

AMENDED AND RESTATED CREDIT AGREEMENT
dated as of June 28, 2011
among
TEMPUR-PEDIC MANAGEMENT, INC.,
DAN-FOAM ApS,
and
CERTAIN SUBSIDIARIES AND AFFILIATES,
as Borrowers,


TEMPUR-PEDIC INTERNATIONAL INC.,
TEMPUR WORLD, LLC,
and
CERTAIN SUBSIDIARIES AND AFFILIATES OF THE BORROWERS,
as Guarantors,


THE LENDERS PARTY HERETO,


BANK OF AMERICA, N.A.,
as Domestic Administrative Agent and Domestic Collateral Agent,


NORDEA BANK DANMARK A/S,
as Foreign Administrative Agent, European Co-Agent and Foreign Collateral Agent,


and
FIFTH THIRD BANK
and
JPMORGAN CHASE BANK, N.A.
as U.S. Co-Agents


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as
Joint Lead Arrangers and Joint Book Managers


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Page


 

 ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS  
1.01           Defined Terms.
1.02           Interpretive Provisions.
1.03           Accounting Terms and Provisions.
1.04           Rounding.
1.05           Exchange Rates; Currency Equivalents.
1.06           Additional Alternative Currencies.
1.07           Change of Currency.
1.08           Times of Day
1.09           Letter of Credit Amounts
1.10           Limitation on Obligations of Foreign Credit Parties
ARTICLE II  COMMITMENTS AND CREDIT EXTENSIONS
2.01           Commitments.
2.02           Borrowings, Conversions and Continuations under Revolving Loans.
2.03           Additional Provisions with respect to Letters of Credit.
2.04           Additional Provisions with respect to Swingline Loans.
2.05           Repayment of Loans
2.06           Prepayments.
2.07           Termination or Reduction of Commitments.
2.08           Interest.
2.09           Fees.
2.10           Computation of Interest and Fees; Retroactive Adjustments to
Applicable Percentage.
2.11           Payments Generally; Administrative Agent’s Clawback.
2.12           Sharing of Payments By Lenders
2.13           Evidence of Debt.
2.14           Designated Borrowers
2.15           Joint and Several Liability.
2.16           [Reserved].
2.17           Cash Collateral.
2.18           Defaulting Lenders.
ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY
3.01           Taxes
3.02           Illegality
3.03           Inability to Determine Rates
3.04           Increased Cost; Capital Adequacy.
3.05           Compensation for Losses
3.06           Mitigation Obligations; Replacement of Lenders.
ARTICLE IV  GUARANTY 
4.01           The Guaranty.
4.02           Obligations Unconditional.
4.03           Reinstatement
4.04           Certain Waivers
4.05           Remedies.
4.06           Rights of Contribution.
4.07           Guaranty of Payment; Continuing Guarantee.
ARTICLE V  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 
5.01           Conditions of Effectiveness
ARTICLE VI  REPRESENTATIONS AND WARRANTIES 
6.01           Existence, Qualification and Power.
6.02           Authorization; No Contravention.
6.03           Governmental Authorization; Other Consents.
6.04           Binding Effect.
6.05           Financial Statements.
6.06           No Material Adverse Effect.
6.07           Litigation.
6.08           No Default.
6.09           Ownership of Property; Liens.
6.10           Environmental Compliance
6.11           Insurance..
6.12           Taxes.
6.13           ERISA Compliance.
6.14           Subsidiaries.
6.15           Margin Regulations; Investment Company Act.
6.16           Disclosure.
6.17           Compliance with Laws.
6.18           Security Agreement.
6.19           Pledge Agreement.
6.20           Representations as to Foreign Credit Parties.
6.21           Mortgages.
6.22           Real Property.
ARTICLE VII  AFFIRMATIVE COVENANTS 
7.01           Financial Statements
7.02           Certificates; Other Information
7.03           Notification
7.04           Payment of Obligations
7.05           Preservation of Existence, Etc.
7.06           Maintenance of Properties
7.07           Maintenance of Insurance
7.08           Compliance with Laws; ERISA Compliance.
7.09           Books and Records
7.10           Inspection Rights
7.11           Use of Proceeds
7.12           Joinder of Subsidiaries as Guarantors.
7.13           Pledge of Capital Stock
7.14           Pledge of Other Property.
ARTICLE VIII  NEGATIVE COVENANTS
8.01           Liens
8.02           Investments
8.03           Indebtedness
8.04           Mergers and Dissolutions.
8.05           Dispositions
8.06           Restricted Payments
8.07           Change in Nature of Business
8.08           Change in Fiscal Year.
8.09           Transactions with Affiliates
8.10           Use of Proceeds
8.11           Financial Covenants.
8.12           Issuance of Non-Voting Stock by Foreign Subsidiaries
 
 
ARTICLE IX  EVENTS OF DEFAULT AND REMEDIES 
9.01           Events of Default
9.02           Remedies Upon Event of Default.
9.03           Application of Funds
9.04           Collection Allocation Mechanism.
ARTICLE X  ADMINISTRATIVE AGENT 
10.01           Appointment and Authorization of Administrative Agent
10.02           Swiss and German Power of Attorney
10.03           Rights as a Lender
10.04           Exculpatory Provisions
10.05           Reliance by Administrative Agent
10.06           Delegation of Duties
10.07           Resignation of the Administrative Agent
10.08           Non-Reliance on Administrative Agent and Other Lenders
10.09           No Other Duties
10.10           Administrative Agent May File Proofs of Claim
10.11           Collateral and Guaranty Matters
10.12           Swap Contracts and Treasury Management Agreements
10.13           Intercreditor Agreement
ARTICLE XI  MISCELLANEOUS 
11.01           Amendments, Etc
11.02           Notices; Effectiveness; Electronic Communications
11.03           No Waiver; Cumulative Remedies; Enforcement
11.04           Expenses; Indemnity; Damage Waiver
11.05           Payments Set Aside
11.06           Successors and Assigns.
11.07           Treatment of Certain Information; Confidentiality
11.08           Right of Setoff
11.09           Interest Rate Limitation
11.10           Counterparts; Integration; Effectiveness
11.11           Survival of Representations and Warranties
11.12           Severability
11.13           Replacement of Lenders
11.14           Governing Law; Jurisdiction; Etc.
11.15           Waiver of Jury Trial
11.16           USA PATRIOT Act Notice
11.17           Judgment Currency
11.18           [Reserved.]
11.19           No Advisory or Fiduciary Responsibility
11.20           Electronic Execution of Assignments and Certain Other Documents
11.21           Existing Credit Agreement
 
3
3
37
38
38
38
39
39
40
40
40
40
40
43
45
53
56
58
59
60
62
63
64
65
66
67
67
69
71
71
74
75
75
76
77
78
78
79
80
81
81
82
82
83
83
86
86
86
86
87
87
87
87
87
88
88
88
88
88
88
88
89
89
89
89
89
90
90
90
91
91
91
93
94
94
95
95
95
96
96
96
96
97
98
99
99
101
102
103
104
105
105
106
106
106
106
106
 
107
107
108
109
111
111
112
112
112
113
113
114
114
114
115
115
115
116
116
116
117
117
119
121
121
123
123
128
128
129
129
129
129
129
130
131
131
131
132
132
132
132
 
   

 


 
 

--------------------------------------------------------------------------------

 
SCHEDULES
 

 Schedule 1.01    Mandatory Cost Formulae  Schedule 2.01    Lenders and
Commitments  Schedule 2.03       Existing Letters of Credit  Schedule 2.14  
 Designated Borrowers  Schedule 6.14    Subsidiaries  Schedule 6.22       Real
Property  Schedule 8.01    Existing Liens  Schedule 8.02    Existing Investments
 Schedule 8.03       Existing Indebtedness  Schedule 11.02    Notice Addresses

 
EXHIBITS
 

 Exhibit 2.02    Form of Loan Notice  Exhibit 2.03    [Reserved]  Exhibit 2.13-1
   Form of Domestic Revolving Note  Exhibit 2.13-2       Form of Domestic
Swingline Note  Exhibit 2.13-3    Form of Foreign Revolving Note  Exhibit
2.13-4     Form of Foreign Swingline Note  Exhibit 2.14-1     Form of Designated
Borrower Request and Assumption  Exhibit 2.14-1    Form of Designated Borrower
Request and Assumption Agreement  Exhibit 2.14-2      Form of Designated
Borrower Notice  Exhibit 7.02(b)      Form of Compliance Certificate  Exhibit
7.12     Form of Joinder Agreement  Exhibit 11.06      Form of Assignment and
Assumption

 
 
1

--------------------------------------------------------------------------------

 

 
2

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED CREDIT AGREEMENT


    This AMENDED AND RESTATED CREDIT AGREEMENT (the “Credit Agreement” or the
“Agreement”) is entered into as of June 28, 2011, among the following:
 

(i)   TEMPUR-PEDIC MANAGEMENT, INC., a Delaware corporation, as Domestic
Borrower; (ii)   DAN-FOAM ApS, a private limited liability company existing
under the laws of Denmark, as Foreign Borrower; (iii)   TEMPUR-PEDIC
INTERNATIONAL INC., a Delaware corporation, and certain subsidiaries and
affiliates identified herein, as Guarantors; (iv)   the Lenders and L/C Issuers
identified herein; (v)   BANK OF AMERICA, N.A., as Domestic Administrative Agent
and Domestic Collateral Agent; and (vi)   NORDEA BANK DANMARK A/S, as Foreign
Administrative Agent and Foreign Collateral Agent.

 


W I T N E S S E T H
 
    WHEREAS, revolving credit and term loan facilities were established pursuant
to the terms of that credit agreement dated as of October 18, 2005 (as amended
and modified prior to the Closing Date, the “Existing Credit Agreement”) among
the Borrowers, the guarantors identified therein, the lenders identified therein
and Bank of America, N.A., as administrative agent;
 
    WHEREAS, this Credit Agreement is given in amendment to, restatement of and
replacement for the Existing Credit Agreement;
 
    NOW, THEREFORE, in consideration of these premises and the mutual covenants
and agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:




ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS
 

 1.01    Defined Terms.  As used in this Credit Agreement, the following terms
have the meanings provided below:

 
    “Acquisition” means the purchase or acquisition by any Person of (a) more
than 50% of the Capital Stock with ordinary voting power of another Person or
(b) all or any substantial portion of the property (other than Capital Stock) of
another Person, whether or not involving a merger or consolidation with such
Person.

 
3

--------------------------------------------------------------------------------

 
    “Acquisition Consideration” means, with respect to any Acquisition, the
aggregate cash and non-cash consideration for such Acquisition.  The
“Acquisition Consideration” for any Acquisition expressly includes Indebtedness
assumed in such Acquisition and the good faith estimate by the Borrowers of the
maximum amount of any deferred purchase price obligations (including earn-out
payments) incurred in connection with such Acquisition.  The “Acquisition
Consideration” for any Acquisition expressly excludes (a) Capital Stock of the
Parent issued to the seller as consideration for such Acquisition and (b) the
Net Cash Proceeds of the sale or issuance of Capital Stock by the Parent to the
extent such Acquisition is made within ninety (90) days of the receipt of such
Net Cash Proceeds by the Parent.
 
    “Adequate Assurance” means (i) with respect to L/C Obligations, such
assurance as the applicable L/C Issuer may require in its discretion, and (ii)
with respect to Swingline Loans, such assurance as the applicable Swingline
Lender may require in its discretion, in each case, that any Defaulting Lender
will be capable of honoring its obligations to fund its portion of L/C
Obligations and Swingline Loans, as appropriate, and participation interests
therein, including existing and future obligations hereunder and under the other
Credit Documents.  Adequate Assurance may be in the form of cash collateral,
posting of letters of credit or other arrangement, in each case in form, amount
and other respects satisfactory to the applicable L/C Issuer or applicable
Swingline Lender, as applicable, in their discretion.
 
    “Administrative Agent” means the Domestic Administrative Agent and/or the
Foreign Administrative Agent, as appropriate.
 
    “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 (as may be updated from time to time) with respect to such
currency, or such other address or account with respect to such currency as the
Administrative Agent may from time to time notify the Borrowers and the Lenders.
 
    “Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.
 
    “Affiliate” means, with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
 
    “Aggregate Commitments” means the Domestic Revolving Commitments and the
Foreign Revolving Commitments.
 
    “Aggregate Commitment Percentage” means, for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is the amount of such Lender’s respective Domestic Revolving Commitment
and Foreign Revolving Commitment, and the denominator of which is the amount of
the Aggregate Commitments.
 
    “Aggregate Domestic Revolving Commitments” means the Domestic Revolving
Commitments of all the Domestic Revolving Lenders.
 
    “Aggregate Foreign Revolving Commitments” means the Foreign Revolving
Commitments of all the Foreign Revolving Lenders.
 
    “Aggregate Domestic Revolving Committed Amount” has the meaning provided in
Section 2.01(a).
 
4

--------------------------------------------------------------------------------

 
    “Aggregate Foreign Revolving Committed Amount” has the meaning provided in
Section 2.01(d).
 
    “Albuquerque Bond Indenture” means that certain Trust Indenture, as amended
and modified, among Bernalillo County, New Mexico, as issuer, and The Bank of
New York Trust Company, N.A., as trustee, pursuant to which the Albuquerque
Bonds may be issued.
 
    “Albuquerque Bonds” means the Bernalillo County, New Mexico Taxable Fixed
Rate Unsecured Industrial Revenue Bonds (Tempur Production USA, Inc. Project),
Series 2005B, in the aggregate principal amount of up to $25,000,000 under the
Albuquerque Bond Indenture, and sometimes referred to herein and in the
Albuquerque Bond Indenture as the “Self-Funded Bonds” representing the Company’s
“equity” in the Albuquerque Project.  The Albuquerque Bonds are held by TPMI.
 
    “Albuquerque IRB Financing” means the financing for the Albuquerque Project,
including the Albuquerque Bonds, the Albuquerque Bond Indenture and the other
bond documents referenced therein and relating thereto.
 
    “Albuquerque Project” shall have the meaning given the term “Project” in the
Albuquerque Bond Indenture.
 
    “Alternative Currency” means each of Euro, Canadian Dollars and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.
 
    “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof with applicable
Alternative Currency as determined by the Administrative Agent or L/C Issuer, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.
 
    “Applicable Percentage means the following percentages per annum, based on
the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Domestic Administrative Agent pursuant to Section
7.02(b):



   
Applicable Margin for
   
Pricing Level
Consolidated Leverage Ratio
Eurocurrency Rate Loans
Base Rate Loans
Letter of Credit Fee
Commitment Fee
I
Less than or equal to 1.0:1.0
1.50%
0.50%
1.50%
 
0.375%
II
Greater than 1.0:1.0 but less than or equal to 1.75:1.0
1.75%
0.75%
1.75%
 
0.375%
III
Greater than 1.75:1.0 but less than or equal to 2.5:1.0
2.00%
1.00%
2.00%
 
0.500%
IV
Greater than 2.5:1.0
2.25%
1.25%
2.25%
 
0.500%



Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Leverage Ratio shall become effective not later than the date
five Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance therewith, then Pricing
Level IV shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered until the date not
later than five Business Days immediately following delivery
thereof.  Determinations by the Domestic Administrative Agent of the appropriate
Pricing Level shall be conclusive absent manifest error.

 
5

--------------------------------------------------------------------------------

 
    “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the applicable Administrative Agent
or L/C Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
   
    “Applicant Borrower” has the meaning provided in Section 2.14(b).
 
    “Approved Bank” means (a) any Lender, (b) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(c) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof.
 
    “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
    “Approved Jurisdictions” means (i) the United States and any state or
commonwealth thereof, (ii) any Participating Member State except Greece, and
(iii) Denmark, Norway, Sweden, the United Kingdom or its political subdivisions,
Switzerland, Canada or its provinces, and Bermuda.
 
    “Arrangers” means MLPF&S and WFS, in their respective capacities as joint
lead arrangers and joint book managers.
 
    “Assignee Group” means two or more Eligible Assignees that are Affiliates of
one another or two or more Approved Funds managed by the same investment
advisor.
 
    “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.06 and accepted by the Domestic Administrative
Agent, in substantially the form of Exhibit 11.06 or any other form approved by
the Domestic Administrative Agent.
 
    “Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the Domestic
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease).
 
    “Bank of America” means Bank of America, N.A., together with its successors.
 
    “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one-half of one percent (0.5%), (b)
the Prime Rate and (c) except during a Eurocurrency Unavailability Period, the
Eurocurrency Rate for Dollars plus two percent (2.0%).
 
6

--------------------------------------------------------------------------------

 
    “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.  All Base Rate Loans shall be denominated in Dollars.
 
    “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.  The terms
“Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.
 
    “Borrowers” means the Domestic Borrowers and the Foreign Borrowers.
 
    “Borrowing” means (a) a borrowing consisting of simultaneous Loans of the
same Type, in the same currency and, in the case of Eurocurrency Rate Loans,
having the same Interest Period, or (b) a borrowing of Swingline Loans, as
appropriate.
 
    “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, (i) in the case of loans and extensions of credit in respect of the
Domestic Revolving Obligations, the state where the Domestic Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located or
in the State of New York, and (ii) in the case of loans and extensions of credit
in respect of the Foreign Revolving Obligations, the place where the Foreign
Administrative Agent’s Office is located (and being Copenhagen, Denmark, on the
Closing Date), and:


 

 (a)  if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Credit Agreement in
respect of any such Eurocurrency Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market;  (b)  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Credit Agreement in respect of any such Eurocurrency Rate Loan, means a
TARGET Day;  (c)  if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and  (d)  if such day relates to any
fundings, disbursements, settlements and payments in a currency other than
Dollars or Euro in respect of a Eurocurrency Rate Loan denominated in a currency
other than Dollars or Euro, or any other dealings in any currency other than
Dollars or Euro to be carried out pursuant to this Credit Agreement in respect
of any such Eurocurrency Rate Loan (other than any interest rate settings),
means any such day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency.

 
    “CAM Exchange” means the exchange of the Lenders’ interests as provided in
Section 9.04.
 
7

--------------------------------------------------------------------------------

 
    “CAM Exchange Date” means the date on which an Event of Default under
Section 9.01(f) or (g) shall occur.
 
    “CAM Exchange Percentage” means, as to each Lender, a fraction, expressed as
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent of
the sum of (i) the Specified Obligations owed to such Lender and (ii) such
Lender’s participations in undrawn amounts of Letters of Credit, in each case
immediately prior to the CAM Exchange Date and (b) the denominator shall be the
aggregate Dollar Equivalent of the sum of (i) the Specified Obligations owed to
all the Lenders and (ii) the aggregate undrawn amount of all outstanding Letters
of Credit, in each case immediately prior to the CAM Exchange Date.
 
    “Canadian Dollar” means the lawful currency of Canada.
 
    “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
    “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuers
or Swingline Lenders (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the applicable L/C Issuer or
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable L/C Issuer or the applicable Swingline Lender (as applicable).
Derivatives of such term have corresponding meanings.
 
    “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or insured by (i) the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) or (ii) the governments of any Participating Member State,
Sweden or Denmark, in each case having maturities of not more than twelve months
from the date of acquisition, (b) Dollar or Alternative Currency denominated
time deposits and certificates of deposit of any Approved Bank, in each case
with maturities of not more than 364 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
entered into by any Person with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least one hundred percent (100%) of the
amount of the repurchase obligations, (e) Investments (classified in accordance
with GAAP as current assets) in money market investment programs registered
under the Investment Company Act of 1940 that are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subclauses hereof, and (f) other short-term investments utilized by
Foreign Subsidiaries in accordance with normal investment practices for cash
management in investments of a type analogous to the foregoing.
 
8

--------------------------------------------------------------------------------

 
    “Change in Law” means the occurrence, after the date of this Credit
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
 
    “Change of Control” means the occurrence of any of the following:
 

(a)  the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of (x) the
Parent and its Subsidiaries, taken as a whole, or (y) the Domestic Borrowers and
their Subsidiaries, taken as whole, in either case to any “person” or “group”
(as those terms are used in Section 13(d)(3) of the Exchange Act) other than one
or more Principals and/or its or their respective Affiliates or Related Parties;
(b)  the adoption of a plan relating to the liquidation or dissolution of the
Parent or the Domestic Borrowers, provided that if the adoption of such plan is
required to be approved by the Parent’s stockholders, a Change of Control will
only occur upon the adoption of such plan by the Parent’s stockholders; (c)  the
consummation of any transaction (including, without limitation, any merger or
consolidation), the result of which is that any “person” (as defined above),
other than the Principals or their Affiliates or Related Parties, becomes the
Beneficial Owner, directly or indirectly, of more than 35% of the Voting Stock
of the Parent, measured by voting power rather than number of shares; (d)  the
first day on which a majority of the members of the Board of Directors of the
Parent are not Continuing Directors; (e)  the Parent consolidates with, or
merges with or into, any Person, or any Person consolidates with, or merges with
or into, the Parent, in any such event pursuant to a transaction in which any of
the outstanding Voting Stock of the Parent or such other Person is converted
into or exchanged for cash, securities or other property, other than any such
transaction where the Voting Stock of the Parent outstanding immediately prior
to such transaction is converted into or exchanged for Voting Stock (other than
Disqualified Stock) of the surviving or transferee Person constituting a
majority of the outstanding shares of such Voting Stock of such surviving or
transferee Person (immediately after giving effect to such issuance); or (f) 
any of the Domestic Borrowers shall cease to be direct or indirect Wholly Owned
Subsidiary of the Parent.

 
    “Closing Date” means the first date all conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.
 
9

--------------------------------------------------------------------------------

 
    “Collateral” means the collateral identified in, and at any time covered by,
the Collateral Documents.
 
    “Collateral Agent” means the Domestic Collateral Agent and/or the Foreign
Collateral Agent, as appropriate.
 
    “Collateral Documents” means the Domestic Collateral Documents and the
Foreign Collateral Documents.
 
    “Commitment Fees” means the Domestic Commitment Fee and the Foreign
Commitment Fee.
 
    “Commitment Period” means the period from and including the Closing Date to
the earlier of (a)(i) in the case of Revolving Loans and Swingline Loans, the
Revolving Termination Date or (ii) in the case of the Letters of Credit, the L/C
Expiration Date, or (b) the date on which the Revolving Commitments shall have
been terminated as provided herein.
 
    “Commitments” means the Domestic Revolving Commitments, the Domestic L/C
Commitment, the Domestic Swingline Commitments, the Foreign Revolving
Commitments, the Foreign L/C Commitment and the Foreign Swingline Commitments.
 
    “Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(b).
 
    “Consolidated Capital Expenditures” means, for any period for the
Consolidated Group, without duplication, all expenditures (whether paid in cash
or other consideration) during such period that, in accordance with GAAP, are or
should be included in additions to property, plant and equipment or similar
items reflected in the consolidated statement of cash flows for such period;
provided, that Consolidated Capital Expenditures shall not include, for purposes
hereof, (a) expenditures in connection with any Acquisition permitted hereunder
or (b) expenditures of proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or property.
 
    “Consolidated EBITDA” means, for any period for the Consolidated Group, the
sum of (a) Consolidated Net Income, plus (b) to the extent deducted in
determining net income, (i) Consolidated Interest Expense, (ii) taxes and (iii)
depreciation and amortization, in each case on a consolidated basis determined
in accordance with GAAP.  Except as otherwise expressly provided, the applicable
period shall be the four consecutive fiscal quarters ending as of the date of
determination.
 
    “Consolidated Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP.
 
    “Consolidated Group” means the Parent and its consolidated Subsidiaries, as
determined in accordance with GAAP.
 
    “Consolidated Interest Coverage Ratio” means, as of the last day of each
fiscal quarter, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (b) Consolidated Interest Expense
for such period.
    “Consolidated Interest Expense” means, for any period for the Consolidated
Group, all interest expense on a consolidated basis determined in accordance
with GAAP, but including, in any event, the interest component under Capital
Leases and the implied interest component under Securitization
Transactions.  Except as expressly provided otherwise, the applicable period
shall be the four consecutive fiscal quarters ending as of the date of
determination.
 
10

--------------------------------------------------------------------------------

 
    “Consolidated Leverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of (a) Consolidated Funded Debt on such day to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending as
of such day.
 
    “Consolidated Net Income” means, for any period for the Consolidated Group,
net income (or loss) determined on a consolidated basis in accordance with GAAP,
but excluding for purposes of determining the Consolidated Leverage Ratio and
the Consolidated Interest Coverage Ratio, any extraordinary gains or losses
(including the write-off of deferred finance charges) and related tax effects
thereon.  Except as otherwise expressly provided, the applicable period shall be
the four consecutive fiscal quarters ending as of the date of determination.
 
    “Consolidating Financial Statements” means, with reference to any financial
statements referred to herein, as applied to the accounts of the Parent and its
Subsidiaries, collectively, (i) the consolidated financial statements and
balance sheet of the Parent and its Domestic Subsidiaries, (ii) the consolidated
financial statements and balance sheet of the Foreign Subsidiaries, and (iii) an
accounting in respect of the intercompany adjustments made as between the
consolidated financial statements and balance sheet of the Parent and its
Domestic Subsidiaries and the consolidated financial statements and balance
sheet of the Foreign Subsidiaries.
 
    “Continuing Directors” means, as of any date of determination, any member of
the Board of Directors of the relevant Person who:
 

 (a)  was a member of such Board of Directors on the date of this Credit
Agreement; or  (b)  was nominated for election or elected to such Board of
Directors with the approval of a majority of the Continuing Directors who were
members of such Board at the time of such nomination or election.

 
    “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
 
    “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.  Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote 10% or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.
 
    “Credit Agreement” has the meaning provided in the recitals hereto, as the
same may be amended and modified from time to time.
 
    “Credit Documents” means this Credit Agreement, the Notes, the Fee Letters,
the Issuer Documents, the Collateral Documents, the Guaranties, each Designated
Borrower Request and Assumption Agreement, each Designated Borrower Notice, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 of this Credit Agreement and the Joinder Agreements.
 
11

--------------------------------------------------------------------------------

 
    “Credit Extension” means each of the following: (a) a Borrowing, (b) the
conversion or continuation of a Borrowing, and (c) an L/C Credit Extension.
 
    “Credit Parties” means, collectively, the Borrowers and the Guarantors.
 
    “Credit Party Materials” has the meaning provided in Section 7.02.
 
    “Dan-Foam” means Dan-Foam ApS, a private limited liability company existing
under the laws of Denmark.
 
    “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
    “Default” means any event, act or condition that constitutes an Event of
Default or that, with the giving of notice, the passage of time, or both, would
constitute an Event of Default.
 
    “Default Rate” means
 

(a)  in the case of the Letter of Credit Fee, an interest rate equal to the sum
of (i) the Applicable Percentage, plus (ii) two percent (2.0%) per annum; (b) 
in the case of Eurocurrency Rate Loans, an interest rate equal to the sum of (i)
the Eurocurrency Rate therefor, plus (ii) the Applicable Percentage, plus (iii)
two percent (2.0%) per annum; and (c)  in all other cases, including Base Rate
Loans, an interest rate equal to the sum of (i) the Base Rate, plus (ii) the
Applicable Percentage, plus (iii) two percent (2.0%) per annum.

 
    “Defaulting Lender” means any Lender that (a) has failed to (i) fund all or
any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder, or (ii) pay to the Administrative Agent, an L/C
Issuer, a Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the Borrowers, the Administrative Agent, an L/C Issuer or a
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect, (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrowers, to confirm in writing to the Administrative Agent and
the Borrowers that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrowers), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.  Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrowers, the L/C Issuers, the Swingline Lenders and the Lenders.
 
12

--------------------------------------------------------------------------------

 
    “Defaulting Lender Account” has the meaning provided in Section 2.18(a).
 
    “Designated Borrower Notice” has the meaning provided in Section 2.14.
 
    “Designated Borrower Request and Assumption Agreement” has the meaning
provided in Section 2.14.
 
    “Designated Borrowers” means the Borrowers identified on Schedule 2.14 and
any Applicant Borrower that becomes a Borrower hereunder in accordance with the
provisions of Section 2.14.
 
    “Designated Borrower Limit” means with respect to any Designated Borrower,
unless otherwise expressly provided, an amount equal to the lesser of the
Aggregate Commitments and $5,000,000.  The Designated Borrower Limit is part of,
and not in addition to, the Aggregate Commitments.
 
    “Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding, for purposes hereof, (a) Dispositions of
obsolete, worn out or no longer useful property, whether now owned or hereafter
acquired; (b) Dispositions of inventory, promotional materials and product
displays in the ordinary course of business; (c) Dispositions of equipment or
real property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property; and (d) Dispositions of defaulted receivables in the
ordinary course of business for collection.
 
    “Disqualified Stock” means any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of an event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the Revolving Termination Date.  Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require the issuer of
such Capital Stock to repurchase such Capital Stock upon the occurrence of a
change of control or an asset sale will not constitute Disqualified Stock if the
terms of such Capital Stock provide that neither the Parent nor the Domestic
Borrowers nor their respective Subsidiaries may repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
is permitted under the terms of this Credit Agreement.
 
    “Dollar” or “$” means the lawful currency of the United States.
 
    “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the applicable Administrative Agent or L/C Issuer, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
 
13

--------------------------------------------------------------------------------

 
    “Domestic Administrative Agent” means Bank of America in its capacity as
domestic administrative agent for the Lenders under the Credit Documents, and
any successor in such capacity.
 
    “Domestic Borrowers” means TPMI and any Designated Borrowers that are
identified as Domestic Borrowers on Schedule 2.14.
 
    “Domestic Collateral Agent” means Bank of America in its capacity as
collateral agent for the Lenders under any of the Domestic Collateral Documents,
or any successor collateral agent.
 
    “Domestic Collateral Documents” means the Domestic Security Agreement, the
Domestic Pledge Agreement, the Domestic Mortgages and any other documents
executed and delivered in connection with the attachment and perfection of
security interests granted to secure the Obligations.
 
    “Domestic Commitment Fee” has the meaning set forth in Section 2.09(a)(i).
 
    “Domestic Credit Party” means any Credit Party that is organized under the
laws of any state of the United States or the District of Columbia.
 
    “Domestic Existing Letter of Credit” means the letters of credit issued to a
beneficiary located in the United States outstanding on the Closing Date and
identified on Schedule 2.03.
 
    “Domestic Guarantor” means (a) the Parent, (b) the Domestic Borrowers, (c)
the parties identified on the signature pages hereto as “Domestic Guarantors”
and (d) each Person who after the Closing Date becomes a Domestic Guarantor
pursuant to a Joinder Agreement or other documentation in form and substance
reasonably acceptable to the Domestic Administrative Agent, in each case
together with their respective successors and permitted assigns.
 
    “Domestic L/C Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any Domestic L/C Borrowing.  All Domestic L/C
Advances must be denominated in Dollars.
 
    “Domestic L/C Application” means an application and agreement for the
issuance or amendment of a Domestic Letter of Credit in the form from time to
time in use by the Domestic L/C Issuer.
 
    “Domestic L/C Borrowing” means any extension of credit resulting from a
drawing under any Domestic Letter of Credit that has not been reimbursed or
refinanced as a Borrowing of Domestic Revolving Loans.  All Domestic L/C
Borrowings must be denominated in Dollars or an Alternative Currency.
   
    “Domestic L/C Commitment” means, with respect to the Domestic L/C Issuer,
the commitment of the Domestic L/C Issuer to issue and to honor payment
obligations under Domestic Letters of Credit, and, with respect to each Lender,
the commitment of such Lender to purchase participation interests in Domestic
L/C Obligations up to such Lender’s Domestic Revolving Commitment Percentage
thereof.
 
    “Domestic L/C Credit Extension” means, with respect to any Domestic Letter
of Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
 
    “Domestic L/C Expiration Date” means the day that is seven days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the immediately preceding Business Day).
 
14

--------------------------------------------------------------------------------

 
    “Domestic L/C Issuer” means (a) as to Domestic Existing Letters of Credit,
those lenders identified as an issuer on Schedule 2.03 and (b) Bank of America
in its capacity as issuer of Letters to Credit hereunder, together with its
successors in such capacity.
 
    “Domestic L/C Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Domestic Letters of Credit then outstanding,
assuming compliance with all requirements for drawings referenced therein, plus
(b) the aggregate amount of all Domestic L/C Unreimbursed Amounts, including
Domestic L/C Borrowings.  For purposes of computing the amount available to be
drawn under any Domestic Letter of Credit, the amount of such Domestic Letter of
Credit shall be determined in accordance with Section 1.09.  For all purposes of
this Credit Agreement, if on any date of determination a Domestic Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Domestic Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.
 
    “Domestic L/C Sublimit” has the meaning provided in Section 2.01(b).
 
    “Domestic L/C Unreimbursed Amount” has the meaning provided in Section
2.03(c)(i)(A).
 
    “Domestic Letter of Credit” means each standby and commercial letter of
credit issued hereunder by the Domestic L/C Issuer.  Domestic Letters of Credit
may be issued in Dollars.
 
    “Domestic Letter of Credit Fees” has the meaning provided in Section
2.09(b)(i).
 
    “Domestic Mortgage” means those mortgages, deeds of trust, security deeds or
like instruments given by any Domestic Credit Party, as grantor, to the Domestic
Collateral Agent to secure any or all of the Obligations, and any other such
instruments that may be given by an Person pursuant to the terms hereof, as such
instruments may be amended and modified from time to time.
 
    “Domestic Obligations” means the Obligations of any Domestic Credit Party.
 
    “Domestic Pledge Agreement” means the pledge agreement dated as of the
Closing Date given by the Domestic Credit Parties party thereto, as pledgors, to
the Domestic Collateral Agent to secure the Obligations, and any other pledge
agreement in favor of the Domestic Collateral Agent to secure all or some
portion of the Obligations that may be given by any Person pursuant to the terms
hereof, in each case as the same may be amended and modified from time to time.
 
    “Domestic Revolving Commitment” means, for each Domestic Revolving Lender,
the commitment of such Lender to make Domestic Revolving Loans (and to share in
Domestic Revolving Obligations) hereunder.
 
    “Domestic Revolving Commitment Percentage” means, for each Domestic
Revolving Lender, a fraction (expressed as a percentage carried to the ninth
decimal place), the numerator of which is such Lender’s Domestic Revolving
Committed Amount and the denominator of which is the Aggregate Domestic
Revolving Committed Amount.  The initial Domestic Revolving Commitment
Percentages are set out in Schedule 2.01.
 
    “Domestic Revolving Committed Amount” means, for each Domestic Revolving
Lender, the amount of such Lender’s Domestic Revolving Commitment.  The initial
Domestic Revolving Committed Amounts are set out in Schedule 2.01.
 
15

--------------------------------------------------------------------------------

 
    “Domestic Revolving Lenders” means those Lenders with Domestic Revolving
Commitments, together with their successors and permitted assigns.  The initial
Domestic Revolving Lenders are identified on the signature pages hereto and are
set out in Schedule 2.01.
 
    “Domestic Revolving Loan” has the meaning provided in Section 2.01(a).
 
    “Domestic Revolving Notes” means the promissory notes, if any, given to
evidence the Domestic Revolving Loans, as amended, restated, modified,
supplemented, extended, renewed or replaced.  A form of Domestic Revolving Note
is attached as Exhibit 2.13-1.
 
    “Domestic Revolving Obligations” means the Domestic Revolving Loans, the
Domestic L/C Obligations and the Domestic Swingline Loans.
 
    “Domestic Security Agreement” means the security agreement dated as of the
Closing Date given by the Domestic Credit Parties party thereto, as grantors, to
the Domestic Collateral Agent to secure the Obligations, and any other security
agreement in favor of the Domestic Collateral Agent to secure all or some
portion of the Obligations that may be given by any Person pursuant to the terms
hereof, in each case as the same may be amended and modified from time to time.
 
    “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any state of the United States or the District of Columbia.
 
    “Domestic Swingline Borrowing” means a borrowing of a Domestic Swingline
Loan pursuant to Section 2.01(c).
 
    “Domestic Swingline Commitment” means, with respect to the Domestic
Swingline Lender, the commitment of the Domestic Swingline Lender to make
Domestic Swingline Loans, and with respect to each Domestic Revolving Lender,
the commitment of such Lender to purchase participation interests in Domestic
Swingline Loans.
 
    “Domestic Swingline Lender” means Bank of America, in its capacity as such,
together with any successor in such capacity.
 
    “Domestic Swingline Loan” has the meaning provided in Section 2.01(c).
 
    “Domestic Swingline Note” means the promissory note given to evidence the
Domestic Swingline Loans, as amended, restated, modified, supplemented,
extended, renewed or replaced.  A form of Domestic Swingline Note is attached as
Exhibit 2.13-2.
 
    “Domestic Swingline Sublimit” has the meaning provided in Section 2.01(c).
   
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)); provided, however,  that for loans and
commitments in respect of the Foreign Revolving Obligations, an Eligible
Assignee shall include only a Lender, an Affiliate of a Lender or another
Person, which, through its Lending Offices, is capable of lending the applicable
Alternative Currencies to the Foreign Borrowers without the imposition of any
additional Indemnified Taxes, as the case may be.
 
    “EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
 
16

--------------------------------------------------------------------------------

 
    “EMU Legislation” means the legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency.
 
    “Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
    “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
 
    “ERISA” means the Employee Retirement Income Security Act of 1974.
 
    “ERISA Affiliate” means any trade or business (whether or not incorporated)
that together with a Borrower is treated as a single employer under Section
414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and (o) of the
Internal Revenue Code for purposes of provisions relating to Section 412 of the
Internal Revenue Code).
 
    “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by a Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition that would reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination by the
PBGC of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the failure by a Borrower or any ERISA Affiliate to
satisfy the minimum funding standard applicable to a Pension Plan for any plan
year under Section 412 of the Internal Revenue Code.
 
    “Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
 
    “Eurocurrency Base Rate” means:
 

(a)  for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or if such publication is unavailable, such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period or, (ii) if
such rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurocurrency Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch (or other Bank of America branch
or Affiliates) to major banks in the London or other offshore interbank market
for such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and

    
 
17

--------------------------------------------------------------------------------

 

(b)  for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Domestic Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurocurrency market at their request at the date and time of determination.

 
    “Eurocurrency Rate” means (a) for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (i) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (ii) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such
Interest Period and (b) for any day with respect to any Base Rate Loan bearing
interest at a rate based on the Eurocurrency Rate, a rate per annum determined
by the Administrative Agent to be equal to the quotient obtained by dividing (i)
the Eurocurrency Base Rate for such Base Rate Loan for such day by (ii) one
minus the Eurocurrency Reserve Percentage for such Base Rate Loan for such day.
   
    “Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Base Rate”.  Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency.  All Loans
(other than Foreign Swingline Loans) denominated in an Alternative Currency must
be Eurocurrency Rate Loans.
 
    “Eurocurrency Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).  The Eurocurrency Rate for each outstanding Eurocurrency Rate
Loan and for each outstanding Base Rate Loan bearing interest at a rate based on
the Eurocurrency Rate shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.
 
    “Eurocurrency Unavailability Period” means any period of time during which a
notice delivered to a Borrower in accordance with Section 3.03 shall remain in
force and effect.
 
    “Event of Default” has the meaning provided in Section 9.01.
 
    “Exchange Act” means the Securities Exchange Act of 1934.
 
18

--------------------------------------------------------------------------------

 
    “Excluded Property” means (a) Capital Stock owned by any Domestic Credit
Party pledged to the Foreign Collateral Agent pursuant to Section 7.13, (b) any
other personal Property in respect of which perfection of a Lien is not either
(i) effected by the filing of a financing statement, or in the case of Cash
Collateral hereunder, possession or control, as provided by the UCC or (ii)
effected by appropriate evidence of the Lien being filed in either the United
States Copyright Office or the United States Patent and Trademark Office, (c)
any leasehold interests, (d) any Property that is subject to a Lien permitted
under Section 8.01(j) pursuant to documents that prohibit such Credit Party from
granting any other Liens in such Property, (e) any interest in the real property
and fixtures and equipment at the headquarters building in or around Lexington,
Kentucky, if separately financed outside of this Credit Agreement, and (f) any
permit, lease, license, contract or instrument now or hereafter in effect of a
Credit Party if the grant of a security interest in such permit, lease, license,
contract or instrument in a manner contemplated by this Credit Agreement, under
the terms thereof or under applicable Law, is prohibited and would result in the
termination thereof or give the other parties thereto the right to terminate,
accelerate or otherwise materially and adversely alter such Credit Party’s
rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both).
 
    “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, an L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), in each case (i) by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, or (ii)
as the result of any other present or former connection between such recipient
and the jurisdiction imposing such Tax (other than any connection arising from
such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document), (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which a Borrower is located,
(c) any backup withholding tax that is required by the Internal Revenue Code to
be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrowers under Section 11.13),
any United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (c), or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of Section 3.01(e)(ii), and (e) any Taxes imposed
on any “withholdable payment” payable to such recipient as a result of the
failure of such recipient to satisfy the applicable requirements as set forth in
FATCA after December 31, 2012 to establish that such payment is exempt from
withholding under FATCA.
 
    “Existing Credit Agreement” has the meaning set forth in the recitals
hereto.
 
    “Existing Letters of Credit” means the Domestic Existing Letters of Credit
and the Foreign Existing Letters of Credit.
 
    “Exposure” means, with respect to any Lender, the sum at such time, without
duplication, of (a) such Lender’s Domestic Revolving Commitment Percentage of
the Outstanding Amount of the Domestic Revolving Obligations (including any
participation interests in Domestic Letters of Credit) plus (b) such Lender’s
Foreign Revolving Commitment Percentage of the Outstanding Amount of the Foreign
Revolving Obligations (including any participation interests in Foreign Letters
of Credit).
 
19

--------------------------------------------------------------------------------

 
    “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
    “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and
any regulations promulgated thereunder or official interpretations thereof.
 
    “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100th of 1%) charged to Bank of
America on such day on such transactions as determined by the Domestic
Administrative Agent.
 
    “Fee Letters” means (a) the confidential letter agreement, dated May 3,
2011, among the Parent, Bank of America, N.A., as the Domestic Administrative
Agent and MLPF&S, as an Arranger, (b) the confidential letter agreement, dated
May 5, 2011, between the Parent and Nordea Bank Danmark A/S, as European
Co-Agent and (c) the confidential letter agreement, dated May 3, 2011, among the
Parent, Wells Fargo Bank, National Association and Wells Fargo Securities, LLC,
as an Arranger.
 
    “First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Domestic Credit Party.  Tempur Italia Srl and Tempur France SARL
shall not be deemed First-Tier Foreign Subsidiaries so long as the percentage of
each owned by the Domestic Credit Parties is no greater than the percentage of
each owned by the Domestic Credit Parties as of the Closing Date.
 
    “Flood Hazard Property” means a property in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide
hazards.
 
    “Foreign Administrative Agent” means Nordea in its capacity as foreign
administrative agent for the Lenders under the Credit Documents, and any
successor in such capacity.
 
    “Foreign Borrowers” means Dan-Foam and any Designated Borrowers that are
identified as Foreign Borrowers on Schedule 2.14.
 
    “Foreign Collateral Agent” means Nordea in its capacity as collateral agent
for the Lenders under any of the Foreign Collateral Documents, or any successor
collateral agent.
 
    “Foreign Collateral Documents” means the Foreign Security Agreements, the
Foreign Pledge Agreements, the Foreign Mortgage and any other documents executed
and delivered in connection with the attachment and perfection of security
interests granted to secure the Foreign Obligations; provided that the Foreign
Collateral Documents shall in no event grant a Lien in favor of the Foreign
Collateral Agent in any Property other than the intellectual property and real
property (but not leasehold interests) in Denmark pledged pursuant to the
Existing Credit Agreement.
 
    “Foreign Commitment Fee” has the meaning set forth in Section 2.09(a)(ii).
 
20

--------------------------------------------------------------------------------

 
    “Foreign Credit Party” means any Credit Party that is not a Domestic Credit
Party.
 
    “Foreign Existing Letter of Credit” means the letters of credit issued to a
beneficiary located outside the United States outstanding on the Closing Date
and identified on Schedule 2.03.
 
    “Foreign Guarantor” means (a) the Domestic Guarantors (including the
Domestic Borrowers and the Parent), (b) the Foreign Borrowers, (c) the parties
identified on the signature pages hereto as “Foreign Guarantors” and (d) each
Person who after the Closing Date becomes a Foreign Guarantor pursuant to a
Joinder Agreement or other documentation in form and substance reasonably
acceptable to the Domestic Administrative Agent and the Foreign Administrative
Agent, in each case together with their respective successors and permitted
assigns.
 
    “Foreign L/C Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any Foreign L/C Borrowing.  Foreign L/C Advances
may be denominated in any Alternative Currency.
 
    “Foreign L/C Application” means an application and agreement for the
issuance or amendment of a Foreign Letter of Credit in the form from time to
time in use by the Foreign L/C Issuer.
 
    “Foreign L/C Borrowing” means any extension of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed or refinanced as
a Borrowing of Foreign Revolving Loans.  Foreign L/C Borrowings may be
denominated in any Alternative Currency.
 
    “Foreign L/C Commitment” means, with respect to the Foreign L/C Issuer, the
commitment of the Foreign L/C Issuer to issue and to honor payment obligations
under Foreign Letters of Credit, and, with respect to each Lender, the
commitment of such Lender to purchase participation interests in Foreign L/C
Obligations up to such Lender’s Foreign Revolving Commitment Percentage thereof.
 
    “Foreign L/C Credit Extension” means, with respect to any Foreign Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
 
    “Foreign L/C Expiration Date” means the day that is seven days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the immediately preceding Business Day).
 
    “Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes (including such a Lender when acting in the
capacity of the L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
 
    “Foreign Letter of Credit” means each standby and commercial letter of
credit or bank guarantee issued hereunder by the Foreign L/C Issuer.  Foreign
Letters of Credit may be issued in Dollars or any Alternative Currency.
 
    “Foreign Letter of Credit Fees” has the meaning provided in Section
2.09(b)(iii).
   
    “Foreign L/C Issuer” means (a) as to Foreign Existing Letters of Credit,
those lenders identified as an issuer on Schedule 2.03, (b) Nordea in its
capacity as issuer of Letters of Credit hereunder, together with its successors
in such capacity and (c) any Lender selected by the Borrowers and reasonably
acceptable to the Domestic Administrative Agent.
 
21

--------------------------------------------------------------------------------

 
    “Foreign L/C Issuer’s Office” means, with respect to any currency, the
Foreign L/C Issuer’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Foreign L/C Issuer may from time to time
notify the Borrowers and the Lenders.
 
    “Foreign L/C Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Foreign Letters of Credit then outstanding,
assuming compliance with all requirements for drawings referenced therein, plus
(b) the aggregate amount of all Foreign L/C Unreimbursed Amounts, including
Foreign L/C Borrowings.  For purposes of computing the amount available to be
drawn under any Foreign Letter of Credit, the amount of such Foreign Letter of
Credit shall be determined in accordance with Section 1.09.  For all purposes of
this Credit Agreement, if on any date of determination a Foreign Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Foreign Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.
 
    “Foreign L/C Sublimit” has the meaning provided in Section 2.01(e).
 
    “Foreign L/C Unreimbursed Amount” has the meaning provided in Section
2.03(c)(i)(B).
 
    “Foreign Mortgage” means (a) the amended and restated Mortgage Deed (Real
Property) Pledge Agreement by Dan-Foam, as mortgagor of real property, in favor
of the Foreign Collateral Agent to secure the Foreign Obligations and (b) any
other mortgages, deeds of trust, security deeds or like instruments given by any
Credit Party, as grantor, to the Foreign Collateral Agent to secure any or all
of the Foreign Obligations, and any other such instruments that may be given by
an Person pursuant to the terms hereof, as such instruments may be amended and
modified from time to time.
 
    “Foreign Obligations” means all Obligations of the Foreign Credit Parties.
   
    “Foreign Pledge Agreements” means the (a) amended and restated Share Pledge
Agreement by TPMI, as pledgor of 35% of the Capital Stock in Dan-Foam, in favor
of the Foreign Collateral Agent to secure the Foreign Obligations, (b) amended
and restated Share Pledge Agreement by TPMI, as pledgor of 65% of the Capital
Stock in Dan-Foam, in favor of the Domestic Collateral Agent to secure the
Obligations, (c) amended and restated Share Pledge Agreement by Dan-Foam, as
pledgor of Capital Stock in TD, in favor of the Foreign Collateral Agent to
secure the Foreign Obligations and (d) any other pledge agreement relating to
the pledge of rights in Capital Stock in favor of the Foreign Collateral Agent
to secure all or some portion of the Obligations that may be given by any Person
pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.
 
    “Foreign Revolving Commitment” means, for each Foreign Revolving Lender, the
commitment of such Lender to make Foreign Revolving Loans (and to share in
Foreign Revolving Obligations) hereunder.
 
    “Foreign Revolving Commitment Percentage” means, for each Foreign Revolving
Lender, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is such Lender’s Foreign Revolving Committed
Amount and the denominator of which is the Aggregate Foreign Revolving Committed
Amount.  The initial Foreign Revolving Commitment Percentages are set out in
Schedule 2.01.
 
    “Foreign Revolving Committed Amount” means, for each Foreign Revolving
Lender, the amount of such Lender’s Foreign Revolving Commitment.  The initial
Foreign Revolving Committed Amounts are set out in Schedule 2.01.
 
22

--------------------------------------------------------------------------------

 
    “Foreign Revolving Lenders” means those Lenders with Foreign Revolving
Commitments, together with their successors and permitted assigns.  The initial
Foreign Revolving Lenders are identified on the signature pages hereto and are
set out in Schedule 2.01.
 
    “Foreign Revolving Notes” means the promissory notes, if any, given to
evidence the Foreign Revolving Loans, as amended, restated, modified,
supplemented, extended, renewed or replaced.  A form of Foreign Revolving Note
is attached as Exhibit 2.13-3.
 
    “Foreign Revolving Loan” has the meaning provided in Section 2.01(d).
 
    “Foreign Revolving Obligations” means the Foreign Revolving Loans, the
Foreign L/C Obligations and the Foreign Swingline Loans.
 
    “Foreign Security Agreements” means (a) the amended and restated Mortgage
Deed (IPR) Pledge Agreement by Dan-Foam, as mortgagor of intellectual property
rights in favor of the Foreign Collateral Agent to secure the Foreign
Obligations and (b) any other security agreement in favor of the Foreign
Collateral Agent to secure all or some portion of the Obligations that may be
given by any Person pursuant to the terms hereof, in each case as the same may
be amended and modified from time to time.
 
    “Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
    “Foreign Swingline Borrowing” means a borrowing of a Foreign Swingline Loan
pursuant to Section 2.01(f).
 
    “Foreign Swingline Commitment” means, with respect to the Foreign Swingline
Lender, the commitment of the Foreign Swingline Lender to make Foreign Swingline
Loans, and with respect to each Foreign Revolving Lender, the commitment of such
Lender to purchase participation interests in Foreign Swingline Loans.
 
    “Foreign Swingline Lender” means Nordea, in its capacity as such, together
with any successor in such capacity.
 
    “Foreign Swingline Loan” has the meaning provided in Section 2.01(f).
 
    “Foreign Swingline Note” means the promissory note given to evidence the
Foreign Swingline Loans, as amended, restated, modified, supplemented, extended,
renewed or replaced.  A form of Foreign Swingline Note is attached as Exhibit
2.13-4.
 
    “Foreign Swingline Sublimit” has the meaning provided in Section 2.01(f).
 
    “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
 
    “Fronting Exposure” means, at any time there is a Defaulting Lender, (a)
with respect to the L/C Issuers, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Lenders, such Defaulting Lender’s Revolving
Commitment Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
 
23

--------------------------------------------------------------------------------

 
    “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
    “Funded Debt” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
 

(a)  all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments; (b)  all purchase money
indebtedness (including indebtedness and obligations in respect of conditional
sales and title retention arrangements, except for customary conditional sales
and title retention arrangements with suppliers that are entered into in the
ordinary course of business) and all indebtedness and obligations in respect of
the deferred purchase price of property or services (other than trade accounts
payable incurred in the ordinary course of business); (c)  all direct
obligations under letters of credit (including standby and commercial), bankers’
acceptances and similar instruments (including bank guaranties, surety bonds,
comfort letters, keep-well agreements and capital maintenance agreements) to the
extent such instruments or agreements support financial, rather than
performance, obligations; (d)  the Attributable Principal Amount of capital
leases and Synthetic Leases; (e)  the Attributable Principal Amount of
Securitization Transactions; (f)  all preferred stock and comparable equity
interests providing for mandatory redemption, sinking fund or other like
payments; (g)  Support Obligations in respect of Funded Debt of another Person;
(h)  Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

 
For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the amount available to be drawn
that is not secured by cash collateral in the case of letter of credit
obligations and the other obligations under clause (c), and (iii) based on the
amount of Funded Debt that is the subject of the Support Obligations in the case
of Support Obligations under clause (g).
 
    “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board in the United States,
that are applicable to the circumstances as of the date of determination, or on
adoption of the International Financial Reporting Standards (the “IFRS”), the
IFRS, in either case, consistently applied and subject to the provisions of
Section 1.03.
 
24

--------------------------------------------------------------------------------

 
    “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
 
    “Guarantors” means the Domestic Guarantors and the Foreign Guarantors.
 
    “Guaranty” means (a) the guaranty provided pursuant to Article IV hereof,
(b) the amended and restated Guarantee given by Dan-Foam, as guarantor, to
guaranty payment of the Foreign Obligations, (c) the amended and restated
Guarantee given by TD, as guarantor, to guaranty payment of the Foreign
Obligations and/or (d) any other guaranty agreement given by any Person pursuant
to the terms hereof, in each case as the same may be amended and modified from
time to time.
 
    “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
    “Increase Limit” has the meaning provided in Section 2.01(g).
 
    “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 

(a)  all Funded Debt; (b)  all contingent obligations under letters of credit
(including standby and commercial), bankers’ acceptances and similar instruments
(including bank guaranties, surety bonds, comfort letters, keep-well agreements
and capital maintenance agreements) to the extent such instruments or agreements
support financial, rather than performance, obligations; (c)   net obligations
of such Person under any Swap Contract; (d)  Support Obligations in respect of
Indebtedness of another Person; and (e)  Indebtedness of any partnership or
joint venture or other similar entity in which such Person is a general partner
or joint venturer, and, as such, has personal liability for such obligations,
but only to the extent there is recourse to such Person for payment thereof.

 
For purposes hereof, the amount of Indebtedness shall be determined (i) based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and (ii) based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (d).
 
    “Indemnified Taxes” means Taxes other than Excluded Taxes.
 
    “Indemnitees” has the meaning provided in Section 11.04(b).
 
25

--------------------------------------------------------------------------------

 
    “Information” has the meaning provided in Section 11.07.
 
    “Interest Payment Date” means, (a) as to any Base Rate Loan (including
Domestic Swingline Loans), the last Business Day of each March, June, September
and December, and the Revolving Termination Date and, in the case of any
Swingline Loan, any other dates as may be mutually agreed upon by the Borrowers
and the Swingline Lender, and (b) as to any Eurocurrency Rate Loan (including
Foreign Swingline Loans), the last Business Day of each Interest Period for such
Loan, the date of repayment of principal of such Loan, and the Revolving
Termination Date, and in addition, where the applicable Interest Period exceeds
three months, the date every three months after the beginning of such Interest
Period.  If an Interest Payment Date falls on a date that is not a Business Day,
such Interest Payment Date shall be deemed to be the next succeeding Business
Day.
 
    “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrowers in their Loan Notice or,
in the case of Eurocurrency Rate Loans, such other period that is twelve months
or less requested by the Borrowers and consented to by all the Domestic
Revolving Lenders or Foreign Revolving Lenders, as applicable; provided that:
 

(a)  any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; (b)  any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and (c)  no Interest Period with respect to any
Revolving Loan shall extend beyond the Revolving Termination Date.

 
    “Internal Revenue Code” means the Internal Revenue Code of 1986.
 
    “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor undertakes any Support
Obligation with respect to Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
 
    “Involuntary Disposition” means the receipt by any member of the
Consolidated Group of any cash insurance proceeds or condemnation awards payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of its Property.
 
    “IRS” means the United States Internal Revenue Service.
 
26

--------------------------------------------------------------------------------

 
    “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
 
    “Issuer Documents” means, with respect to any Letter of Credit, the Domestic
L/C Application or Foreign L/C Application, as applicable, and any other
document, agreement or instrument (including such Letter of Credit) entered into
by the Borrowers (or any of their respective Subsidiaries) and the respective
L/C Issuer (or in favor of such L/C Issuer), relating to such Letter of Credit.
 
    “Joinder Agreement” means (a) with respect to any Domestic Guarantor, a
joinder agreement substantially in the form of Exhibit 7.12 executed and
delivered in accordance with the provisions of Section 7.12 and (b) with respect
to any Foreign Guarantor, a joinder agreement reasonably acceptable to the
Administrative Agent.
 
    “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.
 
    “L/C Borrowing” means a Domestic L/C Borrowing and/or a Foreign L/C
Borrowing, as appropriate.
 
    “L/C Credit Extension” means a Domestic L/C Credit Extension and/or a
Foreign L/C Credit Extension, as appropriate.
 
    “L/C Expiration Date” means a Domestic L/C Expiration Date and/or a Foreign
L/C Expiration Date, as appropriate.
 
    “L/C Issuer” means (a) the Domestic L/C Issuer or (b) the Foreign L/C
Issuer, in each case together with its successors in such capacity.
 
    “L/C Obligations” means the Domestic L/C Obligations and the Foreign L/C
Obligations.
 
    “Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the Swingline Lenders), each other
Person that becomes a “Lender” in accordance with this Credit Agreement and
their respective successors and assigns.
 
    “Lending Office” means, as to any Lender, the office or offices of such
Lender set forth in such Lender’s Administrative Questionnaire or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
 
    “Letter of Credit” means each Existing Letter of Credit and each Domestic
Letter of Credit and Foreign Letter of Credit issued hereunder.
 
    “Letter of Credit Fees” means the Domestic Letter of Credit Fees and the
Foreign Letter of Credit Fees.
 
    “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).
 
27

--------------------------------------------------------------------------------

 
    “Loan” means any Domestic Revolving Loan, Domestic Swingline Loan, Foreign
Revolving Loan, Foreign Swingline Loan (including Overdraft Advances), and Base
Rate Loans and Eurocurrency Rate Loans comprising such Loans.
 
    “Loan Notice” means a notice of (a) a Borrowing of Loans (including
Swingline Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, which, if in writing, shall be
substantially in the form of Exhibit 2.02.
 
    “Loan Obligations” means the Domestic Revolving Obligations and the Foreign
Revolving Obligations.
 
    “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
    “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.
 
    “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets, properties,
liabilities (actual or contingent) or financial condition of the Consolidated
Group, taken as a whole; (b) a material impairment of the ability of the Credit
Parties, as a whole, to perform their obligations under the Credit Documents; or
(c) a material adverse effect upon the legality, validity, binding effect or the
enforceability against any Credit Party of any Credit Document to which it is a
party.
 
    “Maximum Rate” has the meaning provided in Section 11.09.
 
    “MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, together
with its successors.
   
    “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
    “Mortgage” means Domestic Mortgages and/or Foreign Mortgages, as
appropriate.
 
    “Mortgaged Property” means the real property consisting of (i) the
Albuquerque Project, (ii) interests in the real property and fixtures and
equipment at the headquarters building in or around Lexington, Kentucky, if not
separately financed outside of this Credit Agreement, and (iii) each other real
property set forth on Schedule 6.22 that is identified as a Mortgaged Property
thereon and each other material real property that is, or pursuant to the terms
hereof, becomes, the subject of a Mortgage.
 
    “Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 
    “N Bor” means Nordea’s market-related overnight rate based on the interest
rates applicable to Nordea’s funding in the short-term money markets.  N Bor is
fixed daily at 3:00 p.m. (Copenhagen time) and is shown in Unitel, Nordea’s
electronic banking system.
 
28

--------------------------------------------------------------------------------

 
 
    “Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any member of the Consolidated Group in connection with
any Disposition, net of (a) direct costs (including legal, accounting and
investment banking fees, sales commissions and underwriting discounts), (b)
estimated taxes paid or payable as a result thereof, and (c) amounts required to
be applied to the repayment of Indebtedness secured by a Lien on the asset or
assets the subject of such Disposition.  For purposes hereof, “Net Cash
Proceeds” includes any cash or Cash Equivalents received upon the disposition of
any non-cash consideration received by any member of the Consolidated Group in
any Disposition.
 
    “Non-Consenting Lender” has the meaning provided in Section 11.13.
 
    “Non-Guarantor Domestic Subsidiary” has the meaning provided in Section
7.12(a).
 
    “Non-Guarantor Foreign Subsidiary” has the meaning provided in Section
7.12(b).
 
    “Nordea” means Nordea Bank Danmark A/S, together with its successors.
 
    “Notes” means the Revolving Notes and the Swingline Notes.
 
    “Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (b) all obligations under any Swap
Contract between any Credit Party and any Lender or Affiliate of a Lender to the
extent permitted hereunder and (c) all obligations under any Treasury Management
Agreement between any Credit Party and any Lender or Affiliate of a Lender.
 
    “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating agreement; and (c) with respect
to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
    “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.
 
    “Outstanding Amount” means (i) with respect to any Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Loans occurring on such date; and (ii) with respect to any L/C Obligations on
any date, the Dollar Equivalent amount of the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrowers of Unreimbursed Amounts.
 
29

--------------------------------------------------------------------------------

 
    “Overdraft Advances” has the meaning provided in Section 2.04(f).
 
    “Overdraft Documents” means the documents, agreements and instruments from
time to time governing the Overdraft Facility.
 
    “Overdraft Facility” has the meaning provided in Section 2.04(f).
 
    “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the applicable Administrative Agent, L/C Issuer, or
Swingline Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
 
    “Parent” means Tempur-Pedic International Inc., a Delaware corporation.
 
    “Participant” has the meaning provided in Section 11.06(d).
 
    “Participating Member State” means the member states of the European Union
that have adopted the Euro as their lawful currency as of the Closing Date
(being, Austria, Belgium, Cyprus, Estonia, Finland, France, Germany, Greece,
Ireland, Italy, Luxembourg, Malta, the Netherlands, Portugal, Slovakia, Slovenia
and Spain).
 
    “Payment Blockage Period” has the meaning provided in Section 2.16(f).
 
    “PBGC” means the Pension Benefit Guaranty Corporation.
 
    “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Borrower or any
ERISA Affiliate or to which a Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
 
    “Permitted Acquisition” means any Acquisition that satisfies the following
conditions:
 
 

(a)  in the case of an Acquisition of the Capital Stock of any other Person, the
board of directors (or other comparable governing body) of such other Person
shall have approved the Acquisition; (b)  if the Consolidated Leverage Ratio
will be equal to or greater than 2.50:1.0 after giving effect to the Acquisition
on a Pro Forma Basis, then the Acquisition Consideration for such Acquisition,
together with all other such Acquisitions, shall not exceed $125,000,000 from
the Closing Date; and

 
 
30

--------------------------------------------------------------------------------

 
 

 (c)  (i) no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect thereto on a Pro Forma
Basis, (ii) (A) the Consolidated Group shall be in compliance with the financial
covenants hereunder after giving effect thereto on a Pro Forma Basis and (B) the
Consolidated Leverage Ratio shall be at least 0.50:1.0 lower than (or, one half
turn inside) the maximum ratio permitted under Section 8.11(b), and (iii) at
least five Business Days prior to the consummation of such Acquisition, a
Responsible Officer of the applicable Borrower shall provide a compliance
certificate, in form and substance satisfactory to the Domestic Administrative
Agent, affirming compliance with each of the items set forth in clauses (a) and
(b) hereof.

 
    “Permitted Disposition” shall mean a Disposition permitted under Section
8.05.
 
     “Permitted Liens” means Liens permitted pursuant to Section 8.01
 
    “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
    “Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) that is subject to ERISA and that is maintained by a Borrower or,
with respect to any such plan that is subject to Section 412 of the Internal
Revenue Code or Title IV of ERISA, any ERISA Affiliate.
 
    “Platform” has the meaning provided in Section 7.02.
 
    “Pledge Agreement” means the Domestic Pledge Agreement and/or the Foreign
Pledge Agreement.
 
    “Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.”  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
    “Principals” means each of TA Associates, Inc. and Friedman Fleischer &
Lowe, LLC and their respective Affiliates.
 
    “Pro Forma Basis” means, with respect to any transaction, for purposes of
determining the applicable pricing level under the definition of “Applicable
Percentage” and determining compliance with the financial covenants hereunder,
that such transaction shall be deemed to have occurred as of the first day of
the period of four consecutive fiscal quarters ending as of the end of the most
recent fiscal quarter for which annual or quarterly financial statements shall
have been delivered in accordance with the provisions hereof.  Further, for
purposes of making calculations on a “Pro Forma Basis” hereunder, (a) in the
case of any Disposition, (i) income statement items (whether positive or
negative) attributable to the property, entities or business units that are the
subject of such Disposition shall be excluded to the extent relating to any
period prior to the date thereof and (ii) Indebtedness paid or retired in
connection with such Disposition shall be deemed to have been paid and retired
as of the first day of the applicable period; (b) in the case of any
Acquisition, merger or consolidation or calculation with respect to any
Investment under Section 8.02(o), (i) income statement items (whether positive
or negative) attributable to the property, entities or business units that are
the subject thereof shall be included to the extent relating to any period prior
to the date thereof and (ii) Indebtedness incurred in connection with such
transaction (if any), shall be deemed to have been incurred as of the first day
of the applicable period (and interest expense shall be imputed for the
applicable period assuming prevailing interest rates hereunder or the documents
pursuant to which the relevant Indebtedness and interest expense shall be
incurred, if applicable); and (c) in the case of any calculation with respect to
the incurrence of any Funded Debt under Section 8.03(h) or the making of any
Restricted Payment under Section 8.06(d), Indebtedness incurred in connection
with such transaction (if any) shall be deemed to have occurred at the first day
of the applicable period (and interest expense shall be imputed for the
applicable period assuming prevailing interest rates hereunder or the documents
pursuant to which the relevant Indebtedness and interest expense shall be
incurred, if applicable).  Any calculation of the financial covenants in Section
8.11 on a Pro Forma Basis shall require compliance with the ratio in effect at
the time of such calculation, and not the ratio corresponding to the period in
respect of the financial statements from which such calculation is based.
 
31

--------------------------------------------------------------------------------

 
    “Property” means an interest of any kind in any property or asset, whether
real, personal or mixed, and whether tangible or intangible.
 
    “Public Lender” has the meaning provided in Section 7.02.
 
    “Register” has the meaning provided in Section 11.06(c).
 
    “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
 
    “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the notice period has been waived under
applicable regulations or otherwise.
 
    “Request for Credit Extension” means (a) with respect to a Borrowing of
Loans (including Swingline Loans) or the conversion or continuation of Loans, a
Loan Notice and (b) with respect to an L/C Credit Extension, an L/C Application.
 
    “Required Domestic Revolving Lenders” means, as of any date of
determination, Lenders having more than 50% of the Aggregate Domestic Revolving
Commitments or, if the Domestic Revolving Commitments shall have expired or been
terminated, Lenders holding more than 50% of the aggregate principal amount of
Domestic Revolving Obligations (including, in each case, the aggregate principal
amount of each Lender’s risk participation and funded participation in Domestic
L/C Obligations and Domestic Swingline Loans); provided that the Domestic
Revolving Commitment of, and the portion of Domestic Revolving Obligations held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Domestic Revolving Lenders.
 
    “Required Foreign Revolving Lenders” means, as of any date of determination,
at least two Lenders having more than 50% of the Aggregate Foreign Revolving
Commitments or, if the Foreign Revolving Commitments shall have expired or been
terminated, Lenders holding more than 50% of the aggregate principal amount of
Foreign Revolving Obligations (including, in each case, the aggregate principal
amount of each Lender’s risk participation and funded participation in Foreign
L/C Obligations and Foreign Swingline Loans); provided that the Foreign
Revolving Commitment of, and the portion of Foreign Revolving Obligations held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Foreign Revolving Lenders.
 
    “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the Commitments shall have
expired or been terminated, Lenders holding in the aggregate more than 50% of
the Loan Obligations (including, in each case, the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swingline Loans); provided that the commitments of, and the portion of the Loan
Obligations held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 
32

--------------------------------------------------------------------------------

 
    “Responsible Officer” means an officer functioning as the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer or
secretary of a Credit Party.  Any document delivered hereunder that is signed by
a Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.
 
    “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) by the Parent in respect of its Capital
Stock, or any payment (whether in cash, securities or other property) including
any sinking fund payment or similar deposit, for or on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of the Parent or any option, warrant or other right to acquire any such
Capital Stock of the Parent.
 
    “Revaluation Date” means (a) with respect to any Loan, each of the
following:  (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Domestic Administrative Agent shall determine
or the Required Lenders shall require; and (b) with respect to any Letter of
Credit, each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
applicable L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, (iv) in the case of the Existing Letters of Credit, the Closing Date,
and (v) such additional dates as the Domestic Administrative Agent or L/C Issuer
shall determine or the Required Lenders shall require.
 
    “Revolving Commitments” means the Domestic Revolving Commitments and/or the
Foreign Revolving Commitments, as appropriate.
 
    “Revolving Commitment Percentage” means the Domestic Revolving Commitment
Percentage and/or the Foreign Revolving Commitment Percentage, as appropriate.
 
    “Revolving Committed Amount” means the Domestic Revolving Committed Amount
and/or the Foreign Revolving Committed Amount, as appropriate.
 
    “Revolving Lenders” means the Domestic Revolving Lenders and/or the Foreign
Revolving Lenders, as appropriate.
 
    “Revolving Loan” means the Domestic Revolving Loan and/or the Foreign
Revolving Loan, as appropriate.
 
    “Revolving Notes” means the Domestic Revolving Notes and/or the Foreign
Revolving Notes, as appropriate.
 
    “Revolving Obligations” means the Domestic Revolving Obligations and the
Foreign Revolving Obligations.
 
    “Revolving Termination Date” means June 28, 2016.
 
33

--------------------------------------------------------------------------------

 
    “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
 
    “Sale and Leaseback Transaction” means, with respect to a Borrower or any of
its Subsidiaries, any arrangement, directly or indirectly, with any Person
(other than a Credit Party) whereby such Borrower or such Subsidiary shall sell
or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold or transferred.
 
    “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the applicable Administrative Agent or L/C Issuer, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.
 
    “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
    “Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.
 
    “Security Agreements” means the Domestic Security Agreement and the Foreign
Security Agreement.
 
    “Specified Obligations” means Obligations consisting of principal of and
interest on the Loans, reimbursement obligations in respect of Letters of Credit
and fees.
 
    “Spot Rate” for a currency means the rate determined by the applicable
Administrative Agent or L/C Issuer, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the applicable Administrative Agent or L/C Issuer may obtain such spot rate from
another financial institution designated by the applicable Administrative Agent
or L/C Issuer if the Person acting in such capacity does not have as of the date
of determination a spot buying rate for any such currency; and provided further
that the applicable L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.
 
    “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Parent.
 
34

--------------------------------------------------------------------------------

 
    “Support Obligations” means, as to any Person, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Support Obligations shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Support Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.
 
    “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
    “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination values
determined in accordance therewith, such termination values, and (b) for any
date prior to the date referenced in clause (a), the amounts determined as the
mark-to-market values for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
   
    “Swingline Borrowing” means a Domestic Swingline Borrowing and/or a Foreign
Swingline Borrowing, as appropriate.
 
    “Swingline Commitment” means a Domestic Swingline Commitment and/or a
Foreign Swingline Commitment, as appropriate.
 
    “Swingline Lender” means the Domestic Swingline Lender and/or the Foreign
Swingline Lender, as appropriate.
 
35

--------------------------------------------------------------------------------

 
    “Swingline Loan” means a Domestic Swingline Loan and/or a Foreign Swingline
Loan, as appropriate.
 
    “Swingline Note” means a Domestic Swingline Note and/or a Foreign Swingline
Note, as appropriate.
 
    “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease or does not otherwise appear on a balance sheet under GAAP.
 
    “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
 
    “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
 
    “TD” means Tempur Danmark A/S, a capital stock company existing under the
laws of Denmark.
 
    “TPMI” means Tempur-Pedic Management, Inc., a Delaware corporation.
 
    “Tranche” means a category of Commitments and Credit Extensions
thereunder.  For purposes hereof, each of the following comprises a separate
Tranche: (a) the Domestic Revolving Commitments and the Domestic Revolving Loans
and (b) the Foreign Revolving Commitments and the Foreign Revolving Loans.
 
    “Treasury Management Agreement” means any agreement governing the provision
of treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.
 
    “TW” means Tempur World, L.L.C., a Delaware limited liability company.
 
    “Type” means, with respect to any Revolving Loan, its character as a Base
Rate Loan or a Eurocurrency Rate Loan.
 
    “UCC” means the Uniform Commercial Code in effect in any applicable
jurisdiction from time to time.
 
    “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan for purposes of Section 412 of the Internal Revenue
Code for the applicable plan year.
 
    “United States” or “U.S.” means the United States of America.
 
36

--------------------------------------------------------------------------------

 
    “Unreimbursed Amount” means Domestic L/C Unreimbursed Amounts and/or Foreign
L/C Unreimbursed Amounts, as appropriate.
 
    “Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
 
    “WFS” means Wells Fargo Securities, LLC, together with its successors.
 
    “Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that 100% of the Capital Stock with ordinary voting
power issued by such Subsidiary (other than directors’ qualifying shares and
investments by foreign nationals mandated by applicable Law) is beneficially
owned, directly or indirectly, by such Person.  For purposes of this Credit
Agreement, Tempur Italia Srl and Tempur France SARL shall each be considered
Wholly Owned Subsidiaries of their direct and indirect parents so long as the
Capital Stock of each such Person is held by the same Persons holding such
Capital Stock as of the Closing Date.
 
    1.02           Interpretive Provisions.  With reference to this Credit
Agreement and each other Credit Document, unless otherwise specified herein or
in such other Credit Document:
 

(a)  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Credit Document), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (iii) the words
“hereto”, “herein”, “hereof” and “hereunder”, and words of similar import when
used in any Credit Document, shall be construed to refer to such Credit Document
in its entirety and not to any particular provision thereof, (iv) all references
in a Credit Document to “Articles”, “Sections”, “Exhibits” and “Schedules” shall
be construed to refer to articles and sections of, and exhibits and schedules
to, the Credit Document in which such references appear, (v) any reference to
any law shall include all statutory and regulatory provisions consolidating,
amending replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all assets and property of whatever kind, real and personal,
tangible and intangible, including cash, securities, accounts and contract
rights.  (b)  In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”. (c)  Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.


 
37

--------------------------------------------------------------------------------

 
    1.03           Accounting Terms and Provisions.
 

 (a)  All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the audited financial statements referenced in
Section 5.01(d), except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.  (b)  Notwithstanding
any provision herein to the contrary, determinations of (i) the applicable
pricing level under the definition of “Applicable Percentage” and (ii)
compliance with the financial covenants shall be made on a Pro Forma Basis.
 (c)  If at any time any change in GAAP or in the consistent application thereof
would affect the computation of any financial ratio or requirement set forth in
any Credit Document, and either the Parent or the Required Lenders shall so
request, the Domestic Administrative Agent, the Lenders and the Credit Parties
shall negotiate in good faith to amend any such financial ratio or requirement
hereunder that are affected by such change to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); providedthat, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Parent will provide, or cause to be provided, to the Domestic
Administrative Agent and the Lenders, financial statements and related
certificates and documents required hereunder or hereby as reasonably requested
setting forth a reconciliation between calculations of such ratios or
requirements made before and after giving effect to such changes in GAAP.

 
    1.04           Rounding.  Any financial ratios required to be maintained
pursuant to this Credit Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
    1.05           Exchange Rates; Currency Equivalents.
 

 (a)  The applicable Administrative Agent or L/C Issuer shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by Credit Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Credit Documents shall be such Dollar Equivalent amount as so determined
by the applicable Administrative Agent or L/C Issuer, as the case may be.  (b) 
Wherever in this Credit Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the applicable
Administrative Agent or L/C Issuer, as the case may be.


      
 
38

--------------------------------------------------------------------------------

 
    1.06           Additional Alternative Currencies.
 

 (a)  The Borrowers may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  In the
case of any such request with respect to the making of Eurocurrency Rate Loans
in such other Alternative Currency, such request shall be subject to the
approval of the applicable Administrative Agent, Revolving Lenders, L/C Issuer
and Swingline Lender, as the case may be.  (b)  Any such request shall be made
to the applicable Administrative Agent not later than 11:00 a.m., twenty (20)
Business Days prior to the date of the desired Credit Extension (or such other
time or date as may be agreed by the Administrative Agent and, in the case of
any such request pertaining to Letters of Credit, the applicable L/C Issuer, in
its or their sole discretion).  In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
affected Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the applicable
L/C Issuer thereof.  Each affected Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten (10) Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.  (c)  Any failure by a Lender or an L/C Issuer,
as the case may be, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by such Lender or such
L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and the applicable Lenders consent to making Eurocurrency
Rate Loans in such requested currency, the Administrative Agent shall so notify
the applicable Borrowers and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Eurocurrency Rate Loans; and if the Administrative Agent and the applicable
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the applicable Borrowers and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances.  If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the applicable Borrowers.  Any specified currency of an
Existing Letter of Credit that is neither Dollars nor one of the Alternative
Currencies specifically listed in the definition of “Alternative Currency” shall
be deemed an Alternative Currency with respect to such Existing Letter of Credit
only.

 
    1.07           Change of Currency.
 

 (a)  Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation).  If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.


 
 
39

--------------------------------------------------------------------------------

 
 

 (b)  Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro. (c)  Each provision of this Credit Agreement also shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect a change in currency
of any other country and any relevant market conventions or practices relating
to the change in currency.

    
    1.08           Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
 
    1.09           Letter of Credit Amounts.  Unless otherwise provided, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the Dollar Equivalent of the maximum face amount of such Letter
of Credit after giving effect to all increases thereof contemplated by such
Letter of Credit or the Issuer Documents related thereto, whether or not such
maximum face amount is in effect at such time.
 
    1.10           Limitation on Obligations of Foreign Credit
Parties.  Notwithstanding anything set forth in this Credit Agreement or any
other Credit Document to the contrary, no Foreign Credit Party and/or Foreign
Subsidiary shall at any time be liable, directly or indirectly, for any portion
of the Domestic Obligations, including, without limitation, the principal of the
Domestic Revolving Loan or any interest thereon or fees payable with respect
thereto (and the Domestic Credit Parties are solely liable for such
Obligations), and no Property of any Foreign Credit Party and/or Foreign
Subsidiary shall at any time serve, directly or indirectly, as Collateral or any
other type of collateral or security for any portion of the Domestic
Obligations.




ARTICLE II


COMMITMENTS AND CREDIT EXTENSIONS
 
    2.01           Commitments.  Subject to the terms and conditions set forth
herein:
 

 (a)  Domestic Revolving Loans.  During the Commitment Period, each Domestic
Revolving Lender severally agrees to make revolving credit loans (the “Domestic
Revolving Loans”) to the Domestic Borrowers in Dollars, from time to time, on
any Business Day; provided that after giving effect to any such Domestic
Revolving Loan, (i) with regard to the Domestic Revolving Lenders collectively,
the Outstanding Amount of Domestic Revolving Obligations shall not exceed SEVEN
HUNDRED FORTY-FIVE MILLION DOLLARS ($745,000,000) (as such amount may be
decreased in accordance with the provisions hereof, the “Aggregate Domestic
Revolving Committed Amount”), (ii) with regard to each Domestic Revolving Lender
individually, such Lender’s Domestic Revolving Commitment Percentage of the
Outstanding Amount of Domestic Revolving Obligations shall not exceed its
Domestic Revolving Committed Amount and (iii) with respect to each Designated
Borrower, the Outstanding Amount of all Domestic Revolving Obligations of such
Designated Borrower shall not exceed its Designated Borrower Limit.  Domestic
Revolving Loans may consist of Base Rate Loans, Eurocurrency Rate Loans, or a
combination thereof, as the Domestic Borrowers may request, and may be repaid
and reborrowed in accordance with the provisions hereof.


       
 
40

--------------------------------------------------------------------------------

 
 

 (b)  Domestic Letters of Credit.  During the Commitment Period, (i) the
Domestic L/C Issuer, in reliance upon the commitments of the Domestic Revolving
Lenders set forth herein, agrees (A) to issue Domestic Letters of Credit
denominated in Dollars for the account of the Domestic Borrowers or any member
of the Consolidated Group on any Business Day, (B) to amend or extend Domestic
Letters of Credit previously issued hereunder, and (C) to honor drawings under
Domestic Letters of Credit; and (ii) the Domestic Revolving Lenders severally
agree to purchase from the Domestic L/C Issuer a participation interest in the
Domestic Existing Letters of Credit and Domestic Letters of Credit issued
hereunder in an amount equal to such Lender’s Domestic Revolving Commitment
Percentage thereof; provided that (A) the Outstanding Amount of Domestic L/C
Obligations shall not exceed ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000)
(as such amount may be decreased in accordance with the provisions hereof, the
“Domestic L/C Sublimit”), (B) with respect to each Designated Borrower, the
Outstanding Amount of all Domestic Revolving Obligations of such Designated
Borrower shall not exceed its Designated Borrower Limit, (C) the Outstanding
Amount of Domestic Revolving Obligations shall not exceed the Aggregate Domestic
Revolving Committed Amount, and (D) with regard to each Domestic Revolving
Lender individually, such Lender’s Domestic Revolving Commitment Percentage of
the Outstanding Amount of Domestic Revolving Obligations shall not exceed its
Domestic Revolving Committed Amount.  Subject to the terms and conditions
hereof, each Domestic Borrower’s ability to obtain Domestic Letters of Credit
shall be fully revolving, and accordingly each Domestic Borrower may obtain
Domestic Letters of Credit to replace Domestic Letters of Credit that have
expired or that have been drawn upon and reimbursed.  Domestic Existing Letters
of Credit shall be deemed to have been issued hereunder and shall be subject to
and governed by the terms and conditions hereof. (c)  Domestic Swingline
Loans.  During the Commitment Period, the Domestic Swingline Lender agrees, in
reliance upon the commitments of the other Domestic Revolving Lenders set forth
herein, to make revolving credit loans (the “Domestic Swingline Loans”) to the
Domestic Borrowers in Dollars on any Business Day; provided that (i) the
Outstanding Amount of Domestic Swingline Loans shall not exceed TWENTY-FIVE
MILLION DOLLARS ($25,000,000) (as such amount may be decreased in accordance
with the provisions hereof, the “Domestic Swingline Sublimit”), (ii) with
respect to each Designated Borrower, the Outstanding Amount of all Domestic
Revolving Obligations of such Designated Borrower shall not exceed its
Designated Borrower Limit, and (iii) with respect to the Domestic Revolving
Lenders collectively, the Outstanding Amount of Domestic Revolving Obligations
shall not exceed the Aggregate Domestic Revolving Committed Amount.  Domestic
Swingline Loans shall be comprised solely of Base Rate Loans, and may be repaid
and reborrowed in accordance with the provisions hereof.  Immediately upon the
making of a Domestic Swingline Loan, each Domestic Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Domestic Swingline Lender a participation interest in such Domestic
Swingline Loan in an amount equal to the product of such Lender’s Domestic
Revolving Commitment Percentage thereof; provided that the participation
interest shall not be funded except on demand as provided in Section
2.04(b)(ii). (d)  Foreign Revolving Loans.  During the Commitment Period, each
Foreign Revolving Lender severally agrees to make revolving credit loans (the
“Foreign Revolving Loans”) to the Foreign Borrowers in Dollars or Alternative
Currencies, from time to time, on any Business Day; provided that after giving
effect to any such Foreign Revolving Loan, (i) with regard to the Foreign
Revolving Lenders collectively, the Outstanding Amount of Foreign Revolving
Obligations shall not exceed TWENTY-FIVE MILLION DOLLARS ($25,000,000) (as such
amount may be decreased in accordance with the provisions hereof, the “Aggregate
Foreign Revolving Committed Amount”), (ii) with respect to each Designated
Borrower, the Outstanding Amount of all Foreign Revolving Obligations of such
Designated Borrower shall not exceed its Designated Borrower Limit, and (iii)
with regard to each Foreign Revolving Lender individually, such Lender’s Foreign
Revolving Commitment Percentage of Foreign Revolving Obligations shall not
exceed its Foreign Revolving Committed Amount.  Foreign Revolving Loans shall
consist of Eurocurrency Rate Loans and may be repaid and reborrowed in
accordance with the provisions hereof.

       
 
41

--------------------------------------------------------------------------------

 

 (e)  Foreign Letters of Credit.  During the Commitment Period, (i) the Foreign
L/C Issuer, in reliance upon the commitments of the Foreign Revolving Lenders
set forth herein, agrees (A) to issue Foreign Letters of Credit denominated in
Dollars or Alternative Currencies for the account of the Foreign Borrowers or
any Foreign Subsidiary on any Business Day, (B) to amend or extend Foreign
Letters of Credit previously issued hereunder, and (C) to honor drawings under
Foreign Letters of Credit; and (ii) the Foreign Revolving Lenders severally
agree to purchase from the Foreign L/C Issuer a participation interest in the
Foreign Existing Letters of Credit and Foreign Letters of Credit issued
hereunder in an amount equal to such Lender’s Foreign Revolving Commitment
Percentage thereof; provided that (A) the Outstanding Amount of Foreign L/C
Obligations shall not exceed TWENTY-FIVE MILLION DOLLARS ($25,000,000) (as such
amount may be decreased in accordance with the provisions hereof, the “Foreign
L/C Sublimit”), (B) with respect to each Designated Borrower, the Outstanding
Amount of all Foreign Revolving Obligations of such Designated Borrower shall
not exceed its Designated Borrower Limit, (C) the Outstanding Amount of Foreign
Revolving Obligations shall not exceed the Aggregate Foreign Revolving Committed
Amount, and (D) with regard to each Foreign Revolving Lender individually, such
Lender’s Foreign Revolving Commitment Percentage of Foreign Revolving
Obligations shall not exceed its respective Foreign Revolving Committed
Amount.  Subject to the terms and conditions hereof, each Foreign Borrower’s
ability to obtain Foreign Letters of Credit shall be fully revolving, and
accordingly each Foreign Borrower may obtain Foreign Letters of Credit to
replace Foreign Letters of Credit that have expired or that have been drawn upon
and reimbursed.  Foreign Existing Letters of Credit shall be deemed to have been
issued hereunder and shall be subject to and governed by the terms and
conditions hereof. (f)  Foreign Swingline Loans.  During the Commitment Period,
the Foreign Swingline Lender agrees, in reliance upon the commitments of the
other Foreign Revolving Lenders set forth herein, to make revolving credit loans
(the “Foreign Swingline Loans”) to the Foreign Borrowers in Dollars or
Alternative Currencies on any Business Day; provided that (i) the Outstanding
Amount of Foreign Swingline Loans shall not exceed TWENTY-FIVE MILLION DOLLARS
($25,000,000) (as such amount may be decreased in accordance with the provisions
hereof, the “Foreign Swingline Sublimit”), (ii) with respect to each Designated
Borrower, the Outstanding Amount of all Foreign Revolving Obligations of such
Designated Borrower shall not exceed its Designated Borrower Limit, and (iii)
with respect to the Foreign Revolving Lenders collectively, the Outstanding
Amount of Foreign Revolving Obligations shall not exceed the Aggregate Foreign
Revolving Committed Amount.  Foreign Swingline Loans shall bear an interest rate
corresponding to N Bor (or such other rate as may be mutually agreed between the
Foreign Swingline Lender and the Foreign Borrowers) and may be repaid and
reborrowed in accordance with the provisions hereof.  Immediately upon the
making of a Foreign Swingline Loan, each Foreign Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Foreign Swingline Lender a participation interest in such Foreign Swingline
Loan in an amount equal to the product of such Lender’s Foreign Revolving
Commitment Percentage thereof; provided that the participation interest shall
not be funded except on demand as provided in Section 2.04(b)(ii). (g)  Increase
in Domestic Revolving Commitments.Subject to the terms and conditions set forth
herein, the Domestic Borrowers may, at any time after the Closing Date, upon
written notice to the Domestic Administrative Agent increase the Aggregate
Domestic Revolving Committed Amount by an amount up to TWO HUNDRED AND FIFTY
MILLION DOLLARS ($250,000,000)(the “Increase Limit”); provided that:


 
42

--------------------------------------------------------------------------------

 
      

   (i) the Increase Limit shall be reduced dollar-for-dollar by the amount of
any Indebtedness incurred pursuant to Section 8.03(c);    (ii) the Domestic
Borrowers shall obtain commitments for the amount of the increase from existing
Lenders or other commercial banks and financial institutions reasonably
acceptable to the Domestic Administrative Agent, which other commercial banks
and financial institutions shall join in this Credit Agreement as Lenders by
joinder agreements or other arrangements reasonably acceptable to the Domestic
Administrative Agent;    (iii) any such increase shall be in a minimum aggregate
principal amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof (or the remaining amount, if less);
 
   (iv) if any Domestic Revolving Loans are outstanding at the time of any such
increase, the Domestic Borrowers will make such payments and adjustments on the
Domestic Revolving Loans (including payment of any break-funding amounts owing
under Section 3.05) as may be necessary to give effect to the revised commitment
percentages and commitment amounts;    (v) upfront fees, if any, in respect of
the new commitments so established, shall be paid; and    (vi) the conditions to
the making of a Domestic Revolving Loan set forth in Section 5.02 shall be
satisfied.

 
In connection with any such increase in the Domestic Revolving Commitments, (A)
none of the Lenders or their affiliates shall have any obligation to provide any
such loans or commitments, (B) neither of Administrative Agents nor the
Arrangers shall have any responsibility for arranging any such additional loans
or commitments without their prior written consent and subject to such
conditions, including fee arrangements, as they may provide in connection
therewith, (C) Schedule 2.01 will be revised to reflect the modified commitments
and commitment percentages of the Lenders, and (D) the Domestic Borrowers will
provide supporting resolutions, legal opinions, promissory notes and other items
as may be reasonably requested by the Domestic Administrative Agent in
connection therewith.
 
    2.02           Borrowings, Conversions and Continuations under Revolving
Loans.
 

 (a)  (i) Domestic Revolving Loans.  With respect to Domestic Revolving Loans,
each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the applicable
Borrowers’ irrevocable notice to the Domestic Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Domestic
Administrative Agent not later than 11:00 a.m. (i) with respect to Eurocurrency
Rate Loans denominated in Dollars or any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, three Business Days prior to the
requested date thereof (or, four Business Days prior in the case of a request
for an Interest Period with a tenor of more than six months) and (ii) with
respect to Base Rate Loans, on the requested date of, any Borrowing, conversion
or continuation.   (ii) Foreign Revolving Loans.  With respect to Foreign
Revolving Loans, each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
applicable Borrowers’ irrevocable notice to the Foreign Administrative Agent,
which may be given by telephone.  Each such notice must be received by the
Foreign Administrative Agent not later than 11:00 a.m. (Copenhagen time) three
Business Days prior to the requested date thereof (or, four Business Days prior
in the case of a request for an Interest Period with a tenor of more than six
months).

      
 
43

--------------------------------------------------------------------------------

 
    

 (b)   Each telephonic notice by the Borrowers pursuant to this
Section 2.02 must be confirmed promptly by delivery to the applicable
Administrative Agent (with a copy to the Domestic Administrative Agent where
appropriate) of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of a Borrower.  Except as provided in Sections 2.03(c) and
2.04(b), each Borrowing, conversion or continuation shall be in a principal
amount of (i) with respect to Eurocurrency Rate Loans, $5,000,000  or a whole
multiple of $1,000,000 in excess thereof or (ii) with respect to Base Rate
Loans, $500,000 or a whole multiple of $100,000 in excess thereof.  Each Loan
Notice (whether telephonic or written) shall specify (i) whether such request is
for a Borrowing, conversion, or continuation, (ii) the requested date of such
Borrowing, conversion or continuation (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed, converted or continued, (v) if applicable, the duration
of the Interest Period with respect thereto and (vi) the currency of the Loans
to be borrowed.  If the Borrowers fail to specify a currency in a Loan Notice
requesting a Borrowing, then the Loans so requested shall be made in
Dollars.  If the Borrowers fail to specify a Type of Loan in a Loan Notice or if
the Borrowers fail to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month.  Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans.  If the Borrowers request a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
Loan Notice, but fails to specify an Interest Period, the Interest Period will
be deemed to be one month.  No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency.  (c)   Following its
receipt of a Loan Notice, the applicable Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its pro rata share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrowers, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection.  In the case of a Borrowing (other than a Borrowing of
Foreign Revolving Loans), each Lender shall make the amount of its Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
5.02 (and, if such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrowers in like funds as received by the Administrative Agent
either by (A) crediting the account of the Borrowers on the books of the
Administrative Agent with the amount of such funds or (B) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrowers (provided that, in the
case of a Borrowing of Foreign Revolving Loans, the Foreign Administrative Agent
shall make the requested funds available to the applicable Borrowers either by
(x) crediting the account of the applicable Borrowers on the books of the
Foreign Administrative Agent with the amount of such funds or (y) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Foreign Administrative Agent by the applicable
Borrowers); provided, however, that if, on the date of any Borrowing (1) there
are Domestic L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such Domestic L/C
Borrowing, and second, shall be made available to the Borrowers as provided
above and (2) there are Foreign L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such
Foreign L/C Borrowing in the same currency, and second, shall be made available
to the Borrowers as provided above.

 
 
44

--------------------------------------------------------------------------------

 
 

 (d)  Except as otherwise provided herein, without the consent of the Required
Lenders, (i) a Eurocurrency Rate Loan may be continued or converted only on the
last day of an Interest Period for such Eurocurrency Rate Loan and (ii) any
conversion into, or continuation as, a Eurocurrency Rate Loan may be made only
if the conditions to Credit Extensions in Section 5.02 have been
satisfied.  During the existence of a Default or Event of Default, (i) no Loan
may be requested as, converted to or continued as a Eurocurrency Rate Loan
(whether in Dollars or any Alternative Currency) and (ii) at the request of the
Required Lenders, any outstanding Eurocurrency Rate Loan shall be converted to a
Base Rate Loan on the last day of the Interest Period with respect thereto.
 (e)  The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate.  The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.  At any time that Base Rate Loans are outstanding, the
Domestic Administrative Agent shall notify the Borrowers and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.  (f)  If the Foreign
Administrative Agent ceases to hold any Foreign Revolving Commitments, then (i)
the provisions set forth in this Section that are applicable to the Foreign
Administrative Agent shall cease to apply to the Foreign Administrative Agent
and (ii) the Foreign Borrowers shall select another Foreign Revolving Lender to
serve in the place of the Foreign Administrative Agent with respect to the
provisions in this Section; provided that such Foreign Revolving Lender (A)
agrees to perform such obligations and (B) is acceptable to the Domestic
Administrative Agent.  (g)  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than (i) 10 Interest Periods in effect
with respect to all Domestic Revolving Loans or (i) 10 Interest Periods in
effect with respect to all Foreign Revolving Loans.

 
2.03           Additional Provisions with respect to Letters of Credit.
 

(a)   Obligation to Issue or Amend.    (i)  Neither the Domestic L/C Issuer nor
the Foreign L/C Issuer shall issue any Letter of Credit if:      (A) the expiry
date would occur more than one year from the date of issuance, in the case of
other Letters of Credit, unless the Required Domestic Revolving Lenders or the
Required Foreign Revolving Lenders, as appropriate, shall have otherwise given
their approval;     (B)   the expiry date of any such Letter of Credit would
occur after the L/C Expiration Date, unless the Required Domestic Revolving
Lenders or the Required Foreign Revolving Lenders, as appropriate, shall have
otherwise given their approval; or

 
 
45

--------------------------------------------------------------------------------

 

     (C) any such Letter of Credit is to be used for purposes other than those
permitted under Section 7.11, unless the Required Domestic Revolving Lenders or
the Required Foreign Revolving Lenders, as appropriate, shall have otherwise
given their approval    (ii)  Neither the Domestic L/C Issuer nor the Foreign
L/C Issuer shall be under any obligation to issue any Letter of Credit if:    
 (A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense that was not applicable on the Closing Date and that such L/C
Issuer in good faith deems material to it;      (B) the issuance of such Letter
of Credit would violate any Law or one or more policies of such L/C Issuer;    
 (C) except as otherwise agreed by the applicable L/C Issuer and the
Administrative Agent, such Letter of Credit is in an initial stated amount less
than $100,000, in the case of a commercial Letter of Credit, or $250,000, in the
case of a standby Letter of Credit;      (D)  with respect to Domestic Letters
of Credit, such Letter of Credit is to be denominated in a currency other than
Dollars (except as otherwise agreed by the Domestic Administrative Agent);    
 (E) such L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;      (F) such
Letter of Credit contains provisions for automatic reinstatement of the stated
amount after any drawing thereunder; or     (G) any Lender is at such time a
Defaulting Lender, unless Adequate Assurance shall have been provided, including
arrangements to eliminate an L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(viii)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the applicable
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.    (iii)    No L/C Issuer shall amend any Letter of Credit if
such L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof.

 
 
46

--------------------------------------------------------------------------------

 
 

   (iv)  No L/C Issuer shall be under any obligation to amend any Letter of
Credit if:      (A) such L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof; or    
 (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.    (v)  The Domestic L/C Issuer shall act on
behalf of the Lenders with respect to any Domestic Letters of Credit issued by
it and the documents associated therewith.  The Foreign L/C Issuer shall act on
behalf of the Lenders with respect to any Foreign Letters of Credit issued by it
and the documents associated therewith.  Each L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article X
with respect to any acts taken or omissions suffered by an L/C Issuer in
connection with Letters of Credit issued by them or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuers.  (b)   Procedures for Issuance and Amendment;
Auto-Extension Letters of Credit.    (i)  Each Letter of Credit shall be issued
or amended, as the case may be, upon the request of the Borrowers delivered to
the Domestic L/C Issuer or Foreign L/C Issuer, as appropriate (with a copy to
the Administrative Agent) in the form of a Domestic L/C Application or a Foreign
L/C Application, as applicable, appropriately completed and signed by a
Responsible Officer.  Domestic L/C Applications must be received by the Domestic
L/C Issuer and the Domestic Administrative Agent not later than 11:00 a.m. at
least two Business Days prior to the proposed issuance date or date of
amendment, as the case may be, or such later date and time as the Domestic L/C
Issuer and the Domestic Administrative Agent may agree in a particular instance
in their sole discretion.  In the case of a request for an initial issuance of a
Domestic Letter of Credit, such Domestic L/C Application shall specify in form
and detail satisfactory to the Domestic L/C Issuer:  (A) the proposed issuance
date of the requested Domestic Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the Domestic L/C Issuer may
require.  Foreign L/C Applications must be received by the Foreign L/C Issuer
and the Foreign Administrative Agent (A) not later than 12:00 noon (Copenhagen
time) at least three Business Days prior to the proposed issuance date or date
of amendment, as the case may be and (B) not later than 12:00 noon a.m.
(Copenhagen time) at least three Business Days prior to the proposed issuance
date or date of amendment, as the case may be, of any Foreign Letter of Credit
denominated in Dollars (or, in each case, such later date and time as the
Foreign L/C Issuer may agree in a particular instance in its sole
discretion).  In the case of a request for an initial issuance of a Foreign
Letter of Credit, such Foreign L/C Application shall specify in form and detail
satisfactory to the Foreign L/C Issuer:  (A) the proposed issuance date of the
requested Foreign Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the Foreign L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Domestic L/C Application or Foreign L/C Application, as applicable,
shall specify in form and detail satisfactory to the applicable L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the applicable L/C Issuer may require.  Additionally,
the Borrowers shall furnish to the applicable L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the
applicable L/C Issuer or the Administrative Agent may require.


          
 
47

--------------------------------------------------------------------------------

 
 

   (ii) Promptly after receipt of any Domestic L/C Application or Foreign L/C
Application, the applicable L/C Issuer will confirm (by telephone or in writing)
with the applicable Administrative Agent (with copies to the Domestic
Administrative Agent where appropriate) that the Administrative Agent has
received a copy of such Domestic L/C Application or Foreign L/C Application from
the Borrowers and, if not, the applicable L/C Issuer will provide the
Administrative Agent with a copy thereof (with a copy to the Domestic
Administrative Agent where appropriate).  Unless the applicable L/C Issuer has
received written notice from the Administrative Agent, any Lender or any Credit
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, the applicable L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrowers (or
their Subsidiaries) or enter into the applicable amendment, as the case may be,
in each case in accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to such Lender’s Revolving Commitment Percentage
thereof.    (iii) If a Borrower so requests in an L/C Application, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the applicable L/C Issuer, a Borrower shall not be
required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Domestic L/C Expiration Date or Foreign L/C Expiration
Date, as applicable; provided, however, that the applicable L/C Issuer shall not
permit any such extension if (A) such L/C Issuer has determined that it would
not be permitted or would have no obligation at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or any Borrower that one or more of
the applicable conditions specified in Section 5.02  is not then satisfied, and
in each case directing such L/C Issuer not to permit such extension.


  
 
48

--------------------------------------------------------------------------------

 
 
 

   (iv) If a Borrower so requests in any L/C Application, the applicable L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”).  Unless otherwise directed by the applicable L/C Issuer, a
Borrower shall not be required to make a specific request to such L/C Issuer to
permit such reinstatement.  Once an Auto-Reinstatement Letter of Credit has been
issued, except as provided in the following sentence, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the applicable L/C Issuer to decline
to reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the applicable
L/C Issuer shall not permit such reinstatement if it has received a notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Reinstatement Deadline (A) from the Administrative
Agent that the Required Lenders have elected not to permit such reinstatement or
(B) from the Administrative Agent, any Lender or any Borrower that one or more
of the applicable conditions specified in Section 5.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing the applicable L/C Issuer not to permit
such reinstatement.    (v)  Promptly after its delivery of any Letter of Credit
or any amendment to a Letter of Credit to an advising bank with respect thereto
or to the beneficiary thereof, the applicable L/C Issuer will also deliver to
the Borrowers and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.    (vi)  Each L/C Issuer will provide to the
Domestic Administrative Agent, at least quarterly and more frequently upon
request of the Domestic Administrative Agent, a summary report on the Letters of
Credit it has issued, including, among other things, on whose account each
Letter of Credit is issued and each Letter of Credit’s beneficiary, face amount
and expiry date.  (c)  Drawings and Reimbursements; Funding of Participations.  
 (i)  (A) Drawings of Domestic Letters of Credit.  Upon any drawing under any
Domestic Letter of Credit, the Domestic L/C Issuer shall notify the Domestic
Borrowers and the Domestic Administrative Agent thereof.  Not later than 11:00
a.m. on the date of any payment by the Domestic L/C Issuer under a Domestic
Letter of Credit to be reimbursed in Dollars (such date, an “Domestic L/C Honor
Date”), the Domestic Borrowers shall reimburse the Domestic L/C Issuer in
Dollars in an amount equal to the amount of such drawing.  The Domestic L/C
Issuer shall notify the Domestic Administrative Agent of any failure of the
Domestic Borrowers to reimburse a drawn Domestic Letter of Credit.  If the
Domestic Borrowers fail to so reimburse the Domestic L/C Issuer by such time,
the Domestic Administrative Agent shall promptly notify each Domestic Revolving
Lender of the Domestic L/C Honor Date, the amount of the unreimbursed drawing
(the “Domestic L/C Unreimbursed Amount”), and the amount of such Domestic
Revolving Lender’s Domestic Revolving Commitment Percentage thereof.  In such
event, the Domestic Borrowers shall be deemed to have requested a Borrowing of
Base Rate Loans to be disbursed on the Domestic L/C Honor Date in an amount
equal to the Domestic L/C Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
the amount of the unutilized portion of the Aggregate Domestic Revolving
Committed Amount or the conditions set forth in Section 5.02.  Any notice given
by the Domestic L/C Issuer or the Domestic Administrative Agent pursuant to this
Section 2.03(c)(i)(A) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
       

      
 
49

--------------------------------------------------------------------------------

 
 

     (B) Drawings of Foreign Letters of Credit.  Upon any drawing under any
Foreign Letter of Credit, the Foreign L/C Issuer shall notify the Foreign
Borrowers and the Foreign Administrative Agent thereof.  Not later than 11:00
a.m. (Copenhagen time) on the date of any payment by the Foreign L/C Issuer
under a Foreign Letter of Credit to be reimbursed in the currency in which the
Foreign Letter of Credit is denominated (such date, a “Foreign L/C Honor Date”),
the Foreign Borrowers shall reimburse the Foreign L/C Issuer in such currency in
an amount equal to the amount of such drawing.  The Foreign L/C Issuer shall
notify the Foreign Administrative Agent of any failure of the Foreign Borrowers
to reimburse a drawn Foreign Letter of Credit.  If the Borrowers fail to so
reimburse the Foreign L/C Issuer by such time, the Foreign Administrative Agent
shall promptly notify each Foreign Revolving Lender of the Foreign L/C Honor
Date, the amount of the unreimbursed drawing (the “Foreign L/C Unreimbursed
Amount”), and the amount of such Foreign Revolving Lender’s Revolving Commitment
Percentage thereof.  In such event, the Foreign Borrowers shall be deemed to
have requested a Borrowing of Eurocurrency Rate Loans (in the applicable
currency) to be disbursed on the Foreign L/C Honor Date in an amount equal to
the Foreign L/C Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Eurocurrency Rate Loans,
the amount of the unutilized portion of the Aggregate Foreign Revolving
Committed Amount or the conditions set forth in Section 5.02.  Any notice given
by the Foreign L/C Issuer or the Foreign Administrative Agent pursuant to this
Section 2.03(c)(i)(B) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.    (ii)     (A)
Funding of Domestic Letters of Credit.  Each Domestic Revolving Lender shall
upon any notice pursuant to Section 2.03(c)(i)(A) make funds available to the
Domestic Administrative Agent (and the Domestic Administrative Agent shall apply
Cash Collateral provided for this purpose) for the account of the Domestic L/C
Issuer, in Dollars, at the Domestic Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Domestic Revolving
Commitment Percentage of the Domestic L/C Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Domestic
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii)(A), each Domestic Revolving Lender that so makes funds
available shall be deemed to have made a Revolving Loan that is a Base Rate Loan
to the Domestic Borrowers in such amount.  The Domestic Administrative Agent
shall remit the funds so received to the Domestic L/C Issuer in Dollars.    
 (C)  Funding of Foreign Letters of Credit.  Each Foreign Revolving Lender shall
upon any notice pursuant to Section 2.03(c)(i)(B) make funds available to the
Foreign Administrative Agent (and the Foreign Administrative Agent shall apply
Cash Collateral provided for this purpose) for the account of the Foreign L/C
Issuer, in the Alternative Currency in which the drawn Foreign Letter of Credit
is denominated, at the Foreign L/C Issuer’s Office in an amount equal to its
Foreign Revolving Commitment Percentage of the Foreign L/C Unreimbursed Amount
not later than 11:00 a.m. (Copenhagen time) on the Business Day specified in
such notice by the Foreign L/C Issuer, whereupon, subject to the provisions of
Section 2.03(c)(iii)(B), each Lender that so makes funds available shall be
deemed to have made a Revolving Loan that is a Eurocurrency Rate Loan to the
Foreign Borrowers in such amount.


     
 
50

--------------------------------------------------------------------------------

 
  

   (iii)  (A) With respect to any Domestic L/C Unreimbursed Amount that is not
fully refinanced by a Borrowing of Base Rate Loans for any reason, the Domestic
Borrowers shall be deemed to have incurred from the Domestic L/C Issuer a
Domestic L/C Borrowing in the amount of the Domestic L/C Unreimbursed Amount
that is not so refinanced, which Domestic L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default
Rate.  In such event, each Domestic Revolving Lender’s payment to the Domestic
Administrative Agent for the account of the Domestic L/C Issuer pursuant to
Section 2.03(c)(ii)(A) shall be deemed payment in respect of its participation
in such Domestic L/C Borrowing and shall constitute a Domestic L/C Advance from
such Domestic Revolving Lender in satisfaction of its participation obligation
under this Section 2.03.      (B) With respect to any Foreign L/C Unreimbursed
Amount that is not fully refinanced by a Borrowing of Eurocurrency Rate Loans
for any reason, the Foreign Borrowers shall be deemed to have incurred from the
Foreign L/C Issuer a Foreign L/C Borrowing in the amount of the Foreign L/C
Unreimbursed Amount that is not so refinanced, which Foreign L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Foreign Revolving Lender’s payment to the
Foreign L/C Issuer (or to the Foreign Administrative Agent for the account of
the Foreign L/C Issuer) pursuant to Section 2.03(c)(ii)(B) shall be deemed
payment in respect of its participation in such Foreign L/C Borrowing and shall
constitute a Foreign L/C Advance from such Foreign Revolving Lender in
satisfaction of its participation obligation under this Section 2.03.    (iv)
Until each Lender funds its Revolving Loan or Domestic L/C Advance or Foreign
L/C Advance, as applicable pursuant to this Section 2.03(c) to reimburse the
applicable L/C Issuer for any amount drawn under any Letter of Credit, interest
in respect of such Lender’s Revolving Commitment Percentage of such amount shall
be solely for the account of the applicable L/C Issuer.     (v) Each Lender’s
obligation to make Revolving Loans or Domestic L/C Advances or Foreign L/C
Advances, as applicable, to reimburse the applicable L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the applicable L/C Issuer, the applicable Borrowers
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default or Event of Default, (C) non-compliance with the conditions set
forth in Section 5.02, or (D) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided that the applicable L/C Issuer
shall have complied with the applicable provisions of Section 2.03(b)(ii).  No
such making of a Domestic L/C Advance or Foreign L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.    (vi) If any Lender fails
to make available to the Administrative Agent for the account of the Domestic
L/C Issuer or the Foreign L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.  A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.


 
51

--------------------------------------------------------------------------------

 
 

(d)  Repayment of Participations.    (i) At any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s Domestic L/C Advance or Foreign L/C Advance, as applicable, in respect
of such payment in accordance with Section 2.03(c), (A) if the Domestic
Administrative Agent receives for the account of the Domestic L/C Issuer any
payment in respect of the related Domestic L/C Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by the Domestic Administrative Agent), the
Domestic Administrative Agent will distribute to such Lender its Domestic
Revolving Commitment Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
Domestic L/C Advance was outstanding) in Dollars or in the same currency as
those received by the Domestic Administrative Agent and (B) if the Foreign L/C
Issuer (or the Foreign Administrative Agent) receives any payment in respect of
the related Foreign L/C Unreimbursed Amount or interest thereon (whether
directly from the Borrowers or otherwise, including proceeds of Cash Collateral
applied thereto), the Foreign L/C Issuer (through Foreign Administrative Agent)
or the Foreign Administrative Agent, if the funds were received by it, will
distribute to such Lender its Foreign Revolving Commitment Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Foreign L/C Advance was outstanding) in the
Alternative Currency in which the Letter of Credit had been denominated or in
the same currency as those received by the Foreign Administrative Agent.    (ii)
If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the applicable L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the
applicable L/C Issuer its pro rata share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.  (e)    Obligations Absolute. The
obligation of the Borrowers to reimburse the applicable L/C Issuer for each
drawing under each Letter of Credit and to repay each Domestic L/C Borrowing or
Foreign L/C Borrowing, as applicable, shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Credit Agreement under all circumstances, including the following:    (i) any
lack of validity or enforceability of such Letter of Credit, this Credit
Agreement or any other Credit Document;    (ii)
the existence of any claim, counterclaim, setoff, defense or other right that
the Borrowers or any of their Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Credit Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;
   (iii)  any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;    (iv) any payment by
the applicable L/C Issuer under such Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit; or any payment made by the applicable L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;    (v) any adverse change in the
relevant exchange rates or in the availability of the relevant currency to the
Borrowers or any of their Subsidiaries or in the relevant currency markets
generally; or    (vi)  any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing, including any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrowers or any of their Subsidiaries.
       

  
 
52

--------------------------------------------------------------------------------

 
 
    The Borrowers shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to the Borrowers and, in the event of
any claim of noncompliance with the Borrowers’ instructions or other
irregularity, the Borrowers will immediately notify the applicable L/C
Issuer.  The Borrowers shall be conclusively deemed to have waived any such
claim against the applicable L/C Issuer and its correspondents unless such
notice is given as aforesaid.
 

 (f)  Role of the L/C Issuers in such Capacity.  Each Lender and each of the
Borrowers agrees that, in paying any drawing under a Letter of Credit, the
applicable L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of an
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Domestic Issuer Document or Foreign Issuer Document,
as applicable.  The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to such Borrowers’ use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as the
Borrowers may have against the beneficiary or transferee at law or under any
other agreement.  None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of an L/C Issuer, shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrowers may have
a claim against the applicable L/C Issuer, and the applicable L/C Issuer may be
liable to the Borrowers, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrowers that
such Borrowers prove were caused by the applicable L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
applicable L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the applicable L/C Issuer shall not
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason.  (g)   Applicability of ISP and
UCP. Unless otherwise expressly agreed by the applicable L/C Issuer and the
Borrowers when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.  (h)  Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, any
Subsidiary of the Borrowers, the Borrowers shall be obligated to reimburse the
applicable L/C Issuer for any and all drawings under such Letter of Credit.  The
Borrowers hereby acknowledges that the issuance of Letters of Credit for the
account of any Borrower’s Subsidiaries inures to the benefit of the Borrowers,
and that the Borrowers’ businesses derive substantial benefits from the
businesses of such Subsidiaries.  (i)  Letter of Credit Fees.  The Borrowers
shall pay Letter of Credit fees as set forth in Section 2.09(b).  (j)  Conflict
with Issuer Documents.  In the event of any conflict between the terms hereof
and the terms of any Domestic Issuer Document or Foreign Issuer Documents, as
applicable, the terms hereof shall control.          

 
    2.04           Additional Provisions with respect to Swingline Loans.
 

 (a)   Borrowing Procedures.

 
53

--------------------------------------------------------------------------------

 
 

   (i)  Domestic Swingline Loans.  Each Domestic Swingline Borrowing shall be
made in Dollars upon the Borrowers’ irrevocable notice to the Domestic Swingline
Lender and the Domestic Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Domestic Swingline Lender
and the Domestic Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (A) the amount to be borrowed, which shall be
a minimum of $100,000, and (B) the requested borrowing date, which shall be a
Business Day.  Each such telephonic notice must be confirmed promptly by
delivery to the Domestic Swingline Lender and the Domestic Administrative Agent
of a written Loan Notice, appropriately completed and signed by a Responsible
Officer of a Domestic Borrower.  Promptly after receipt by the Domestic
Swingline Lender of any telephonic Loan Notice, the Domestic Swingline Lender
will confirm with the Domestic Administrative Agent (by telephone or in writing)
that the Domestic Administrative Agent has also received such Loan Notice and,
if not, the Domestic Swingline Lender will notify the Domestic Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the Domestic
Swingline Lender has received notice (by telephone or in writing) from the
Domestic Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Domestic Swingline Borrowing (1) directing
the Domestic Swingline Lender not to make such Domestic Swingline Loan as a
result of the limitations set forth in this Article II, or (2) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Domestic Swingline Lender will,
not later than 3:00 p.m. on the borrowing date specified in such Loan Notice,
make the amount of its Domestic Swingline Loan available to the Borrowers at its
office by crediting the account of the Domestic Borrowers on the books of the
Domestic Swingline Lender in immediately available funds.    (ii) Foreign
Swingline Loans.  Each Foreign Swingline Borrowing shall be made in Dollars and
Alternative Currencies upon a Foreign Borrower’s irrevocable notice to the
Foreign Swingline Lender and the Foreign Administrative Agent (and also to the
Domestic Administrative Agent), which may be given by telephone.  Each such
notice must be received by the Foreign Swingline Lender and the Foreign
Administrative Agent not later than 12:00 noon (Copenhagen time) on the
requested borrowing date, and shall specify (A) the currency and amount to be
borrowed, which shall be a minimum of the Dollar Equivalent of $100,000, and
(B) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Foreign
Swingline Lender and the Foreign Administrative Agent (with a copy to the
Domestic Administrative Agent) of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of a Foreign Borrower.  Promptly after
receipt by the Foreign Swingline Lender of any telephonic Loan Notice, the
Foreign Swingline Lender will confirm with the Foreign Administrative Agent (by
telephone or in writing) that the Foreign Administrative Agent has also received
such Loan Notice and, if not, the Foreign Swingline Lender will notify the
Foreign Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Foreign Swingline Lender has received notice (by telephone
or in writing) from the Foreign Administrative Agent (including at the request
of any Foreign Revolving Lender) prior to 1:00 p.m. (Copenhagen time) on the
date of the proposed Foreign Swingline Borrowing (1) directing the Foreign
Swingline Lender not to make such Foreign Swingline Loan as a result of the
limitations set forth in this Article II, or (2) that one or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Foreign Swingline Lender will,
not later than 2:30 p.m. (Copenhagen time) on the borrowing date specified in
such Loan Notice, make the amount of its Foreign Swingline Loan available to the
Borrowers at its office by crediting the account of the Foreign Borrowers on the
books of the Foreign Swingline Lender in immediately available funds.
       

 
54

--------------------------------------------------------------------------------

 
 

 (b)  Refinancing.      (i) The applicable Swingline Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrowers (which
hereby irrevocably authorizes each Swingline Lender to so request on its
behalf), that (A) each Domestic Revolving Lender make a Domestic Revolving Loan
that is a Base Rate Loan in an amount equal to such Lender’s Domestic Revolving
Commitment Percentage of Domestic Swingline Loans then outstanding and (B) each
Foreign Revolving Lender make a Foreign Revolving Loan that is a Eurocurrency
Rate Loan in an amount equal to such Lender’s pro rata share of Foreign
Swingline Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Loans, the
unutilized portion of the Aggregate Domestic Revolving Commitments or Aggregate
Foreign Revolving Commitments, as applicable, or the conditions set forth in
Section 5.02.  The applicable Swingline Lender shall furnish the Borrowers with
a copy of the applicable Loan Notice promptly after delivering such notice to
the applicable Administrative Agent (with a copy to the Domestic Administrative
Agent where appropriate).  Each Domestic Revolving Lender shall make an amount
equal to its pro rata share of the amount specified in such Loan Notice
available to the Domestic Administrative Agent in Same Day Funds (and the
Domestic Administrative Agent may apply Cash Collateral available with respect
to the applicable Swingline Loan) for the account of the Domestic Swingline
Lender at the Domestic Administrative Agent’s Office for Dollar-denominated
payments not later than 1:00 p.m. on the day specified in such Loan Notice,
whereupon, subject to Section 2.04(b)(ii), each Domestic Revolving Lender that
so makes funds available shall be deemed to have made a Domestic Revolving Loan
that is a Base Rate Loan to the Domestic Borrowers in such amount.  In such
case, the Domestic Administrative Agent shall remit the funds so received to the
Domestic Swingline Lender.  Each Foreign Revolving Lender shall make an amount
equal to its pro rata share of the currency and amount specified in such Loan
Notice available to the Foreign Swingline Lender in Same Day Funds (and the
Foreign Administrative Agent may apply Cash Collateral available with respect to
the applicable Swingline Loan) for the account of the Foreign Swingline Lender
not later than 12:00 noon (Copenhagen time) on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(b)(ii), each Foreign Revolving Lender
that so makes funds available shall be deemed to have made a Foreign Revolving
Loan that is a Eurocurrency Rate Loan to the Foreign Borrowers in such amount.  
 (ii) If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(b)(i), the request
for Revolving Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Lenders fund
its risk participation in the relevant Swingline Loan and each Lender’s payment
to the applicable Administrative Agent for the account of the Swingline Lender
pursuant to Section 2.04(b)(i) shall be deemed payment in respect of such
participation.    (iii) If any Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(b) by the applicable time specified in Section 2.04(b)(i), the
Swingline Lender shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the applicable Swingline Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.  A
certificate of the applicable Swingline Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.    (iv) Each Lender’s
obligation to make Revolving Loans or to purchase and fund risk participations
in Swingline Loans pursuant to this Section 2.04(b) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such Lender may
have against the applicable Swingline Lender, the applicable Borrowers or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default or Event of Default, (C) non-compliance with the conditions set forth in
Section 5.02, or (D) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided that the Swingline Lender has complied
with the provisions of Section 2.04(a).  No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swingline Loans, together with interest as provided herein.

     
 
55

--------------------------------------------------------------------------------

 
 

 (c)   Repayment of Participations.    (i) At any time after any Lender has
purchased and funded a risk participation in a Swingline Loan, if the applicable
Swingline Lender receives any payment on account of such Swingline Loan, such
Swingline Lender will distribute to such Lender its Revolving Commitment
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by such Swingline
Lender.    (ii)  If any payment received by a Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by such
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by such Swingline Lender in
its discretion), each Lender shall pay to such Swingline Lender its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The
Administrative Agent will make such demand upon the request of such Swingline
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Credit Agreement.
 (d)  Interest for Account of Swingline Lenders.  Each Swingline Lender shall be
responsible for invoicing the applicable Borrowers for interest on the Swingline
Loans.  Until each Lender funds its Revolving Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Revolving Commitment
Percentage of any Swingline Loan, interest in respect thereof shall be solely
for the account of the applicable Swingline Lender.  (e)  Payments Directly to
Swingline Lenders.  (i) The Domestic Borrowers shall make all payments of
principal and interest in respect of the Domestic Swingline Loans, directly to
the Domestic Swingline Lender and (ii) the Foreign Borrowers shall make payments
of principal and interest in respect of the Foreign Swingline Loans, directly to
the Foreign Swingline Lender.  (f)  Overdraft Facility.  The parties hereto
acknowledge that the Foreign Swingline Lender may from time to time make loans
to the Foreign Borrowers pursuant to an overdraft, autoborrow or similar
arrangement (the “Overdraft Facility”) in an amount not to exceed TWENTY-FIVE
MILLION DOLLARS ($25,000,000).  The loans made pursuant to the Overdraft
Facility (the “Overdraft Advances”) shall be deemed Foreign Swingline Loans for
all purposes hereof and shall be subject to all of the provisions hereto;
provided that (i) the borrowing procedures set forth in the Overdraft Documents
shall prevail in the event of any conflict between such borrowing procedures and
Section 2.04(a)(ii); (ii) the optional prepayment provisions set forth in the
Overdraft Documents shall prevail in the event of any conflict between such
provisions and Section 2.06(a); (iii) any mandatory prepayment provisions set
forth in the Overdraft Documents shall be in addition to, and not in lieu of or
replacement of, the mandatory prepayment provisions set forth in Section 2.05;
and (iv) interest on each Overdraft Advance shall be due and payable in arrears
on each date set forth in the Overdraft Documents in the event of any conflict
between such interest payment dates and the interest payment dates set forth
herein.      

 
    2.05           Repayment of Loans.
 

 (a)  Revolving Loans.  The Outstanding Amount of Revolving Loans shall be
repaid in full on the Revolving Termination Date.  (b)  Swingline Loans.  The
Outstanding Amount of the Swingline Loans shall be repaid in full on the
earlier to occur of (i) the date of demand by the applicable Swingline Lender
and (ii) the Revolving Termination Date.

  
    2.06           Prepayments.
 

 (a)  Voluntary Prepayments.  The Loans may be repaid in whole or in part
without premium or penalty (except, in the case of Loans other than Base Rate
Loans, amounts payable pursuant to Section 3.05); provided that:


  
 
56

--------------------------------------------------------------------------------

 
 

   (i)  in the case of Loans other than Swingline Loans, (A) notice thereof must
be received by 11:00 a.m. by the Administrative Agent at least three Business
Days prior to the date of prepayment, in the case of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days prior to any date of prepayment,
in the case of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment, in the case of Base Rate Loans, and in each
case, any such prepayment shall be a minimum principal amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof, in the case of Eurocurrency
Rate Loans and $500,000 and integral multiples of $100,000 in excess thereof, in
the case of Base Rate Loans, or, in each case, the entire remaining principal
amount thereof, if less;    (ii)
in the case of Swingline Loans, (A) notice thereof must be received by the
applicable Swingline Lender by (1) 1:00 p.m. on the date of prepayment (with a
copy to the Domestic Administrative Agent), with respect to Domestic Swingline
Loans and (2) 12:00 noon (Copenhagen time) on the date of prepayment (with a
copy to the Foreign Administrative Agent and Domestic Administrative Agent),
with respect to Foreign Swingline Loans and (B) any such prepayment shall be in
the same minimum principal amounts as for advances thereof (or any lesser amount
that may be acceptable to the applicable Swingline Lender).
 
Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Type(s) of
Loans that are being prepaid and, if Eurocurrency Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will give prompt
notice to the applicable Lenders of any prepayment on the Loans and the Lender’s
interest therein.  If such notice is given by the Borrowers, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Prepayments of Eurocurrency Rate
Loans hereunder shall be accompanied by accrued interest on the amount prepaid
and breakage or other amounts due, if any, under Section 3.05.
     

 (b) Mandatory Prepayments.    (i)     (A)  Domestic Revolving Commitments.  If
at any time (i) the Outstanding Amount of Domestic Revolving Obligations shall
exceed the Aggregate Domestic Revolving Committed Amount, (ii) the aggregate
principal amount of Domestic Revolving Obligations owing by any Designated
Borrower shall exceed its respective Designated Borrower Limit, (iii) the
Outstanding Amount of Domestic L/C Obligations shall exceed the Domestic L/C
Sublimit, (iv) the Outstanding Amount of Domestic Swingline Loans shall exceed
the Domestic Swingline Sublimit, immediate prepayment will be made on or in
respect of the Domestic Revolving Obligations in an amount equal to such excess;
provided, however, that, except with respect to clause (iii), Domestic L/C
Obligations will not be Cash Collateralized hereunder until the Domestic
Revolving Loans and Domestic Swingline Loans have been paid in full.      (B)
Foreign Revolving Commitments.  If at any time (i) the Outstanding Amount of
Foreign Revolving Obligations shall exceed the Aggregate Foreign Revolving
Committed Amount, (ii) the aggregate principal amount of Foreign Revolving
Obligations owing by any Designated Borrower shall exceed its respective
Designated Borrower Limit, (iii) the Outstanding Amount of Foreign L/C
Obligations shall exceed the Foreign L/C Sublimit, (iv) the Outstanding Amount
of Foreign Swingline Loans shall exceed the Foreign Swingline Sublimit,
immediate prepayment will be made on or in respect of the Foreign Revolving
Obligations in an amount equal to such excess; provided, however, that, except
with respect to clause (iii), Foreign L/C Obligations will not be Cash
Collateralized hereunder until the Foreign Revolving Loans and Foreign Swingline
Loans have been paid in full.

     
 
57

--------------------------------------------------------------------------------

 


 

   (ii) Dispositions and Involuntary Dispositions.  Prepayment will be made on
the Loan Obligations on the Business Day following receipt of Net Cash Proceeds
required to be prepaid pursuant to the provisions hereof in an amount equal to
100% of the Net Cash Proceeds received from any Disposition (other than a
Disposition among members of the Consolidated Group permitted by Section 8.05)
or Involuntary Disposition by any member of the Consolidated Group, to the
extent (A) such proceeds are not reinvested in assets useful in the business of
a member of the Consolidated Group within twelve months of the date of such
Disposition or Involuntary Disposition and (B) the aggregate amount of such
proceeds that are not reinvested in accordance with clause (A) hereof exceeds
$20,000,000 in any fiscal year.    (c)  Application.  Within each Loan,
prepayments will be applied first to Base Rate Loans, then to Eurocurrency Rate
Loans in direct order of Interest Period maturities.  In addition:      (i)
 Voluntary Prepayments.  Voluntary prepayments shall be applied as specified by
the Borrowers.  Voluntary prepayments on the Loan Obligations will be paid by
the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein.  

   (ii)
Mandatory Prepayments.  Mandatory prepayments on the Loan Obligations will be
paid by the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein; provided that:
     (A)  (1) Mandatory prepayments in respect of the Domestic Revolving
Commitments under subsection (b)(i)(A) above shall be applied to the respective
Domestic Revolving Obligations as appropriate. (2) Mandatory prepayments in
respect of the Foreign Revolving Commitments under subsection (b)(i)(B) above
shall be applied to the respective Foreign Revolving Obligations as appropriate.
    (B) 
Mandatory prepayments in respect of Dispositions and Involuntary Dispositions
under subsection (b)(ii) above shall be applied, (1) if the assets subject to a
prepayment resulting from a Disposition or Involuntary Disposition were owned by
a Foreign Subsidiary, first, to outstanding Foreign Revolving Loans as selected
by the Foreign Borrowers until paid in full, and, second, to Cash Collateralize
outstanding Foreign Letters of Credit, and (2) if the assets subject to a
prepayment resulting from a Disposition or Involuntary Disposition were owned by
a Domestic Subsidiary, first, to the Domestic Revolving Loans until paid in
full, and, second, to Cash Collateralize outstanding Domestic Letters of Credit.
 
All prepayments under this Section 2.06 shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment
 

 
    2.07           Termination or Reduction of Commitments.

 
58

--------------------------------------------------------------------------------

 
 

 (a)  Voluntary Reductions.  The Aggregate Commitments hereunder may be
permanently reduced in whole or in part by notice from the Borrowers to the
Domestic Administrative Agent; provided that (i) any such notice thereof must be
received by 11:00 a.m. at least five Business Days prior to the date of
reduction or termination and any such prepayment shall be in a minimum principal
amount of $10,000,000 and integral multiples of $1,000,000 in excess thereof;
(ii) none of the Aggregate Commitments may be reduced to an amount less than the
Loan Obligations then outstanding thereunder and (iii) if, after giving effect
to any reduction of any of the Aggregate Commitments, the Domestic L/C Sublimit,
the Foreign L/C Sublimit, the Designated Borrower Limit, the Domestic Swingline
Sublimit or the Foreign Swingline Sublimit exceeds the amount of applicable
Aggregate Commitments, such sublimit shall be automatically reduced by the
amount of such excess.  The Domestic Administrative Agent will give prompt
notice to the Lenders of any such reduction in the Aggregate Commitments.
 Except as provided in Section 2.18, any reduction of the Aggregate Commitments
shall be applied to the Commitment of each Lender according to its Revolving
Commitment Percentage.  All commitment or other fees accrued with respect to
such portion of the Aggregate Commitments so terminated through the effective
date of such termination shall be paid on the effective date of such
termination.  (b)  No Mandatory Commitment Reductions.  The Aggregate Domestic
Revolving Committed Amount and the Aggregate Foreign Revolving Committed Amount
shall not be permanently reduced upon application of any mandatory prepayments
to the Revolving Obligations.

 
    2.08           Interest.
 

 (a)  Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Percentage plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Loan that is a Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Percentage; (iii) each Domestic Swingline Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Percentage and (iv) each Foreign Swingline Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Eurocurrency Rate plus the Applicable
Percentage.  (b)   (i) If any amount of principal of any Loan is  not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law.    (ii) If any
amount (other than principal of any Loan) payable under any Credit Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then upon the request of the
Required Lenders, such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Law.    (iii) Upon the occurrence and during the
continuation of an Event of Default under Section 9.01(f), the principal amount
of all outstanding Obligations hereunder shall bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Law.

     
 
59

--------------------------------------------------------------------------------

 
 

   (iv) Upon the occurrence and during the continuation of an Event of Default
other than an Event of Default under Section 9.01(f), then upon the request of
the Required Lenders, the principal amount of all outstanding Obligations
hereunder shall bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
law.    (v) Accrued and unpaid interest on past due amounts (including interest
on past due amounts) shall be due and payable upon demand.  (c)  Interest on
each Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein.  Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 
    2.09           Fees.
 

 (a)  Commitment Fees.    (i) Domestic Revolving Commitment.  The Domestic
Borrowers shall pay to the Domestic Administrative Agent for the account of each
Domestic Revolving Lender (other than a Defaulting Lender which shall be dealt
with as provided in Section 2.18) in accordance with its Domestic Revolving
Commitment Percentage, a commitment fee (the “Domestic Commitment Fee”) in
Dollars, at a rate per annum equal to the product of (i) the Applicable
Percentage times (ii) the actual daily amount by which  the Aggregate Domestic
Revolving Commitments exceed the sum of (y) the Outstanding Amount of Domestic
Revolving Loans and (z) the Outstanding Amount of Domestic L/C Obligations,
subject to adjustment as provided in Section 2.18.    (ii) Foreign Revolving
Commitment.  The Foreign Borrowers shall pay to the Foreign Administrative Agent
for the account of each Foreign Revolving Lender (other than a Defaulting Lender
which shall be dealt with as provided in Section 2.18) in accordance with its
Foreign Revolving Commitment Percentage, a commitment fee (the “Foreign
Commitment Fee”) in Dollars, at a rate per annum equal to the product of (i) the
Applicable Percentage times (ii) the actual daily amount by which  the Aggregate
Foreign Revolving Commitments exceed the sum of (y) the Outstanding Amount of
Foreign Revolving Loans and (z) the Outstanding Amount of Foreign L/C
Obligations, subject to adjustment as provided in Section 2.18.    (iii)
Payments.  The foregoing Commitment Fees shall accrue at all times during the
Commitment Period (and thereafter so long as any Revolving Loans, Swingline
Loans, or L/C Obligations remain outstanding), including at any time during
which one or more of the conditions in Article V is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, on the Revolving Termination Date (and, if applicable, thereafter
on demand).  The Commitment Fees shall be calculated quarterly in arrears, and
if there is any change in the Applicable Percentage during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable
Percentage separately for each period during such quarter that such Applicable
Percentage was in effect.  For purposes of clarification, Swingline Loans shall
not be considered outstanding for purposes of determining the unused portion of
the Aggregate Domestic Revolving Commitments or Aggregate Foreign Revolving
Commitments.
       

 
60

--------------------------------------------------------------------------------

 
       

 (b) Commercial and Standby Letter of Credit Fees.    (i)  Domestic Letter of
Credit Fees.  The Domestic Borrowers shall pay to the Domestic Administrative
Agent for the account of each Domestic Revolving Lender in accordance with its
Domestic Revolving Commitment Percentage, in Dollars, (A) a Domestic Letter of
Credit fee for each commercial Domestic Letter of Credit equal to 1/8th of 1%
per annum multiplied by the Dollar Equivalent of the actual daily maximum amount
available to be drawn under such Domestic Letter of Credit (whether or not such
maximum amount is then in effect under such Domestic Letter of Credit) and (B) a
Domestic Letter of Credit fee for each standby Domestic Letter of Credit equal
to the Applicable Percentage multiplied by the Dollar Equivalent of the actual
daily maximum amount available to be drawn under such Domestic Letter of Credit
(whether or not such maximum amount is then in effect under such Domestic Letter
of Credit) (collectively, the “Domestic Letter of Credit Fees”); provided,
however, any Domestic Letter of Credit Fees otherwise payable for the account of
a Defaulting Lender with respect to any Domestic Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral or other Adequate
Assurance satisfactory to the Domestic L/C Issuer pursuant to Section 2.03 and
Section 2.18 shall be payable into the Defaulting Lender Account or, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Domestic Revolving Commitment
Percentages allocable to such Domestic Letter of Credit pursuant to Section
2.18(a)(viii), with the balance of such fee, if any, payable to the Domestic L/C
Issuer for its own account.  The Domestic Letter of Credit Fees shall be
computed on a quarterly basis in arrears, and shall be due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Domestic Letter of
Credit, on the Domestic L/C Expiration Date and thereafter on demand.  If there
is any change in the Applicable Percentage during any quarter, the daily maximum
amount of each standby Domestic Letter of Credit shall be computed and
multiplied by the Applicable Percentage separately for each period during such
quarter that such Applicable Percentage was in effect.  Notwithstanding anything
to the contrary contained herein, upon the request of the Required Domestic
Revolving Lenders, while any Event of Default exists, all Domestic Letter of
Credit Fees shall accrue at the Default Rate.    (ii) Domestic Fronting Fee and
Documentary and Processing Charges Payable to L/C Issuers.  The Domestic
Borrowers shall pay directly to the Domestic L/C Issuer for its own account, in
Dollars (or other currency accepted by the Domestic L/C Issuer in its sole
discretion), a fronting fee (A) with respect to each standby Domestic Letter of
Credit at the rate and at the times specified in the applicable Fee Letter or as
otherwise agreed between the Domestic Borrowers and the Domestic L/C Issuer, (B)
with respect to any amendment of a commercial Domestic Letter of Credit
increasing the amount of such Domestic Letter of Credit, a rate separately
agreed between the applicable Domestic Borrower and the Domestic L/C Issuer and
(C) with respect to each commercial Domestic Letter of Credit, at the rate and
times agreed by the applicable Domestic Borrower and the Domestic L/C Issuer at
the time of issuance. In addition, the Domestic Borrowers shall pay directly to
each Domestic L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Domestic L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.    (iii)  Foreign Letter of Credit
Fees.  The Foreign Borrowers shall pay to the Foreign Administrative Agent for
the account of each Foreign Revolving Lender in accordance with its Foreign
Revolving Commitment Percentage, in Dollars, (A) a Foreign Letter of Credit fee
for each commercial Foreign Letter of Credit equal to 1/8th of 1% per annum
multiplied by the Dollar Equivalent of the actual daily maximum amount available
to be drawn under such Foreign Letter of Credit (whether or not such maximum
amount is then in effect under such Foreign Letter of Credit) and (B) a Foreign
Letter of Credit fee for each standby Foreign Letter of Credit equal to the
Applicable Percentage multiplied by the Dollar Equivalent of the actual daily
maximum amount available to be drawn under such Foreign Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit) (collectively, the “Foreign Letter of Credit Fees”); provided, however,
any Foreign Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Foreign Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral or other Adequate Assurance
satisfactory to the Foreign L/C Issuer pursuant to Section 2.03 and Section 2.18
shall be payable into the Defaulting Lender Account or, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Foreign Revolving Commitment Percentages
allocable to such Foreign Letter of Credit pursuant to Section 2.18(a)(viii),
with the balance of such fee, if any, payable to the Foreign L/C Issuer for its
own account.  The Foreign Letter of Credit Fees shall be computed on a quarterly
basis in arrears, and shall be due and payable on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Foreign Letter of Credit, on the Foreign L/C
Expiration Date and thereafter on demand.  If there is any change in the
Applicable Percentage during any quarter, the daily maximum amount of each
standby Foreign Letter of Credit shall be computed and multiplied by the
Applicable Percentage separately for each period during such quarter that such
Applicable Percentage was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Foreign Revolving Lenders,
while any Event of Default exists, all Foreign Letter of Credit Fees shall
accrue at the Default Rate.
       

          
 
61

--------------------------------------------------------------------------------

 
 

   (iv) Foreign Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuers.  The Foreign Borrowers shall pay directly to the Foreign L/C Issuer
for its own account, in Dollars (or other currency accepted by the Foreign L/C
Issuer in its sole discretion), a fronting fee (A) with respect to each standby
Foreign Letter of Credit at the rate and at the times specified in the
applicable Fee Letter or as otherwise agreed between the Foreign Borrowers and
the Foreign L/C Issuer, (B) with respect to any amendment of a commercial
Foreign Letter of Credit increasing the amount of such Foreign Letter of Credit,
a rate separately agreed between the Foreign Borrowers and the Foreign L/C
Issuer and (C) with respect to each commercial Foreign Letter of Credit, at the
rate and times agreed by the applicable Foreign Borrower and the Foreign L/C
Issuer at the time of issuance. In addition, the Foreign Borrowers shall pay
directly to each Foreign L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Foreign L/C Issuer relating to letters of credit as from time to
time in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.  (c)  Other Fees.    (i) The Borrowers
shall pay to MLPF&S, WFS, the Domestic Administrative Agent and the Foreign
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the applicable Fee Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.    (ii) The Borrowers shall pay to the Lenders, in Dollars, such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.        


    2.10           Computation of Interest and Fees; Retroactive Adjustments to
Applicable Percentage.
 

 (a)  All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.  (b)  If, as a result of
any restatement of or other adjustment to the financial statements of the
Borrowers or for any other reason, the Borrowers or the Lenders determine that
(i) the Consolidated Leverage Ratio as calculated by the Borrowers as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the applicable
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to a Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or any L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article IX.  The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.

   
 
62

--------------------------------------------------------------------------------

 
    2.11           Payments Generally; Administrative Agent’s Clawback.
 

(a)   General.  All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 2:00 p.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.  All
payments by the applicable Borrowers of principal of and interest on Foreign
Revolving Loans shall be made to the Foreign Administrative Agent, which shall
promptly inform, in writing, the Domestic Administrative Agent of the date, time
and amount of such payments, along with any other information regarding such
payments as requested by the Domestic Administrative Agent.  Without limiting
the generality of the foregoing, the Domestic Administrative Agent may require
that any payments due under this Credit Agreement be made in the United
States.  If, for any reason, the Borrowers are prohibited by any Law from making
any required payment hereunder in an Alternative Currency, the Borrowers shall
make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount.  The Administrative Agent will promptly distribute to
each Lender its pro rata share of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  Subject to the definition of “Interest Period”, if any
payment to be made by the Borrowers shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.  If the Foreign Administrative Agent ceases to hold any Foreign
Revolving Commitments, then (i) the provisions set forth in this Section that
are applicable to the Foreign Administrative Agent shall cease to apply to the
Foreign Administrative Agent and (ii) the Foreign Borrowers shall select another
Foreign Revolving Lender to serve in the place of the Foreign Administrative
Agent with respect to the provisions in this Section; provided that such Foreign
Revolving Lender (A) agrees to perform such obligations and (B) is acceptable to
the Administrative Agent.  (b)  (i)           Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurocurrency
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to the Borrowers to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans.  If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.


 
63

--------------------------------------------------------------------------------

 
 

 
Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due.  In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or each of the L/C Issuers, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
 
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 (c)  Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.  (d)  Obligation of the Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments pursuant to Section
11.04(c) are several and not joint.  The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 11.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c).  (e)  Funding
Source.  Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.  (f)  Allocation of Funds.  If at
any time insufficient funds are received by or are available to the
Administrative Agent to pay fully all amounts of principal, Domestic L/C
Borrowings, Foreign L/C Borrowings, interest and fees then due hereunder, such
funds shall be applied (i) first, toward costs and expenses (including all
reasonable fees, expenses and disbursements of any law firm or other counsel and
amounts payable under Article III) incurred by the Administrative Agent and each
Lender, (ii) second, toward repayment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (iii) third, toward repayment of
principal, Domestic L/C Borrowings and Foreign L/C Borrowings then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal, Domestic L/C Borrowings and Foreign L/C Borrowings then
due to such parties.

 
    2.12           Sharing of Payments By Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swingline Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and
subparticipations in (i) Domestic L/C Obligations and Domestic Swingline Loans
of the other Lenders, if such Lender is a Domestic Revolving Lender or (ii)
Foreign L/C Obligations and Foreign L/C Swingline Loans, if such Lender is a
Foreign Revolving Lender, or make such other adjustments among the group of
Domestic Revolving Lenders or Foreign Revolving Lenders, as applicable, or as
shall be equitable, so that the benefit of all such payments shall be shared by
the Domestic Revolving Lenders or Foreign Revolving Lenders, as applicable,
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and other amounts owing them, provided that:

 
64

--------------------------------------------------------------------------------

 
       (1)           if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
 
       (2)           the provisions of this Section shall not be construed to
apply to (x) any payment made by the Borrowers pursuant to and in accordance
with the express terms of this Credit Agreement including the applicable of
funds arising from the existence of a Defaulting Lender, (y) any amounts applied
to L/C Obligations by an L/C Issuer or Swingline Loans by a Swingline Lender, as
appropriate, from cash collateral or other Adequate Assurance provided under
Section 2.17, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swingline Loans to any assignee or
participant, other than to the Borrowers or any of their Subsidiaries (as to
which the provisions of this Section shall apply).


       Each Credit Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.
 
    2.13           Evidence of Debt.
 

 (a)  The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon.  Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to the Administrative Agent a Note for such Lender, which shall evidence
such Lender’s Loans in addition to such accounts or records.  Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.  (b)  In
addition to the accounts and records referred to in subsection (a), each Lender
and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swingline Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 
    2.14           Designated Borrowers.
 

 (a)  Effective as of the date hereof, each Subsidiary set forth on Schedule
2.14 shall be a “Designated Borrower” hereunder and may receive Loans for its
account on the terms and conditions set forth in this Credit Agreement.


 
 
65

--------------------------------------------------------------------------------

 
 

 (b)  The Borrowers may at any time, upon not less than 15 Business Days’ notice
from the Borrowers to the Domestic Administrative Agent (or such shorter period
as may be agreed by the Administrative Agent in its sole discretion), designate
any additional Subsidiary (an “Applicant Borrower”) as a Designated Borrower to
receive Loans hereunder by delivering to the Domestic Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit 2.14-1 (a
“Designated Borrower Request and Assumption Agreement”).  The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Domestic Administrative
Agent and the Lenders shall have received such supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the Domestic
Administrative Agent, as may be required by the Domestic Administrative Agent or
the Required Lenders in their sole discretion, and Notes signed by such new
Borrowers to the extent any Lenders so require.  If the Domestic Administrative
Agent and the Required Lenders agree that an Applicant Borrower shall be
entitled to receive Loans hereunder, then promptly following receipt of all such
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Domestic Administrative Agent shall send a notice
in substantially the form of Exhibit 2.14-2 (a “Designated Borrower Notice”) to
the Borrowers and the Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Designated Borrower to
receive Loans hereunder, on the terms and conditions set forth herein, and each
of the parties agrees that such Designated Borrower otherwise shall be a
Borrower for all purposes of this Credit Agreement; provided that no Loan Notice
or Letter of Credit Application may be submitted by or on behalf of such
Designated Borrower until the date five Business Days after such effective date.
 (c)  The Obligations of the Domestic Borrowers and each Designated Borrower
that is a Domestic Subsidiary shall be joint and several in nature.  The Foreign
Obligations of the Foreign Borrowers and each Designated Borrower that is a
Foreign Subsidiary shall be several, and not joint and several, in nature.  (d) 
Each Subsidiary that is or becomes a “Designated Borrower” pursuant to this
Section 2.14 hereby irrevocably appoints (i) with respect to any requested
Credit Extension of Domestic Revolving Loans, Domestic Swingline Loans or
Domestic L/C Obligations, TW as its agent and (ii) with respect to any requested
Credit Extension of Foreign Revolving Loans, Foreign Swingline Loans or Foreign
L/C Obligations, Dan-Foam, in each case for all purposes relevant to this Credit
Agreement and each of the other Credit Documents, including (1) the giving and
receipt of notices, (2) the execution and delivery of all documents, instruments
and certificates contemplated herein and all modifications hereto, and (3) the
receipt of the proceeds of any Loans made by the Lenders, to any such Designated
Borrower hereunder.  Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the respective party set forth in clauses
(i) and (ii) above, whether or not any such other Borrower joins therein.  Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to such agent, as applicable, for the Designated
Borrower in accordance with the terms of this Credit Agreement shall be deemed
to have been delivered to each Designated Borrower.  (e)  The Borrowers may from
time to time, upon not less than 15 Business Days’ notice from the Borrowers to
the Domestic Administrative Agent (or such shorter period as may be agreed by
the Domestic Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination.  The Domestic Administrative Agent will promptly notify the
Lenders of any such termination of a Designated Borrower’s status.

 
    2.15           Joint and Several Liability.
 

(a)  Domestic Borrowers.   (i) Each Domestic Borrower accepts joint and several
liability hereunder in consideration of the financial accommodation to be
provided by the Administrative Agent and the Lenders under this Credit Agreement
and the other Credit Documents, for the mutual benefit, directly and indirectly,
of each Domestic Borrower and in consideration of the undertakings of each
Domestic Borrower to accept joint and several liability for the obligations of
each Domestic Borrower.

                  
 
66

--------------------------------------------------------------------------------

 
           

  (ii) Each Domestic Borrower shall be jointly and severally liable for all
Obligations (whether borrowed by a Domestic Borrower or by a Foreign Borrower),
regardless of which Borrower actually receives Credit Extensions hereunder or
the amount of such Credit Extensions received or the manner in which the
Administrative Agent or any Lender accounts for such Credit Extensions on its
books and records.  Each Domestic Borrower’s obligations with respect to Credit
Extensions made to it, and each Domestic Borrower’s obligations arising as a
result of the joint and several liability of such Domestic Borrower hereunder,
with respect to Credit Extensions made to and other Obligations owing by the
other Borrowers hereunder, shall be separate and distinct obligations, but all
such obligations shall be primary obligations of each Domestic Borrower.   (iii)
Each Domestic Borrower’s obligations arising as a result of the joint and
several liability of such Domestic Borrower hereunder with respect to Credit
Extensions made to and other Obligations owing by the other Borrowers hereunder
shall, to the fullest extent permitted by law, be unconditional irrespective of
(A) the validity or enforceability, avoidance or subordination of the
obligations of any other Borrower or of any promissory note or other document
evidencing all or any part of the obligations of any other Borrower, (B) the
absence of any attempt to collect the Obligations from any other Borrower, any
other guarantor, or any other security therefor, or the absence of any other
action to enforce the same, (C) the waiver, consent, extension, forbearance or
granting of any indulgence by the Administrative Agent or any Lender with
respect to any provision of any instrument evidencing the obligations of any
other Borrower, or any part thereof, or any other agreement now or hereafter
executed by any other Borrower and delivered to the Administrative Agent or any
Lender, (D) the failure by the Administrative Agent or any Lender to take any
steps to perfect and maintain its security interest in, or to preserve its
rights to, any security or collateral for the obligations of any other Borrower,
(E) the Administrative Agent’s or any Lender’s election, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code, (F) any borrowing or grant of a security interest by any
other Borrower, as Debtor In Possession under Section 364 of the Bankruptcy
Code, (G) the disallowance of all or any portion of the Administrative Agent’s
or any Lender’s claim(s) for the repayment of the obligations of any other
Borrower under Section 502 of the Bankruptcy Code, or (H) any other
circumstances which might constitute a legal or equitable discharge or defense
of a guarantor or of any other Borrower.  With respect to each Domestic
Borrower’s obligations arising as a result of the joint and several liability of
such Domestic Borrower hereunder with respect to Credit Extensions made to the
other Borrowers hereunder, such Domestic Borrower waives, until the Obligations
shall have been paid in full and this Credit Agreement and the other Credit
Documents shall have been terminated, any right to enforce any right of
subrogation or any remedy which the Administrative Agent or any Lender now has
or may hereafter have against such Domestic Borrower, any endorser or any
guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to the Administrative
Agent or any Lender to secure payment of the Obligations or any other liability
of any Borrower to the Administrative Agent or any Lender.    (iv)    Upon the
occurrence and during the continuation of any Event of Default, the
Administrative Agent and the Lenders may proceed directly and at once, without
notice, against any Domestic Borrower to collect and recover the full amount, or
any portion of the Obligations, without first proceeding against any other
Borrower or any other Person, or against any security or collateral for the
Obligations.  Each Domestic Borrower consents and agrees that the Administrative
Agent and the Lenders shall be under no obligation to marshal any assets in
favor of any Borrower or against or in payment of any or all of the Obligations.
 (b)  Foreign Borrowers.  The obligations of the Foreign Borrowers under this
Credit Agreement and the other Credit Documents shall be several, and not joint,
in nature (except as provided in Article IV) and shall be limited to the Foreign
Obligations, provided that the Foreign Borrowers expressly waive any requirement
that the Administrative Agent or any holder of the Foreign Obligations, or any
of their officers, agents or representatives, exhaust any right, power or remedy
or first proceed under any of the Credit Documents or against any other Credit
Party, any other Person or any Collateral with respect to the Foreign
Obligations.

            
    2.16           [Reserved].
 
    2.17           Cash Collateral.

 
67

--------------------------------------------------------------------------------

 
 

 (a)  Certain Credit Support Events.  Upon the request of the Administrative
Agent or an L/C Issuer (i) if an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in a
Domestic L/C Borrowing or a Foreign L/C Borrowing, as applicable, or (ii) if, as
of the Domestic L/C Expiration Date or the Foreign L/C Expiration Date, as
applicable, any Domestic L/C Obligation or Foreign L/C Obligation for any reason
remains outstanding, the Domestic Borrowers or the Foreign Borrowers,
respectively, shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of the Domestic L/C Obligations or Foreign L/C Obligations,
as applicable.  If the Administrative Agent notifies the Borrowers at any time
that the Outstanding Amount of all Domestic L/C Obligations or Foreign L/C
Obligations, as applicable, at such time exceeds 105% of the Domestic Letter of
Credit Sublimit, with respect to Domestic Letters of Credit, or 105% of the
Foreign Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Domestic Borrowers or the Foreign Borrowers,
respectively, shall Cash Collateralize the Domestic L/C Obligations or Foreign
L/C Obligations, as applicable, in an amount equal to the amount by which the
Outstanding Amount of all Domestic L/C Obligations or Foreign L/C Obligations,
as applicable exceeds the Domestic L/C Sublimit or Foreign L/C Sublimit, as
applicable. The Administrative Agent may, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, an L/C Issuer or a
Swingline Lender, the Borrowers shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.18(a)(viii) and any Cash Collateral provided by the
Defaulting Lender).  (b)  Grant of Security Interest.  All Cash Collateral
(other than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The Domestic Borrowers, and to the extent provided by any Lender, such
Lender, hereby grant to (and subject to the control of) the Domestic
Administrative Agent, for the benefit of the Domestic Administrative Agent, the
Domestic L/C Issuers and the Domestic Revolving Lenders (including the Domestic
Swingline Lender), and agree to maintain, a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). The Foreign Borrowers, and to the extent provided
by any Lender, such Lender, hereby grant to (and subject to the control of) the
Foreign Administrative Agent, for the benefit of the Foreign Administrative
Agent, the Foreign L/C Issuers and the Foreign Revolving Lenders (including the
Foreign Swingline Lender), and agree to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.17(c).   If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrowers or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.  (c)  Application.  Notwithstanding anything to the
contrary contained in this Credit Agreement, Cash Collateral provided under any
of this Section 2.17 or Sections 2.03, 2.04, 2.06, 2.18 or 9.02 in respect of
Letters of Credit or Swingline Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swingline Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.  In no event shall
Cash Collateral pledged or deposited by a Foreign Borrower in respect of Foreign
Obligations be used or applied as Cash Collateral in respect of Domestic
Obligations.  (d)  Release.  Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Credit Party shall not be released during the continuance of an
Event of Default (and following application as provided in this Section 2.17
shall be applied in accordance with Section 9.03), and (y) the Person providing
Cash Collateral and the applicable L/C Issuer or Swingline Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 
 
68

--------------------------------------------------------------------------------

 
 
    2.18           Defaulting Lenders.
 

 (a)  Adjustments.  Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:    (i) the L/C Issuers may require the Borrowers or Defaulting
Lender to provide Adequate Assurance, which may include cash collateral, for the
Defaulting Lender’s share of the L/C Obligations as a condition to the issuance,
extension, renewal or increase of Letters of Credit;    (ii) the Swingline
Lenders may require the Borrowers or Defaulting Lender to provide Adequate
Assurance, which may include cash collateral, for the Defaulting Lender’s share
of Swingline Loans as a condition to the making or extension of Swingline Loans;
   (iii) the Defaulting Lender shall not be entitled to vote, or participate in
amendments, waivers or consents hereunder or in respect of the other Credit
Documents, except as may be expressly provided herein;    (iv) the Defaulting
Lender may be replaced and its interests assigned as provided in Section 11.13;
   (v) all payments of principal, interest and other amounts owing to a
Defaulting Lender will be paid into an account or subaccount with the Domestic
Administrative Agent (collectively, the “Defaulting Lender Account”) to secure
the Defaulting Lender’s obligations under this Credit Agreement.  Amounts held
in the Defaulting Lender Account shall be applied at such time or times as may
be determined by the Domestic Administrative Agent as follows:  first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuers or Swingline Lenders hereunder;
third, if so determined by the Administrative Agent or requested by an L/C
Issuer or a Swingline Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Borrowers may request (so long as no Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Credit Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Credit Agreement;
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuers or
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, an L/C Issuer or a Swingline Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Credit Agreement; seventh, so long as no Event of Default
exists, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by the Borrowers against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Credit Agreement; and eighth, to that Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(v) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto;    (vi) the Defaulting Lenders shall not be entitled to receive any
Commitment Fee, facility fee, letter of credit fee or other fees hereunder
(which fees may be retained by the Borrowers rather than paid into the
Defaulting Lender Account);


        
 
69

--------------------------------------------------------------------------------

 
 

   (vii) So long as no Default or Event of Default shall exist immediately
before or immediately after giving effect thereto, the Borrowers may with the
consent of the Domestic Administrative Agent (which consent will not be
unreasonably withheld or delayed) elect to terminate the commitments of the
Defaulting Lender, and repay its share of outstanding Loan Obligations, on a
non-pro rata basis.    (viii) During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swingline Loans pursuant to Sections 2.03 and 2.04, the “Revolving
Commitment Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Revolving Commitment of that Defaulting Lender; provided
that (A) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Event of Default exists; and
(B) the aggregate obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit and Swingline Loans shall not exceed
the positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Obligations of that Lender.  (b)  Defaulting Lender Cure.  If the
Borrowers, the Domestic Administrative Agent, Swingline Lenders and the L/C
Issuers agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Domestic
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Domestic
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their Revolving Commitment
Percentages (without giving effect to Section 2.18(a)(viii)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided;
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

         
 
70

--------------------------------------------------------------------------------

 
ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY
    3.01           Taxes.
 

 (a)  Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  (i) Any and all payments by or on account of any obligation of the
Credit Parties hereunder or under any other Credit Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require any Credit
Party or the Administrative Agent to withhold or deduct any Tax, such Tax shall
be withheld or deducted in accordance with such Laws as determined by such
Credit Party or the Administrative Agent, as the case may be, upon the basis of
the information and documentation to be delivered pursuant to subsection (e)
below.    (ii) If the Credit Parties or the Administrative Agent shall be
required by the Internal Revenue Code to withhold or deduct any Taxes, including
both United States federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Internal Revenue Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Credit Parties shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.    (iii) If any Credit Party or the Administrative Agent
shall be required by any applicable Laws other than the Internal Revenue Code to
withhold or deduct any Taxes from any payment, then (A) such Credit Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Credit
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount so withheld or deducted by it to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by such Credit Party shall be increased as  necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.


  
 
71

--------------------------------------------------------------------------------

 

 (b)  Payment of Other Taxes by the Credit Parties.  Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.  (c)   Tax Indemnification.    (i) Without limiting the provisions of
subsection (a) or (b) above, the Credit Parties shall, and do hereby, indemnify
the Administrative Agent, each Lender and each L/C Issuer, and shall make
payment in respect thereof within ten days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Credit Parties or the Administrative Agent
or paid by the Administrative Agent, such Lender or such L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The Credit Parties shall also, and do hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, for any amount which a Lender or an L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection.  A certificate as to the amount of any such
payment or liability delivered to the Borrowers by a Lender or an L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive absent
manifest error.    (ii) Without limiting the provisions of subsection (a) or (b)
above, each Lender and each L/C Issuer shall, and does hereby, indemnify each
Credit Party and the Administrative Agent, and shall make payment in respect
thereof within ten days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for such Credit
Party or the Administrative Agent) incurred by or asserted against such Credit
Party or the Administrative Agent by any Governmental Authority as a result of
the failure by such Lender or such L/C Issuer, as the case may be, to deliver,
or as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or such L/C Issuer, as the case may be,
to such Credit Party or the Administrative Agent pursuant to subsection
(e).  Each Lender and each L/C Issuer hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender or
such L/C Issuer, as the case may be, under this Credit Agreement or any other
Credit Document against any amount due to the Administrative Agent under this
clause (ii).  The agreements in this clause (ii) shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender or an L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.  (d)  Evidence of Payments.  Upon request by the Borrowers or the
Administrative Agent, as the case may be, after any payment of Taxes by any
Credit Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrowers shall deliver (or cause the
applicable Credit Party to deliver) to the Administrative Agent or the
Administrative Agent shall deliver  to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.


      
 
72

--------------------------------------------------------------------------------

 


 

(e)  Status of Lenders; Tax Documentation.    (i) Each Lender shall deliver to
the Borrowers and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Credit Agreement or otherwise to establish such
Lender's status for withholding tax purposes in the applicable jurisdiction.  
 (ii) Without limiting the generality of the foregoing, if a Borrower is a
resident for tax purposes in the United States:      (A) Any Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Internal
Revenue Code shall deliver to such Borrower and the Administrative Agent
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by such Borrower or the Administrative Agent as will enable such
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements.      (B) Each Foreign Lender that is entitled under the Internal
Revenue Code or any applicable treaty to an exemption from or reduction of
withholding tax with respect to payments hereunder or under any other Credit
Document shall deliver to the Borrowers and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Credit Agreement (and
from time to time thereafter upon the request of the Borrowers or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:        (I)      executed
originals of Internal Revenue Service Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,
(II)     executed originals of Internal Revenue Service Form W-8ECI,
(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of any Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
originals of  Internal Revenue Service Form W-8BEN, or
(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit a Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

     
 
73

--------------------------------------------------------------------------------

 


 

     (C) each Lender shall deliver to the Administrative Agent and the Borrowers
such documentation reasonably requested by the Administrative Agent or the
Borrowers sufficient for the Administrative Agent and the Borrowers to comply
with their obligations under FATCA and to determine whether payments to such
Lender are subject to withholding tax under FATCA.    (iii) Each Lender shall
promptly (A) notify the Borrowers and the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any jurisdiction that the Borrowers or the
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender.    (iv) Each of the Credit Parties shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, on or prior to the Closing Date (or
such later date on which it first becomes a Borrower), and in a timely fashion
thereafter, such documents and forms required by any relevant taxing authorities
under the Laws of any jurisdiction, duly executed and completed by such
Borrower, as are required to be furnished by such Lender or the Administrative
Agent under such Laws in connection with any payment by the Administrative Agent
or any Lender of Taxes or Other Taxes, or otherwise in connection with the
Credit Documents, with respect to such jurisdiction.  (f)    Treatment of
Certain Refunds.  Unless required by applicable Laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or an L/C Issuer, or have any obligation to pay to any Lender
or any L/C Issuer, any refund of Taxes withheld or deducted from funds paid for
the account of such Lender or such L/C Issuer, as the case may be.  If the
Administrative Agent, any Lender or any L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Credit Party or with respect to which any
Credit Party has paid additional amounts pursuant to this Section, it shall pay
to such Credit Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Credit Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses and net of any of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Credit Party, upon
the request of the Administrative Agent, such Lender or such L/C Issuer, agrees
to repay the amount paid over to such Credit Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or any L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Credit Parties, any of their Subsidiaries or any
other Person.

 
    3.02           Illegality.  If any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
applicable Borrower through the Administrative Agent, (a) any obligation of such
Lender to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Loans to Eurocurrency Rate Loans shall be suspended and (b) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the applicable Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (x) the applicable Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
of such Lender’s Eurocurrency Rate Loans to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.  Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 
74

--------------------------------------------------------------------------------

 
3.03           Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) deposits in the applicable
currency are not being offered to banks in the applicable offshore interbank
market for the applicable currency, the applicable amount or the applicable
Interest Period for such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan, or (c) the
Eurocurrency Rate for the applicable currency for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan, or in connection with an
existing or proposed Base Rate Loan which is based on the Eurocurrency Rate,
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly notify the affected Borrowers and
Lenders.  Thereafter, (x) the obligation of the Lenders to make or maintain such
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies in respect thereof or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans or
conforming Eurocurrency Rate Loans, as appropriate, in the amount specified
therein.
 
    3.04           Increased Cost; Capital Adequacy.
 

 (a)   Increased Costs Generally.  If any Change in Law shall:    (i) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except (A)
any reserve requirement reflected in the Eurocurrency Rate or contemplated by
Section 3.04(e) hereof) and (B) the requirements of the Bank of England and the
Financial Services Authority or the European Central Bank reflected in the
Mandatory Cost, other than as set forth below) or an L/C Issuer;    (ii) subject
any Lender or L/C Issuer to any tax of any kind whatsoever with respect to this
Credit Agreement, any Letter of Credit, any participation in a Letter of Credit
or any Eurocurrency Rate Loan made by it, or change the basis of taxation of
payments to such Lender or L/C Issuer in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or L/C Issuer);  
 (iii) result in a failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or  
 (iv)  impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Credit Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

  
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan, the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or L/C Issuer, the applicable Borrower will pay, or cause
to be paid, to such Lender or L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or L/C Issuer, as the case may
be, for such additional costs incurred or reduction suffered.

 
75

--------------------------------------------------------------------------------

 
 

 (b)  Capital Requirements.  If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Credit Agreement,
the Commitments of such Lender or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by L/C
Issuer, to a level below that which such Lender or L/C Issuer or such Lender’s
or L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or L/C Issuer’s policies and the
policies of such Lender’s or L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding
company for any such reduction suffered.  (c)  Certificates for
Reimbursement.  A certificate of a Lender or L/C Issuer setting forth the amount
or amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrowers shall be conclusive absent manifest
error.  The Borrowers shall pay such Lender or L/C Issuer, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.  (d)  Delay in Requests.  Failure or delay on the part of any
Lender or L/C Issuer to demand compensation pursuant to the foregoing provisions
of this Section shall not constitute a waiver of such Lender’s or L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or L/C Issuer,
as the case may be, notifies the Borrowers of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).  (e)  Reserves on Eurocurrency Rate Loans.  The
Borrowers shall pay, or cause to be paid, to each Lender, as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which
shall be due and payable on each date on which interest is payable on such Loan,
provided the Borrowers shall have received at least 10 days’ prior notice (with
a copy to the Administrative Agent) of such additional interest or costs from
such Lender.  If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of such notice.

 
 
    3.05           Compensation for Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrowers shall
promptly compensate, or cause to be compensated, such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
 

 (a)  any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 
 
76

--------------------------------------------------------------------------------

 
 

 (b)  any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by such Borrower;  (c)  any
failure by any Borrower to make payment of any Loan or drawing under any Letter
of Credit (or interest due thereon) denominated in an Alternative Currency on
its scheduled due date or any payment thereof in a different currency; or  (d) 
any assignment of a Eurocurrency Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by any Borrower pursuant
to Section 11.13;

 
including any foreign exchange losses and any loss or expense arising from the
liquidation or redeployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract.  The Borrowers shall
also pay, or cause to be paid, any customary administrative fees charged by such
Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate used in determining
the Eurocurrency Rate for such Loan by a matching deposit or other borrowing in
the offshore interbank market for such currency for a comparable amount and for
a comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
 
    3.06           Mitigation Obligations; Replacement of Lenders.
 

 (a)  Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender (including any L/C Issuer) or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender (including any L/C Issuer) gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay, or cause to be paid, all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.  (b)  Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives notice pursuant to
Section 3.02, or if any Lender is then a Defaulting Lender, the Borrowers may
replace such Lender in accordance with Section 11.13.  With respect to a
Defaulting Lender, in lieu of replacing such Lender, the Borrowers may elect to
terminate such Defaulting Lender’s Commitment in accordance with Section
2.18(a)(vii).

      
    3.07           Survival Losses.  All of the Borrowers’ obligations under
this Article III shall survive termination of the commitments hereunder and
repayment of the Obligations (including both Domestic Obligations and Foreign
Obligations).
 
77

--------------------------------------------------------------------------------

 
ARTICLE IV


GUARANTY
 
    4.01           The Guaranty.
 

 (a)  Each of the Domestic Guarantors hereby jointly and severally guarantees to
the Administrative Agent and each of the holders of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Domestic Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Domestic Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.  (b)  Each of the Foreign Guarantors hereby jointly
and severally guarantees to the Administrative Agent and each of the holders of
the Foreign Obligations as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Foreign Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) strictly in accordance with the terms
thereof.  Each of the Foreign Guarantors hereby further agrees that if any of
such obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Foreign Guarantors will, jointly and severally, promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of such obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.  (c) 
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or Swap Contracts, the obligations of each Guarantor (in
its capacity as such) under this Credit Agreement and the other Credit Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable Law.

 
 
78

--------------------------------------------------------------------------------

 
    4.02           Obligations Unconditional.
 

 (a)   The obligations of the Domestic Guarantors under Section 4.01 are joint
and several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Credit Documents or other
documents relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Domestic
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each Domestic Guarantor agrees that such Guarantor shall have no
right of subrogation, indemnity, reimbursement or contribution against the
Borrowers or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been irrevocably paid in full and the
commitments relating thereto have expired or terminated.  (b)   The obligations
of the Foreign Guarantors under Section 4.01 are joint and several, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Credit Documents or other documents relating to the
Foreign Obligations, or any substitution, compromise, release, impairment or
exchange of any other guarantee of or security for any of the Foreign
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Foreign
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each of the Foreign Guarantors agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Foreign Borrowers or any other Foreign Guarantor for amounts paid under this
Article IV until such time as the Foreign Obligations have been irrevocably paid
in full and the commitments relating thereto have expired or terminated.  (c) 
 Without limiting the generality of the foregoing subsections (a) and (b), it is
agreed that, to the fullest extent permitted by Law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:    (i)  at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;    (ii) any of the acts mentioned in any of the provisions of any of the
Credit Documents, or other documents relating to the Obligations or any other
agreement or instrument referred to therein shall be done or omitted;



 
79

--------------------------------------------------------------------------------

 
 

   (iii) the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Credit Documents or any other documents relating to
the Obligations or any other agreement or instrument referred to therein shall
be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;    (iv) any Lien granted to, or in favor of, the
Administrative Agent or any holder of the Obligations as security for any of the
Obligations shall fail to attach or be perfected; or    (v) any of the
Obligations shall be determined to be void or voidable (including for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including any creditor of any Guarantor).  (d)  With respect to
its obligations hereunder, each Guarantor hereby expressly waives diligence,
presentment, demand of payment, protest, notice of acceptance of the guaranty
given hereby and of extensions of credit that may constitute obligations
guaranteed hereby, notices of amendments, waivers, consents and supplements to
the Credit Documents and other documents relating to the Obligations, or the
compromise, release or exchange of collateral or security, and all other notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Credit Documents or any other documents relating to the
Obligations or any other agreement or instrument referred to therein, or against
any other Person under any other guarantee of, or security for, any of the
Obligations.

 
4.03           Reinstatement.  Neither the Guarantors’ obligations hereunder nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of the Borrowers, by reason of any
Borrower’s bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Obligations.  In addition:
 

 (a)  The obligations of each Domestic Guarantor under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any Debtor Relief Law or otherwise, and each Domestic Guarantor agrees that
it will indemnify the Administrative Agent and each holder of the Obligations on
demand for all reasonable costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by the Administrative Agent or such holder of
the Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.


      
 
80

--------------------------------------------------------------------------------

 
 

 (b)  The obligations of each Foreign Guarantor under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Foreign Obligations is rescinded or
must be otherwise restored by any holder of any of the Foreign Obligations,
whether as a result of any Debtor Relief Law or otherwise, and each of the
Foreign Guarantors agrees that it will indemnify the Administrative Agent and
each holder of the Foreign Obligations on demand for all reasonable costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred by
the Administrative Agent or such holder of the Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.

 
    4.04           Certain Waivers.  Each Guarantor acknowledges and agrees that
(a) the guaranty given hereby may be enforced without the necessity of resorting
to or otherwise exhausting remedies in respect of any other security or
collateral interests, and without the necessity at any time of having to take
recourse against the Borrowers hereunder or against any collateral securing the
Obligations or otherwise, and (b) it will not assert any right to require the
action first be taken against the Borrowers or any other Person (including any
co-guarantor) or pursuit of any other remedy or enforcement any other right, and
(c) nothing contained herein shall prevent or limit action being taken against
the Borrowers hereunder, under the other Credit Documents or the other documents
and agreements relating to the Obligations or from foreclosing on any security
or collateral interests relating hereto or thereto, or from exercising any other
rights or remedies available in respect thereof, if neither the Borrowers nor
the Guarantors shall timely perform their obligations, and the exercise of any
such rights and completion of any such foreclosure proceedings shall not
constitute a discharge of the Guarantors’ obligations hereunder unless as a
result thereof, the Obligations shall have been paid in full and the commitments
relating thereto shall have expired or terminated, it being the purpose and
intent that the Guarantors’ obligations hereunder be absolute, irrevocable,
independent and unconditional under all circumstances.  Each Guarantor agrees
that such Guarantor shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to
Section 4.02 and through the exercise of rights of contribution pursuant to
Section 4.06.
 
    4.05           Remedies.
 

 (a)  The Domestic Guarantors agree that, to the fullest extent permitted by
Law, as between the Domestic Guarantors, on the one hand, and holders of the
Obligations, on the other hand, the Obligations may be declared to be forthwith
due and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances specified in Section 9.02)
for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Domestic
Guarantors for purposes of Section 4.01.  The Domestic Guarantors acknowledge
and agree that their obligations hereunder are secured in accordance with the
terms of the Collateral Documents and that the holders of the Obligations may
exercise their remedies thereunder in accordance with the terms thereof.  (b) 
Each of the Foreign Guarantors agrees that, to the fullest extent permitted by
Law, as between the Foreign Guarantors, on the one hand, and the holders of the
Foreign Obligations, on the other hand, the Foreign Obligations may be declared
to be forthwith due and payable as provided in Section 9.02 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Foreign
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Foreign Obligations
being deemed to have become automatically due and payable), the Foreign
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Foreign Guarantors for purposes of
Section 4.01.  Each of the Foreign Guarantors acknowledges and agrees that its
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Foreign Obligations may exercise their
remedies thereunder in accordance with the terms thereof.

 
 
81

--------------------------------------------------------------------------------

 
    4.06           Rights of Contribution.
 

 (a)  The Domestic Guarantors hereby agree as among themselves that, in
connection with payments made hereunder, each Domestic Guarantor shall have a
right of contribution from each other Domestic Guarantor in accordance with
applicable Law.  Such contribution rights shall be subordinate and subject in
right of payment to the Obligations until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated, and none of the Domestic Guarantors shall exercise any such
contribution rights until the Obligations have been irrevocably paid in full and
the commitments relating thereto shall have expired or been terminated.  (b) 
The Foreign Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each of the Foreign Guarantors shall have a right of
contribution from each other Guarantor in accordance with applicable Law.  Such
contribution rights shall be subordinate and subject in right of payment to the
Obligations until such time as the Obligations have been irrevocably paid in
full and the commitments relating thereto shall have expired or been terminated,
and none of the Foreign Guarantors shall exercise any such contribution rights
until the Obligations have been irrevocably paid in full and the commitments
relating thereto shall have expired or been terminated.

 
    4.07           Guaranty of Payment; Continuing Guarantee.
 

 (a)  The guarantee given by the Domestic Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Obligations whenever arising.  (b)  The guarantee given by the
Foreign Guarantors in this Article IV is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Foreign
Obligations whenever arising.

 
 
82

--------------------------------------------------------------------------------

 
ARTICLE V


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    5.01           Conditions of Effectiveness.  This Credit Agreement shall be
effective upon satisfaction of the following conditions precedent in each case
in manner satisfactory to the Domestic Administrative Agent and each Lender:
 

 (a)  Credit Documents.  Receipt by the Domestic Administrative Agent of
executed counterparts of this Credit Agreement and the other Credit Documents
(other than the Foreign Collateral Documents, which shall be delivered as
specified in Section 7.16), in each case, duly executed by the appropriate
parties thereto.  (b)  Opinions of Counsel.  Receipt by the Domestic
Administrative Agent of favorable opinions of legal counsel to the Credit
Parties, in form, scope and substance reasonably satisfactory to the Domestic
Administrative Agent and the Lenders, and including, among other things, due
authorization, execution, delivery of the Credit Documents, and the
enforceability thereof and the attachment and perfection of security interests
relating thereto.  (c)  Organization Documents, Resolutions, Etc.  Receipt by
the Domestic Administrative Agent of the following:    (i) copies of the
Organization Documents of each Credit Party certified to be true and complete as
of a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Credit Party to be true
and correct as of the Closing Date;    (ii) such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Credit Party as the Domestic Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Credit Agreement and the other Credit Documents to which
such Credit Party is a party; and    (iii) such documents and certifications as
the Domestic Administrative Agent may reasonably require to evidence that each
Credit Party is duly organized or formed, and is validly existing, in good
standing and qualified to engage in business in its state of organization or
formation.


   
 
83

--------------------------------------------------------------------------------

 
 

 (d)  Personal Property Collateral.  Receipt by the Domestic Administrative
Agent of the following:    (i) searches of Uniform Commercial Code filings in
the jurisdiction of formation of each Credit Party and each other jurisdiction
deemed appropriate by the Domestic Administrative Agent;    (ii) all
certificates evidencing any certificated capital stock or equity interests
pledged to secure the Obligations, together with undated stock powers duly
executed in blank attached thereto;    (iii) searches of ownership of, and Liens
on, United States registered intellectual property of each Credit Party in the
appropriate governmental offices; and    (iv) duly executed notices of grant of
security interest in the form required by the Security Agreement as are
necessary, in the Domestic Administrative Agent’s sole discretion, to perfect
the security interest in the United States registered intellectual property of
the Credit Parties.  (e)  Real Property Collateral.  Receipt by the Domestic
Administrative Agent of the following for each of the Mortgaged Properties
located in the United States:    (i) mortgage instruments in recordable form
duly executed and notarized by the appropriate parties;    (ii) copies of
appraisals, if any;    (iii) an endorsement to the existing standard ALTA
mortgagee policies, or binders therefore, from a company reasonably acceptable
to the Domestic Administrative Agent;    (iv) favorable opinions of local
counsel, in form, scope and substance reasonably satisfactory to the Domestic
Administrative Agent, and including, among other things, the enforceability of
the mortgage instrument and that the mortgage instrument is in recordable form;
   (v) flood hazard certifications, or information sufficient for the Domestic
Administrative Agent to make such determinations, for the Mortgaged Properties,
including identification of any improvement located in a flood hazard area.
 (f)  Evidence of Insurance.  Receipt by the Domestic Administrative Agent of
copies of insurance policies or certificates of insurance of the Credit Parties
evidencing liability and casualty insurance meeting the requirements set forth
in the Credit Documents, and including affirmative flood insurance coverage
where appropriate.  (g)   Closing Certificate.  Receipt by the Domestic
Administrative Agent of a certificate signed by a Responsible Officer of TPMI as
of the Closing Date certifying that the conditions specified in subsections (a)
and (b) of Section 5.02 have been satisfied as of the Closing Date.

 
 
84

--------------------------------------------------------------------------------

 
 

 (h) 
 Fees.  Payment of all fees and expenses required to be paid on or before the
Closing Date, including the reasonable and documented fees and expenses of
counsel for the Domestic Administrative Agent, the Arrangers and Foreign
Administrative Agent.  As used herein, “documented” means such documentation as
may be customary, reasonable and appropriate in light of the circumstances, but
which, for purposes of closing, may include a summary statement with estimates
of fees and expenses through a reasonable post-closing period.
 
Without limiting the generality of the provisions of Section 10.05, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Domestic Administrative Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

 
    5.02           Conditions to all Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension is subject to the following
conditions precedent:
 

 (a)  The representations and warranties of the Borrowers and each other Credit
Party contained in Article VI or any other Credit Document, or that are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 5.02, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.  (b)  No Default or Event of Default shall exist immediately
before or immediately after giving effect thereto on a Pro Forma Basis.  (c) 
The applicable Administrative Agent, L/C Issuer and/or Swingline Lender shall
have received a Request for Credit Extension in accordance with the requirements
hereof.  (d)  In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.
 
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to other Types of Loans, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty by the Borrowers that the conditions specified in
Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

       
 
85

--------------------------------------------------------------------------------

 
ARTICLE VI


REPRESENTATIONS AND WARRANTIES
 
    Except as otherwise provided in Section 6.20, each of the Credit Parties
represent and warrant to the Administrative Agent and the Lenders that:
 
    6.01           Existence, Qualification and Power.  Each Credit Party (a) is
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Credit Documents
to which it is a party, (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
 
    6.02           Authorization; No Contravention.  The execution, delivery and
performance by each Credit Party of each Credit Document to which it is party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law applicable to such Person.
 
    6.03           Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party of this Credit Agreement or any other Credit Document
(other than (a) as have already been obtained and are in full force and effect
and (b) filings to perfect security interests granted pursuant to the Credit
Documents).
 
    6.04           Binding Effect.  This Credit Agreement has been, and each
other Credit Document, when delivered hereunder, will have been, duly executed
and delivered by each Credit Party that is party thereto.  This Credit Agreement
constitutes, and each other Credit Document when so delivered will constitute, a
legal, valid and binding obligation of such Credit Party, enforceable against
each Credit Party that is party thereto in accordance with its terms, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law).

 
86

--------------------------------------------------------------------------------

 
    6.05           Financial Statements.
 

 (a)  The audited consolidated balance sheet of the Consolidated Group for the
most recent fiscal year ended, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year,
including the notes thereto (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Consolidated Group as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Consolidated Group as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness
that would be required to be disclosed in consolidated financial statements of
the Consolidated Group or the footnotes thereto prepared in accordance with
GAAP.  (b)  The unaudited consolidated and consolidating balance sheet of the
Consolidated Group for the most recent fiscal quarter ended, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present in all material respects
the financial condition of the Consolidated Group as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments, and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Consolidated Group as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

 
    6.06           No Material Adverse Effect.  Since December 31, 2010, there
has been no event or circumstance, either individually or in the aggregate, that
has had or would reasonably be expected to have a Material Adverse Effect.
 
    6.07           Litigation.  There are no actions, suits, investigations,
criminal prosecutions, civil investigative demands, imposition of criminal or
civil fines or penalties, proceedings, claims or disputes pending or, to the
knowledge of the Borrowers after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any member of the Consolidated Group or against any of
their properties or revenues that (a) purport to affect or pertain to this
Credit Agreement or any other Credit Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate would, if
determined adversely, reasonably be expected to have a Material Adverse Effect.
 
    6.08           No Default.  No member of the Consolidated Group is in
default under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Credit Agreement or any other Credit Document.
 
    6.09           Ownership of Property; Liens.  The members of the
Consolidated Group have good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the members of the Consolidated Group is not
subject to Liens, other than Permitted Liens.

 
87

--------------------------------------------------------------------------------

 
 
    6.10           Environmental Compliance.  The members of the Consolidated
Group periodically conduct in the ordinary course of business a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrowers
have reasonably concluded that such Environmental Laws and claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
    6.11           Insurance.  The material properties of the members of the
Consolidated Group that are necessary for the operation of their businesses are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrowers, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrowers or the applicable
Subsidiary operates; provided that (i) the members of the Consolidated Group may
self-insure to the extent customary among companies engaged in similar
businesses and operating in similar localities, and (ii) all real property
constituting Collateral hereunder with improvements located in a federal flood
hazard area is covered by flood insurance in such amounts and with such
deductibles reasonably acceptable to the Domestic Administrative Agent.
 
    6.12           Taxes.  The members of the Consolidated Group have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those that are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax assessment against members of the Consolidated Group that would, if
made, have a Material Adverse Effect.
 
    6.13           ERISA Compliance.
 

 (a)  Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state
Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
(or an application for such a letter is currently pending before the IRS with
respect thereto) or is maintained under a prototype document that has received a
favorable opinion letter from the IRS and, to the best knowledge of the
Borrowers, nothing has occurred that would prevent, or cause the loss of, such
qualification.  Each Borrower and each ERISA Affiliate have made all required
contributions that are due and owing to each Plan subject to Section 412 of the
Internal Revenue Code, and no application for a waiver of the minimum standard
pursuant to Section 412 of the Internal Revenue Code has been made with respect
to any Plan.  (b)  There are no pending or, to the best knowledge of each
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would be reasonably be expected to have
a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or would reasonably be expected to result in a Material Adverse
Effect.  (c)  (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability in excess of
$10,000,000; (iii) neither any Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred that, with
the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (iv) neither any Borrower nor any ERISA Affiliate has engaged in a
transaction involving any Pension Plan or Multiemployer Plan that would
reasonably be expected to be subject to Sections 4069 or 4212(c) of ERISA.

     
    6.14           Subsidiaries.  Set forth on Schedule 6.14 (as may be updated
by the Borrowers from time to time), with respect to each Credit Party, is the
exact legal name, the jurisdiction of organization, U.S. taxpayer identification
number (if applicable), classes of Capital Stock (including options, warrants,
rights of subscription, conversion, exchangeability and other similar rights),
and ownership and ownership percentages of each Subsidiary of such Credit
Party.  The outstanding Capital Stock has been validly issued, is owned free of
Liens other than the Liens created by the Collateral Documents, and with respect
to any outstanding shares of Capital Stock of a corporation, such shares have
been validly issued and are fully paid and non-assessable.  The outstanding
shares of Capital Stock are not subject to any buy-sell, voting trust or other
shareholder agreement except as identified on Schedule 6.14.  The Credit Parties
have no Subsidiaries other than those specifically disclosed on Schedule 6.14.
 
88

--------------------------------------------------------------------------------

 
    6.15           Margin Regulations; Investment Company Act.
 

 (a)  The Credit Parties are not engaged and will not engage, principally or as
one of their important activities, in the business of purchasing or carrying
“margin stock” (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin
stock.  Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of the Borrowers only or of the Consolidated Group on a consolidated
basis) will be margin stock.  (b)  None of the Credit Parties, any Person
Controlling a Credit Party, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 
 
    6.16           Disclosure.  No report, financial statement, certificate or
other written information furnished by or on behalf of any Credit Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Credit Agreement or delivered
hereunder or under any other Credit Document (in each case, as modified or
supplemented by other information so furnished) considered as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, the Credit Parties  represent only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.
   
    6.17           Compliance with Laws.  The members of the Consolidated Group
are in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions, settlements or other agreements with any
Governmental Authority and decrees applicable to them or to their properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
 
    6.18           Security Agreement.  The Security Agreements are effective to
create in favor of the respective Collateral Agent, for the ratable benefit of
the holders of the secured obligations identified therein, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law) and, when UCC
financing statements (or other appropriate notices) in appropriate form are duly
filed at the locations identified in the Domestic Security Agreements, the
Domestic Security Agreements shall create a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the grantors
thereunder in such Collateral (to the extent such Liens may be perfected by the
filing of a financing statement or other appropriate notice), in each case prior
and superior in right to any other Lien (other than Permitted Liens).
 
    6.19           Pledge Agreement.  The Pledge Agreements are effective to
create in favor of the respective Collateral Agent, for the ratable benefit of
the holders of the secured obligations identified therein, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law).  The Domestic
Pledge Agreement shall create a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the pledgors thereunder
in the Collateral identified therein, in each case prior and superior in right
to any other Lien (i) with respect to any such Collateral that is a “security”
(as such term is defined in the UCC) and is evidenced by a certificate, when
such Collateral is delivered to the Domestic Collateral Agent with duly executed
stock powers with respect thereto, (ii) with respect to any such Collateral that
is a “security” (as such term is defined in the UCC) but is not evidenced by a
certificate, when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor,
and (iii) with respect to any such Collateral that is not a “security” (as such
term is defined in the UCC), when UCC financing statements in appropriate form
are filed in the appropriate filing offices in the jurisdiction of organization
of the pledgor.  When each of the deliveries and notices required under the
Foreign Pledge Agreement have been made in accordance with applicable Law and
all recording, documentary or similar taxes, if any, have been paid, the Foreign
Security Agreement shall create a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in the Collateral identified therein, in each case prior and superior in right
to any other Lien (other than Permitted Liens).
 
89

--------------------------------------------------------------------------------

 
    6.20           Representations as to Foreign Credit Parties.  Each of the
Borrowers and each Foreign Credit Party represents and warrants to the
Administrative Agent and the Lenders that:
 

 (a)  Such Foreign Credit Party is subject to civil and commercial Laws with
respect to its obligations under this Credit Agreement and the other Credit
Documents to which it is a party (collectively as to such Foreign Credit Party,
the “Applicable Foreign Credit Party Documents”), and the execution, delivery
and performance by such Foreign Credit Party of the Applicable Foreign Credit
Party Documents constitute and will constitute private and commercial acts and
not public or governmental acts.  Neither such Foreign Credit Party nor any of
its property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Credit Party is organized and existing in
respect of its obligations under the Applicable Foreign Credit Party Documents.
 (b)  The Applicable Foreign Credit Party Documents are in proper legal form
under the Laws of the jurisdiction in which such Foreign Credit Party is
organized and existing for the enforcement thereof against such Foreign Credit
Party under the Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Credit Party Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Credit Party Documents that the Applicable Foreign Credit Party Documents be
filed, registered or recorded with, or executed or notarized before, any court
or other authority in the jurisdiction in which such Foreign Credit Party is
organized and existing or that any registration charge or stamp or similar tax
be paid on or in respect of the Applicable Foreign Credit Party Documents or any
other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Credit Party Document or any other document is sought to
be enforced and (ii) any charge or tax as has been timely paid.  (c)  There is
no tax, levy, impost, duty, fee, assessment or other governmental charge, or any
deduction or withholding, imposed by any Governmental Authority in or of the
jurisdiction in which such Foreign Credit Party is organized and existing either
(i) on or by virtue of the execution or delivery of the Applicable Foreign
Credit Party Documents or (ii) on any payment to be made by such Foreign Credit
Party pursuant to the Applicable Foreign Credit Party Documents, except as has
been disclosed to the Administrative Agent.  (d)  The execution, delivery and
performance of the Applicable Foreign Credit Party Documents executed by such
Foreign Credit Party are, under applicable foreign exchange control regulations
of the jurisdiction in which such Foreign Credit Party is organized and
existing, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in
clause (ii) shall be made or obtained as soon as is reasonably practicable).

 
    6.21           Mortgages.  Each of the Mortgages is effective to create in
favor of the respective Collateral Agent, for the ratable benefit of the holders
of the secured obligations identified therein, a legal, valid and enforceable
security interest in the Mortgaged Properties identified therein in conformity
with applicable Law, except to the extent the enforceability thereof may be
limited by applicable Debtor Relief Laws affecting creditors’ rights generally
and by equitable principles of law (regardless of whether enforcement is sought
in equity or at law) and, when the Mortgages (or equivalent in foreign
jurisdictions) in appropriate form are duly recorded at the locations identified
in the Mortgages, and recording or similar taxes, if any, are paid, the
Mortgages shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in such Mortgaged Properties, in each case prior and superior in right to any
other Lien (other than Permitted Liens).
 
    6.22           Real Property.  As of the Closing Date, set forth on Schedule
6.22, with respect to the members of the Consolidated Group, is a true, correct
and complete list of (a) all real property (including street address) owned by
such Person, (b) all real property (including street address) leased by such
Person, and (c) identifying each Mortgaged Property of such Person.
 
90

--------------------------------------------------------------------------------

 
ARTICLE VII


AFFIRMATIVE COVENANTS
    Until the Loan Obligations shall have been paid in full or otherwise
satisfied, and the Commitments hereunder shall have expired or been terminated,
members of the Consolidated Group will:
 
    7.01           Financial Statements.  Deliver to the Domestic Administrative
Agent and each Lender, in form and detail satisfactory to the Domestic
Administrative Agent and the Required Lenders:
 

 (a)  as soon as available, but in any event not later than the earlier of (i)
the date such deliveries are required by the SEC and (ii) ninety days after the
end of each fiscal year of the Parent, consolidated and consolidating balance
sheets of the Consolidated Group as at the end of such fiscal year (beginning
with the fiscal year ending December 31, 2011), and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of Ernst & Young or another independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;  (b)  as soon as available, but in any event not
later than (i) the date such deliveries are required by the SEC and (ii)
forty-five days after the end of each of the first three fiscal quarters of each
fiscal year of the Parent (beginning with the fiscal quarter ending June 30,
2011), consolidated and consolidating balance sheets of the Consolidated Group
as at the end of such fiscal quarter, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Parent’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Parent as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of the Consolidated
Group in accordance with GAAP, subject only to normal year-end audit adjustments
and the absence of footnotes; and  (c)  as soon as available, but in any event
no later than 60 days after the end of each fiscal year of the Parent, forecasts
prepared by management of the Parent, in form reasonably satisfactory to the
Domestic Administrative Agent and the Required Lenders, of consolidated balance
sheets and statements of income or operations and cash flows of the Parent and
its Subsidiaries on a monthly basis for the immediately following fiscal year
(including the fiscal year in which the Revolving Termination Date occurs).

 
    As to any information contained in materials furnished pursuant to
Section 7.02(e), the Parent shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses  (a) and (b) above at the times specified
therein.
 
    7.02           Certificates; Other Information.  Deliver to the Domestic
Administrative Agent, in form and detail satisfactory to the Domestic
Administrative Agent:
 
91

--------------------------------------------------------------------------------

 
 

 (a)  [Reserved];  (b)  concurrently with the delivery of the financial
statements referred to in Sections 7.01(a) and (b), (beginning with the fiscal
quarter ending June 30, 2011), a duly completed Compliance Certificate signed by
a Responsible Officer of the Parent (i) setting forth computations in reasonable
detail satisfactory to the Domestic Administrative Agent demonstrating
compliance with the financial covenants contained herein, (ii) certifying that
no Default or Event of Default exists as of the date thereof (or the nature and
extent thereof and proposed actions with respect thereto) and (iii) including a
summary of all material changes in GAAP and in the consistent application
thereof that impact the calculation of the financial covenants or other amounts
hereunder, the effect on the financial covenants or other amounts resulting
therefrom, and a reconciliation between calculation of the financial covenants
(and determination of the applicable pricing level under the definition of
“Applicable Percentage”) or such amounts before and after giving effect to such
changes;  (c)  not more than 45 days after the end of each fiscal year of the
Parent, commencing with the fiscal year ending December 31, 2011, upon the
request of the Domestic Administrative Agent or the Foreign Administrative
Agent, an annual business plan and budget of the Parent and its Subsidiaries;
 (d)  promptly after any request by the Domestic Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of the
Parent by independent accountants in connection with the accounts or books of
the Parent or any Subsidiary, or any audit of any of them;  (e)  promptly after
the same are available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Parent, and copies of all annual, regular, periodic and special reports and
registration statements that the Parent may file or be required to file with the
SEC under Section 13 or 15(d) of the Exchange Act, and not otherwise required to
be delivered to the Domestic Administrative Agent pursuant hereto; and  (f) 
promptly, such additional information regarding the business, financial or
corporate affairs of any Credit Party or any Subsidiary of a Credit Party, or
compliance with the terms of the Credit Documents, as the Domestic
Administrative Agent or any Lender may from time to time reasonably request.

       
 
92

--------------------------------------------------------------------------------

 
    Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers post such documents, or provide a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.02 (as may be
updated by the Borrowers from time to time); or (ii) on which such documents are
posted on the Borrowers’ behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) the Borrowers shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrowers
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (B) the Borrowers
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent and each Lender of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrowers shall be required to provide paper copies of the Compliance
Certificates required by Section 7.02(b) to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrowers with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
    The Credit Parties hereby acknowledge that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Credit Parties
hereunder (collectively, “Credit Party Materials”) by posting the Credit Party
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Borrower or its Subsidiaries and Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Credit Parties hereby
agree that so long as any of the Credit Parties is the issuer of any outstanding
debt or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities (w) all Credit
Party Materials that are to be made available to Public Lenders shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Credit Party Materials “PUBLIC,” the Credit Parties shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Credit Party Materials as not containing any material
non-public information with respect to the Credit Parties or their securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Credit Party Materials constitute Information,
they shall be treated as set forth in Section 11.07); (y) all Credit Party
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated as “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Credit
Party Materials that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Side
Information”.  Notwithstanding the foregoing, the Credit Parties shall be under
no obligation to mark any Credit Party Materials “PUBLIC.”
 
    7.03           Notification.  Promptly notify the Domestic Administrative
Agent:
 

 (a)  of the occurrence of any Default or Event of Default;

 
93

--------------------------------------------------------------------------------

 
 

 (b)  of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrowers or any of their
Subsidiaries; (ii) any dispute, litigation, investigation, proceeding or
suspension between a Borrower or any Subsidiary and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation,
investigation or proceeding affecting a Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws, in each case, only to the extent
that such matter has resulted or would reasonably be expected to result in a
Material Adverse Effect;  (c)  of the occurrence of any ERISA Event; and  (d) 
of any material change in accounting policies or financial reporting practices
by the Borrowers or any Subsidiary.

 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of a Borrower setting forth details of the occurrence
referred to therein and stating what action the applicable Borrower has taken
and proposes to take with respect thereto.  Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Credit Agreement and any other Credit Document that have been breached.
 
    7.04           Payment of Obligations.  Pay and discharge as the same shall
become due and payable (beyond any period of grace or cure, if applicable), all
its obligations and liabilities, including (a) all tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
appropriate members of the Consolidated Group; (b) all lawful claims in excess
of $1,000,000 that, if unpaid, would by law become a Lien (other than a
Permitted Lien) upon any material portion of its property that would not
constitute a Permitted Lien; and (c) all Indebtedness in excess of $1,000,000,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness.
 
    7.05           Preservation of Existence, Etc.
 

 (a)  Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization (except
in connection with a transaction permitted by Section 8.04 or 8.05);  (b)  take
all commercially reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

 
 
94

--------------------------------------------------------------------------------

 
    7.06           Maintenance of Properties.
 

 (a)  Maintain, preserve and protect all of its material Property necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted;  (b)  make all necessary repairs thereto and renewals and
replacements thereof, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; and  (c)  use the standard of care
typical in the industry in the operation and maintenance of its facilities.

 
    7.07           Maintenance of Insurance.  Maintain in full force and effect
with financially sound and reputable insurance companies that are not Affiliates
of the Borrowers, flood, casualty and liability insurance with respect to its
material properties (that are necessary for the operation of their respective
businesses) and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons (provided that members of the Consolidated Group may self-insure
to the extent customary among companies engaged in similar businesses) and
identifying the Domestic Administrative Agent as loss payee as its interests may
appear, with respect to flood hazard and casualty insurance, and as additional
insured, with respect to liability insurance and providing for not less than
thirty days’ prior notice to the Domestic Administrative Agent of the
termination, lapse or cancellation of any such insurance.
 
    7.08           Compliance with Laws; ERISA Compliance.
 

 (a)  Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.
 (b)  Comply in all material respects with the requirements of all Contractual
Obligations, except in such instances in which the failure to comply therewith
would not reasonably be expected to have a Material Adverse Effect.  (c)  Do,
and cause each of its ERISA Affiliates to do, each of the following:

       
 
95

--------------------------------------------------------------------------------

 
 

   (i) maintain each Plan, in all material respects, in compliance with the
applicable provisions of ERISA, the Internal Revenue Code and other applicable
Law;    (ii) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and    (iii) make all
required contributions to any Plan subject to Section 412 of the Internal
Revenue Code.

 
    7.09           Books and Records.  Maintain (a) proper books of record and
account, in which true and correct entries in conformity with GAAP shall be made
of all financial transactions and matters involving the assets and business of
the Borrowers or such Subsidiary, as the case may be, and (b) such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrowers or
such Subsidiary.
 
    7.10           Inspection Rights.  Permit representatives and independent
contractors of the Domestic Administrative Agent and each Lender to visit and
inspect any of its properties, to conduct field audits, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the
Borrowers and at such reasonable times during normal business hours one time
each fiscal year, upon reasonable advance notice to the Borrowers; provided,
however, that when an Event of Default exists, the Domestic Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and without advance notice; provided, further,
that, excluding any such visits and inspections during the continuance of an
Event of Default, the Borrowers will be responsible for the costs and expenses
of the Domestic Administrative Agent only for one such visit and inspection in
any fiscal year.
 
    7.11           Use of Proceeds.  Use the proceeds of the Credit Extensions
(a) to refinance existing Indebtedness, (b) to provide credit support for the
Albuquerque IRB Financing, (c) to finance working capital, capital expenditures
and other lawful corporate purposes, including Acquisitions and Restricted
Payments otherwise permitted hereunder and (d) to pay fees and expenses relating
the establishment of credit facilities under the Credit Documents.
 
    7.12           Joinder of Subsidiaries as Guarantors.


 

 (a) Domestic Revolving Obligations.  In the case of the Domestic Borrowers and
their Domestic Subsidiaries, where any Domestic Subsidiary of the Domestic
Borrowers that is not a Guarantor hereunder (a “Non-Guarantor Domestic
Subsidiary”) shall at any time:

 
96

--------------------------------------------------------------------------------

 
 

   (i) represent more than 3% of the consolidated assets or account for more
than 3% of consolidated revenues for the Consolidated Group, or    (ii) together
with all other such Non-Guarantor Domestic Subsidiaries as a group, represent
more than 15% of the consolidated assets or account for more than 15% of the
Consolidated revenues for the Consolidated Group,
then, in any such instance, the Domestic Borrowers will promptly, but in any
event within thirty (30) days of making such determination, cause the joinder of
such Domestic Subsidiaries as Domestic Guarantors hereunder pursuant to Joinder
Agreements (or such other documentation reasonably acceptable to the Domestic
Administrative Agent) accompanied by Organization Documents and favorable
opinions of counsel to such Domestic Subsidiary, all in form and substance
reasonably satisfactory to the Domestic Administrative Agent, such that after
giving effect thereto the Non-Guarantor Domestic Subsidiaries will not,
individually or as a group, exceed the foregoing threshold requirements.
 (b)  Foreign Revolving Obligations.  In the case of any Foreign Borrower and
its Foreign Subsidiaries, where any Foreign Subsidiary of a Foreign Borrower is
not a Guarantor hereunder (a “Non-Guarantor Foreign Subsidiary”), such Foreign
Borrower may, at its discretion, cause the joinder of such Foreign Subsidiary as
a Foreign Guarantor hereunder pursuant to a Joinder Agreement (or such other
documentation reasonably acceptable to the Domestic Administrative Agent and the
Foreign Administrative Agent) accompanied by Organization Documents and
favorable opinions of counsel to such Foreign Subsidiary, all in form and
substance reasonably satisfactory to the Foreign Administrative Agent, such that
after giving effect thereto, such Non-Guarantor Foreign Subsidiary shall become
a Foreign Guarantor.  (c)  Guaranties and Support Obligations in Respect of
other Funded Debt.  The Parent will not permit any of its Subsidiaries to give a
guaranty or other Support Obligation in respect of Funded Debt, unless (i) the
guaranty or other Support Obligation is otherwise permitted hereunder and (ii)
such Subsidiary shall have given a guaranty of the Obligations hereunder on an
equal and ratable basis by becoming a Guarantor pursuant to the terms hereof.

 
    7.13           Pledge of Capital Stock.  Pledge or cause to be pledged:
 

 (a)  Domestic Subsidiaries.  One hundred percent (100%) of the issued and
outstanding Capital Stock of each Domestic Credit Party to the Domestic
Collateral Agent to secure the Obligations (including both the Domestic
Obligations and the Foreign Obligations) within thirty days (or such later date
as may be agreed by the Domestic Administrative Agent in its discretion) of the
formation, acquisition or other receipt of such interests;  (b)  First Tier
Foreign Subsidiaries.  (i) Sixty-five percent (65%) of the issued and
outstanding Capital Stock of each First Tier Foreign Subsidiary to the Domestic
Collateral Agent to secure the Obligations (including both the Domestic
Obligations and the Foreign Obligations), and (ii) the remaining thirty-five
percent (35%) of the issued and outstanding Capital Stock of each First Tier
Foreign Subsidiary to the Foreign Collateral Agent to secure the Foreign
Obligations within sixty days (or such later date as may be agreed by the
Domestic Administrative Agent in its discretion) of the formation, acquisition
or other receipt of such interests; and
 (c) 
 Other Foreign Subsidiaries.  One hundred percent (100%) of the issued and
outstanding Capital Stock of each Foreign Credit Party that is not a First Tier
Foreign Subsidiary to the Foreign Collateral Agent to secure the Foreign
Obligations within thirty days (or such later date as may be agreed by the
Domestic Administrative Agent in its discretion) of the formation, acquisition
or other receipt of such interests; provided that the requirement pursuant to
clause (b)(i) for the pledge of not more than 65% of the Capital Stock in each
First-Tier Foreign Subsidiary to secure the Obligations is intended to avoid
treatment of the undistributed earnings of a Foreign Subsidiary as a deemed
dividend to its United States parent for United States federal income tax
purposes.  Accordingly, notwithstanding the provisions of clause (b) above, each
Credit Party shall, at the request of the Domestic Administrative Agent and
after consultation with the Borrower, pledge or cause to be pledged the greatest
percentage of its interest in a First-Tier Foreign Subsidiary that, as the
result of a Change in Law, (A) would not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary to be treated as a deemed
dividend to the United States parent of such Foreign Subsidiary, as determined
for United States federal income tax purposes, and (B) would not otherwise
reasonably be expected to result in material adverse tax consequences to such
Foreign Subsidiary or its United States parent, to secure the Obligations, and
shall pledge any remaining interests therein to secure the Foreign Obligations.
 
In connection with the foregoing, there will be provided such pledge agreements
or pledge joinder agreements, together with such filings and deliveries to
perfect the liens and security interests therein (including, among other things,
undated transfer powers executed in blank where appropriate), Organization
Documents, resolutions and favorable opinions of counsel all in form, scope and
substance reasonably satisfactory to the Domestic Administrative Agent.

    
 
97

--------------------------------------------------------------------------------

 
    7.14           Pledge of Other Property.
 

 (a)  Domestic Personal Property.  The Domestic Credit Parties will grant a
security interest in substantially all of their personal property (other than
Excluded Property) to the Domestic Collateral Agent to secure the Obligations
(including both the Domestic Obligations and the Foreign Obligations), and, in
connection therewith, deliver to the Domestic Administrative Agent such other
documentation as the Domestic Administrative Agent may reasonably request
including filings and deliveries necessary to perfect such security interests,
Organization Documents, resolutions and favorable opinions of counsel to such
Person, all in form, content and scope reasonably satisfactory to the Domestic
Administrative Agent.  Such liens on personal property and deliveries in
connection therewith will be provided promptly, but in the case of Subsidiaries
formed or acquired after the Closing Date, in any event within thirty days of
formation or acquisition.  (b)  Domestic Real Property.  The Domestic Credit
Parties will grant a mortgage lien on and security interest in the Mortgaged
Properties located in the United States to the Domestic Collateral Agent to
secure the Obligations (including both the Domestic Obligations and the Foreign
Obligations), and, in connection therewith, deliver to the Domestic
Administrative Agent such mortgage instruments and other documentation as the
Domestic Administrative Agent may reasonably request, in form and substance
reasonably satisfactory to the Domestic Administrative Agent, executed and
notarized in multiple counterparts, in form appropriate for filing by the
Domestic Collateral Agent in necessary jurisdictions to provide a first priority
lien on the subject property, together with such local counsel opinions,
surveys, appraisals, title insurance policies, flood hazard certifications,
evidence of property and casualty insurance coverage and other items as the
Domestic Administrative Agent may reasonably require in connection therewith,
and including, among other things, copies of Organization Documents, resolutions
and favorable opinions of counsel to such Person, all in form, content and scope
reasonably satisfactory to the Domestic Administrative Agent.  Such liens on
real property and deliveries in connection therewith will be provided promptly,
but in the case of Mortgaged Properties identified or acquired after the Closing
Date, in any event within with sixty days of formation or acquisition.  (c) 
Foreign Real and Personal Property.  The Foreign Credit Parties will grant a
security interest in and mortgage lien on the real and personal property covered
by (i) the pledged interests identified in Section 7.13, and (ii) the Foreign
Collateral Documents.

 
    7.15           Landlord Consents.  Use reasonable commercial efforts to
promptly obtain landlord consents, estoppel letters or waivers in respect of
Collateral held on material leased premises of the Domestic Credit Parties, as
reasonably requested by the Domestic Collateral Agent.
 
    7.16           Further Assurances Regarding Foreign Collateral.
   

 (a)  Deliver to the Foreign Collateral Agent within 60 days of the Closing Date
(or such later date as may be agreed to by the Foreign Collateral Agent) the
Foreign Collateral Documents and the Guaranties described in clauses (b) and (c)
in the definition of “Guaranty”, together with opinions of counsel and other
deliveries as may be reasonably requested by the Foreign Collateral Agent, in
each case in form and substance satisfactory to the Foreign Collateral Agent in
its reasonable discretion.
    
    Until the Loan Obligations shall have been paid in full or otherwise
satisfied, and the Commitments hereunder shall have expired or been terminated,
members of the Consolidated Group will not:

 
98

--------------------------------------------------------------------------------

 
ARTICLE VIII


NEGATIVE COVENANTS


    8.01           Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
 

 (a)  Liens pursuant to any Credit Document securing the Loan Obligations,
including cash collateral and other Adequate Assurance pledged to the L/C
Issuers and the Swingline Lenders to secure obligations of Defaulting Lenders;
 (b)  Liens securing the private placement notes permitted under Section
8.03(c); provided that (i) the Liens are on the same collateral that secures the
Loan Obligations hereunder, (ii) the obligations secured will share pari passu
in the collateral that is subject to such Liens with the Obligations hereunder
(subject to the provisions of Section 9.03), and (iii) the obligations secured
are subject to the terms of an intercreditor agreement in form and substance
reasonably acceptable to the Domestic Administrative Agent;  (c)  Liens in favor
of a Person or any of its Affiliates pursuant to a Swap Contract or Treasury
Management Agreement permitted hereunder, but only to the extent that (i) the
obligations under such Swap Contract or Treasury Management Agreement are
permitted under Section 8.03, (ii) such Liens are on the same collateral that
secures the Loan Obligations and (iii) the obligations under such Swap Contract
or Treasury Management Agreement and the Loan Obligations share pari passu
(subject to Section 9.03) in the collateral that is subject to such Liens;  (d) 
Liens existing on the date hereof and listed on Schedule 8.01 and any renewals
or extensions thereof, provided that (i) the property covered thereby is not
changed, (ii) the amount secured or benefited thereby is not increased, (iii)
the direct or any contingent obligor with respect thereto is not changed and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 8.03(b);  (e)  Liens for taxes not yet due or that are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;  (f)  carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business that are not overdue for a period of
more than sixty days or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

 
99

--------------------------------------------------------------------------------

 

(g)  pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA; (h)  deposits to secure the
performance of bids, trade contracts and leases (other than Indebtedness),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business; (i) 
zoning restrictions, easements, rights-of-way, restrictions, reservations, and
other similar encumbrances affecting real property that, in the aggregate, are
not substantial in amount, and that do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person; (j)  Liens securing
judgments for the payment of money not constituting an Event of Default under
Section 9.01(h) or securing appeal or other surety bonds related to such
judgments; (k)  Liens securing, or in respect of, obligations under capital
leases or Synthetic Leases and purchase money obligations for fixed or capital
assets; provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition; (l) 
[Reserved]; (m)  Liens on property or assets acquired in connection with a
Permitted Acquisition, provided that (i) the indebtedness secured by such Liens
is permitted under Section 8.03, and (ii) the Liens are not incurred in
connection with, or in contemplation or anticipation of, the acquisition, such
Liens are not “blanket liens” and such Liens do not attach or extend to any
other property or assets; and (n)  Liens on equipment, fixtures or other
property for the Albuquerque Facility acquired, constructed or installed with
Indebtedness permitted under Section 8.03(h); provided that (i) such Liens do
not secure the Albuquerque Bonds, which shall be unsecured, (ii) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness and (iii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition. (o)  Liens of landlords or mortgages of landlords on
fixtures and movable property located on premises leased by members of the
Consolidated Group in the ordinary course of business; (p)  Liens incurred and
financing statements filed or recorded in each case with respect to property
leased by the Borrowers and their Subsidiaries in the ordinary course of
business to the owners of such property which are operating leases; provided,
that such Lien does not extend to any other property of the Borrowers and their
Subsidiaries;

 
100

--------------------------------------------------------------------------------

 
 

(q)  Liens such as banker's liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
depository institution in the ordinary course of business; (r)  deposits of cash
or the issuance of a Letter of Credit made to secure liability to insurance
carriers under insurance or self-insurance arrangements; (s)  Liens on existing
and future cash or Cash Equivalents securing or supporting letters of credit or
bank guaranties permitted by Section 8.03(k); and (t)  Liens securing
Indebtedness permitted by Section 8.03(l).

  
    8.02           Investments.  Make or permit to exist any Investments,
except:
 

(a)  cash and Cash Equivalents; (b)  Investments (including intercompany
Investments) existing on the date hereof and listed on Schedule 8.02 and
Investments in Albuquerque Bonds in connection with the Albuquerque IRB
Financing; (c)  to the extent not prohibited by applicable Law, advances to
officers, directors and employees of the Borrowers and their respective
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes; (d)  Investments consisting of extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
(e)  Investments by members of the Consolidated Group in and to the Domestic
Borrowers and their wholly-owned Domestic Subsidiaries; (f)  Investments by the
Domestic Borrowers and their wholly-owned Domestic Subsidiaries in and to (i)
the Foreign Borrowers and their wholly-owned Subsidiaries that are organized
under the laws of an Approved Jurisdiction and are Guarantors hereunder, in an
aggregate amount not to exceed $5,000,000, and (ii) the Parent; (g)  Investments
by the Parent and their Subsidiaries (other than the Domestic Borrowers and
their Subsidiaries) in and to the Foreign Borrowers and the wholly-owned
Subsidiaries of the Foreign Borrowers that are organized under the laws of an
Approved Jurisdiction and are Guarantors hereunder; (h)  Investments by and
between the Foreign Borrowers and their wholly-owned Subsidiaries that are
organized under the laws of an Approved Jurisdiction and are Guarantors
hereunder;

         
 
101

--------------------------------------------------------------------------------

 
     


 (i)  Investments by (i) the Parent and (ii) the Foreign Borrowers and their
wholly-owned Subsidiaries that are organized under the laws of an Approved
Jurisdiction and are Guarantors hereunder, on the one hand, in and to
Subsidiaries of the Foreign Borrowers that are either not organized under the
laws of an Approved Jurisdiction or are not Guarantors hereunder, or both, on
the other hand, in aggregate principal amount not to exceed $10,000,000;  (j) 
Investments by and between Subsidiaries of the Foreign Borrowers that are either
not organized under the laws of an Approved Jurisdiction or are not Guarantors
hereunder, or both;  (k)  Support Obligations permitted by Section 8.03;  (l) 
Investments made as a part of Permitted Acquisitions;  (m)  Investments of a
nature not contemplated in the foregoing clauses of this Section, in an
aggregate amount not to exceed $10,000,000 (and, in the case of case of
Subsidiaries, additional investment amounts, but only to the extent required to
meet minimum capitalization requirements under local law);  (n)  Investments in
respect of Swap Contracts permitted under Section 8.03(d);  (o)  Investments
consisting of capital contributions (i) by TW to Tempur France Sarl and Tempur
Italia Srl, and (ii) by Dan-Foam to Subsidiaries of Dan-Foam; provided that, in
each case (x) such capital contributions as received shall be used to pay down
intercompany payables owed to Dan-Foam within two weeks of receipt of such
capital contributions, and (y) the aggregate amount of such capital
contributions made and not applied pursuant to the foregoing clause (x) at any
one time shall not exceed $3,500,000 in the aggregate; and  (p)  Investments of
a nature not contemplated in the foregoing clauses hereof in an aggregate amount
not to exceed $35,000,000 at any time outstanding.

 
8.03           Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 

 (a)  Indebtedness under the Credit Documents;  (b)  Indebtedness outstanding on
the Closing Date and listed on Schedule 8.03 and any refinancings, refundings,
renewals or extensions thereof; provided that (i) the terms of any such
refinancing, refunding, renewal or extension shall be on terms consistent with
prevailing market standards, but not, in any event, materially less favorable
terms than existed under the Indebtedness being refinanced, refunded, renewed or
extended and (ii) the principal amount of such Indebtedness shall not be
increased, except to include any unfunded commitments and reasonable costs and
expenses in connection therewith, including premiums and transaction costs;
 (c)  Indebtedness of the Parent under a private placement notes in an aggregate
principal amount of up to $200,000,000, and any refinancing, refunding, renewal
or extension thereof; provided that in the case of any such refinancing,
refunding, renewal or extension, (i) the principal amount thereof shall not be
increased, except to include a reasonable premium and reasonable fees and
expenses in connection therewith, (ii) the final maturity date and average
life-to-maturity may not be shortened, and (iii) the covenants, terms and
provisions of the indenture, note purchase agreement, credit agreement or other
governing instrument will not be more restrictive to the Parent and the
Consolidated Group, in any material respect, than this Credit Agreement;

 
102

--------------------------------------------------------------------------------

 
 

 (d)  obligations (contingent or otherwise) of any member of the Consolidated
Group existing or arising under any Swap Contract, provided that such
obligations are entered into by such Person in the ordinary course of business
for the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view”;  (e)  unsecured
intercompany Indebtedness among members of the Consolidated Group to the extent
permitted by Section 8.02;  (f)  Indebtedness (including Indebtedness under
capital leases, Synthetic Lease obligations and purchase money obligations)
incurred to provide all or a portion of the purchase price (or cost of
construction or acquisition), in each case, for capital assets and refinancings,
refundings, renewals or extensions thereof, provided that the aggregate
principal amount of all such Indebtedness shall not at any time exceed
$25,000,000;  (g)  Indebtedness under the Albuquerque IRB Financing in an
aggregate principal amount not to exceed $100,000 and any refinancings,
refundings, renewals and extensions thereof;  (h)  Indebtedness to finance the
acquisition, construction, installation of fixtures and equipment for the
Albuquerque Facility in an aggregate principal amount not to exceed $15,000,000
and any refinancings, refundings, renewals and extensions thereof;  (i)  other
unsecured Funded Debt of the Credit Parties; provided that (i) no Default or
Event of Default shall exist immediately before or immediately after giving
effect thereto on a Pro Forma Basis and (ii) the Consolidated Leverage Ratio
will be at least 0.25:1.0 lower than (or, one quarter turn inside) the maximum
ratio permitted under Section 8.11(b) after giving effect thereto on a Pro Forma
Basis;  (j)  Support Obligations by Credit Parties in respect of Indebtedness
otherwise permitted hereunder;  (k)  Indebtedness in an aggregate principal
amount of up to $5,000,000 consisting of letters of credit or bank guaranties
issued to support the obligations of members of the Consolidated Group incurred
in the ordinary course of business;  (l)  Indebtedness to finance the
acquisition, construction, installation of fixtures and equipment for a
headquarters building in or around Lexington, Kentucky in an aggregate principal
amount not to exceed $20,000,000 and any refinancings, refundings, renewals and
extensions thereof; and  (m)  other Funded Debt not contemplated in the
foregoing clauses of this Section in an aggregate principal amount not to exceed
$10,000,000 at any time;

 
    8.04           Mergers and Dissolutions.
 

 (a)  Enter into a transaction of merger or consolidation; provided that so long
as no Default or Event of Default then exists or would result therefrom:

 
 
103

--------------------------------------------------------------------------------

 
 

   (i) the Parent and other members of the Consolidated Group that are Domestic
Subsidiaries may merge or consolidate with other members of the Consolidated
Group, provided that (A) if the Parent is a party to the merger or
consolidation, it shall be the surviving entity, (B) if a Domestic Subsidiary
that is a Borrower hereunder shall be a party to the merger or consolidation,
then it shall be the surviving entity (unless the Parent or another Domestic
Subsidiary that is a Borrower is also a party to the merger or consolidation, in
which case the Parent or the other Domestic Subsidiary that is a Borrower shall
be the surviving entity), and (C) if the transaction of merger or consolidation
involves both a Domestic Subsidiary and a Foreign Subsidiary, then the Domestic
Subsidiary shall be the surviving entity;    (ii) members of the Consolidated
Group that are Foreign Subsidiaries may merge or consolidate with other members
of the Consolidated Group, provided that (A) if the Parent is a party to the
merger or consolidation, it shall be the surviving entity, (B) if a Foreign
Subsidiary that is a Borrower hereunder is a party to a merger or consolidation,
then it shall be the surviving entity (unless the Parent or a Domestic
Subsidiary that is a Borrower are a party to the merger or consolidation, in
which case the Parent or the Domestic Subsidiary that is a Borrower shall be the
surviving entity), (C) if the transaction of merger or consolidation involves
both a Domestic Subsidiary and a Foreign Subsidiary, then the Domestic
Subsidiary shall be the surviving entity, and (D) if the transaction of merger
or consolidation involves two or more Foreign Subsidiaries and one or more of
the Foreign Subsidiaries are organized under the laws of an Approved
Jurisdiction, then the surviving entity shall be a Foreign Subsidiary that is
organized under the laws of an Approved Jurisdiction; and    (iii) members of
the Consolidated Group may merge or consolidate with Persons that are not
members of the Consolidated Group, provided that (A) if the Parent is a party to
the merger or consolidation, it shall be the surviving entity, (B) if a
Subsidiary of the Parent that is a Domestic Borrower or a Foreign Borrower is a
party to the merger or consolidation, the Subsidiary that is a Borrower will be
the surviving entity, and (C) the transaction shall be a Permitted Acquisition
or a Permitted Disposition.  (b)  Except for the Parent and Subsidiaries that
are Borrowers under the Credit Agreement, members of the Consolidated Group may
be dissolved, liquidated or otherwise have their existence terminated.

 
    8.05           Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition to or in favor of any Person, except:
 

 (a)  in the case of Dispositions between and among other members of the
Consolidated Group, (i) as between and among the Domestic Borrowers and their
Subsidiaries, Dispositions may be made between and among themselves, (ii) as
between and among the Foreign Borrowers and their Subsidiaries, Dispositions may
be made between and among themselves, and (iii) as between and among the
Domestic Borrowers and their Subsidiaries, on the one hand, and the Foreign
Borrowers and their Subsidiaries, on the other hand, (A) the Foreign Borrowers
and their Subsidiaries, as transferors, may make Dispositions to the Domestic
Borrowers and their Subsidiaries, as transferees and (B) the Domestic Borrowers
and their Subsidiaries, as transferors, may make Dispositions to the Foreign
Borrowers and their Subsidiaries, as transferees, provided that such Disposition
is made for the applicable internal transfer price or fair market value and in
the ordinary course of business;

 
 
104

--------------------------------------------------------------------------------

  

 (b)  other Dispositions by members of the Consolidated Group, provided that
(i) at the time of such Disposition, no Default or Event of Default shall exist
or would result from such Disposition and (ii) the aggregate book value of all
property Disposed of in reliance on this clause (b) in any fiscal year shall not
exceed an amount equal to ten percent (10%) of assets of the Consolidated Group
on the last day of the immediately preceding Fiscal Year;  (c)  Dispositions
consisting of the licensing or sublicensing of intellectual property and
licenses, leases or subleases of other property in the ordinary course of
business;  (d)  use of cash and cash equivalents for transactions not expressly
prohibited hereunder; and  (e) 
Dispositions permitted by Section 8.01, Section 8.02,Section 8.04 and Section
8.06;
provided, however, that any such Disposition permitted by clauses (a) and (b)
above shall be for fair market value.

 
    8.06           Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:
 

 (a)  Subsidiaries of the Parent may pay dividends and make distributions in
respect of their Capital Stock;  (b)  the Parent may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person;  (c)  the Parent may purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests or
warrants or options to acquire any such shares with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common equity interests; and  (d)  the Parent may make other Restricted
Payments, provided (i) no Default or Event of Default shall exist immediately
before or immediately after giving effect thereto on a Pro Forma Basis and (ii)
the Consolidated Leverage Ratio will be at least 0.25:1.0 lower than (or, one
quarter turn inside) the maximum ratio permitted under Section 8.11(b) after
giving effect thereto on a Pro Forma Basis.

 
    8.07           Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Consolidated Group on the date hereof or any business substantially related or
incidental thereto.

 
105

--------------------------------------------------------------------------------

 
    8.08           Change in Fiscal Year.  Change its fiscal year without the
prior consent of the Required Lenders.
 
    8.09           Transactions with Affiliates.  Enter into any transaction of
any kind with any Affiliate of the Borrowers, whether or not in the ordinary
course of business, other than (a) transactions on fair and reasonable terms
substantially as favorable to the Borrowers or such Subsidiary as would be
obtainable by the Borrowers or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, (b) payment of
reasonable compensation (including reasonable bonus and other reasonable
incentive arrangements) to officers and employees, (c) reasonable directors
fees, (d) Restricted Payments permitted pursuant to Section 8.06, (e)
reimbursement of employee travel and lodging costs and other business expenses
incurred in the ordinary course of business, (f) Investments permitted by
Section 8.02, (g) Indebtedness permitted by Section 8.03, (h) Dispositions
permitted by Section 8.05, and (i) participation by the Foreign Subsidiaries in
the cash pooling system pursuant to the Overdraft Documents.
 
    8.10           Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
 
    8.11           Financial Covenants.
 

 (a)  Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter to be less than 3.00:1.0.
 (b)  Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter to be greater than 3.00:1.0.

 
    8.12           Issuance of Non-Voting Stock by Foreign Subsidiaries.  Permit
any First-Tier Foreign Subsidiary to issue Capital Stock not entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) without the prior
written consent of the Domestic Administrative Agent.

 
106

--------------------------------------------------------------------------------

 


ARTICLE IX


EVENTS OF DEFAULT AND REMEDIES
 
    9.01           Events of Default.  Any of the following shall constitute an
Event of Default:
 

 (a)  Non-Payment.  The Borrowers or any other Credit Party fail to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Credit Document; or  (b) 
Specific Covenants.  The Borrowers or any other Credit Party fail to perform or
observe any term, covenant or agreement contained in any of Section 7.01, 7.02,
7.05, 7.10, 7.11, 7.12, 7.13 or 7.14 or Article VIII; or  (c)  Other
Defaults.  The Borrowers or any other Credit Party fail to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Credit Document on its part to be performed or observed and
such failure continues for thirty days after the date upon which written notice
thereof is given by the Domestic Administrative Agent; or  (d)  Representations
and Warranties.  Any representation, warranty, certification or statement of
fact made or deemed made by or on behalf of the Borrowers or any other Credit
Party herein, in any other Credit Document, or in any document delivered in
connection herewith or therewith shall be false or misleading in any material
respect when made or deemed made; or  (e)   Cross-Default.  (i) Any member of
the Consolidated Group (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, but
after giving effect to any applicable period of grace) in respect of any
Indebtedness or Support Obligations (other than Indebtedness hereunder and
Indebtedness under Swap Contracts, but including, specifically, without
limitation, the payment obligations owing under the Lease Agreement referenced
and defined in the Albuquerque Bond Indenture) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $10,000,000, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Support Obligations or contained
in any instrument or agreement evidencing, securing or relating thereto (in each
case, after giving effect to any applicable period of grace), or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Support Obligations (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Support Obligations to become payable or
cash collateral in respect thereof to be demanded; or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which a Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Borrower
or such Subsidiary as a result thereof is greater than $10,000,000; or
 

          
107

--------------------------------------------------------------------------------

 
 

 (f)  Insolvency Proceedings, Etc.  Any member of the Consolidated Group
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; or  (g)  Inability to Pay Debts; Attachment.  (i) Any member of the
Consolidated Group becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within sixty days after its issue or levy; or  (h) 
Judgments.  There is entered against any member of the Consolidated Group (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $10,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of thirty consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or  (i)  ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan that has resulted or would
reasonably be expected to result in liability of a Credit Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $10,000,000, or (ii) a Credit Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$10,000,000; or  (j)  Invalidity of Credit Documents.  Any Credit Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or any Credit Party or any other Person
contests in any manner the validity or enforceability of any Credit Document; or
any Credit Party denies that it has any or further liability or obligation under
any Credit Document, or purports to revoke, terminate or rescind any Credit
Document; or  (k)  Change of Control.  There occurs any Change of Control.

 
9.02           Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Domestic Administrative Agent shall, at the request of,
or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 
108

--------------------------------------------------------------------------------

 
 

 (a)  declare the commitments of the Lenders to make Loans and the obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;  (b)  declare the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Credit Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrowers;  (c)  require that the Foreign Borrowers Cash Collateralize the
Foreign L/C Obligations and that the Domestic Borrowers Cash Collateralize the
Domestic L/C Obligations (in each case, in an amount equal to 105% of the then
Outstanding Amount thereof); and  (d)  exercise on behalf of itself and the
Lenders all rights and remedies available to it or to the Lenders under the
Credit Documents or applicable Law; provided, however, that upon the occurrence
of an Event of Default under Section 9.01(f) or (g), the obligation of each
Lender to make Loans and any obligation of the L/C Issuers to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrowers to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of any Administrative Agent or any
Lender.



9.03           Application of Funds.  After the exercise of remedies provided
for in Section 9.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied, subject to Section
1.10, by the Domestic Administrative Agent in the following order:


 

 (a)  any amounts received on account of the Obligations (other than the Foreign
Obligations) shall be applied in the following order:

 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable attorneys’ fees
and disbursements and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (including reasonable attorneys’ fees and
disbursements and amounts payable under Article III), ratably among the Lenders
in proportion to the amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, interest on the Loans and L/C Borrowings and fees,
premiums and scheduled periodic payments, and any interest accrued thereon, due
under any Swap Contracts between members of the Consolidated Group, on the one
hand, and a Lender or an Affiliate of a Lender, on the other hand, to the extent
such Swap Contract is permitted hereunder, ratably among the Lenders (and, in
the case of such Swap Contracts, such Affiliates of Lenders) and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;

 
109

--------------------------------------------------------------------------------

 
Fourth, to (i) payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and other Obligations, (ii) payment of
breakage, termination or other amounts owing in respect of any Swap Contract
between any Credit Party and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted hereunder, (iii) payments of amounts due
under any Treasury Management Agreement between any Credit Party and any Lender,
or any Affiliate of a Lender and (iv) the Administrative Agent for the account
of the L/C Issuers, to Cash Collateralize that portion of the L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
such parties in proportion to the respective amounts described in this
clause Fourth payable to them;


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law; provided that,
subject to Section 2.03, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above; and

 

 (b)  any amounts received on account of the Foreign Obligations  shall be
applied in the following order:

 
First, to payment of that portion of the Foreign Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable attorneys’ fees
and disbursements and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;


Second, to payment of that portion of the Foreign Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (including reasonable attorneys’ fees and
disbursements and amounts payable under Article III), ratably among the Lenders
in proportion to the amounts described in this clause Second payable to them;


Third, to payment of that portion of the Foreign Obligations constituting
accrued and unpaid Letter of Credit Fees, interest on the Loans and other
Foreign Obligations, including L/C Borrowings in respect thereof and fees,
premiums and schedules periodic payments, and any interest accrued thereon, due
under any Swap Contracts between members of the Consolidated Group, on the one
hand, and a Lender or an Affiliate of a Lender, on the other hand, to the extent
such Swap Contract is permitted hereunder, ratably among the Lenders (and, in
the case of such Swap Contracts, such Affiliates of Lenders) and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;


Fourth, to (i) payment of that portion of the Foreign Obligations constituting
unpaid principal of the Loans and other Foreign Obligations, (ii) payment of
breakage, termination or other amounts owing in respect of any Swap Contract
with respect to the Foreign Obligations between any Credit Party and any Lender,
or any Affiliate of a Lender, to the extent such Swap Contract is permitted
hereunder, (iii) payments of amounts due under any Treasury Management Agreement
with respect to the Foreign Obligations between any Credit Party and any Lender,
or any Affiliate of a Lender and (iv) the Administrative Agent for the account
of the L/C Issuers, to Cash Collateralize that portion of the L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
such parties in proportion to the respective amounts described in this
clause Fourth payable to them;


Last, the balance, if any, after all of the Foreign Obligations have been
indefeasibly paid in full, to the Foreign Borrowers or as otherwise required by
Law; provided that, subject to Section 2.03, amounts used to Cash Collateralize
the aggregate undrawn amount of Foreign Letters of Credit pursuant to
clause Fourth above shall be applied to satisfy drawings under such Foreign
Letters of Credit as they occur.  If any amount remains on deposit as Cash
Collateral after all Foreign Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Foreign
Obligations, if any, in the order set forth above.

 
110

--------------------------------------------------------------------------------

 
    9.04           Collection Allocation Mechanism.
 

 (a)  On the CAM Exchange Date, the Lenders shall automatically and without
further action be deemed to have exchanged interests in the Specified
Obligations under the Tranches (and participation interests in Letters of
Credit) such that, in lieu of the interest of each Lender in the Specified
Obligations under each Tranche in which it shall participate as of such date
(including the principal, reimbursement, interest and fee obligations of each
Credit Party in respect of each such Tranche) and, if such Lender holds a
Revolving Commitment as of such date, such Lender’s participation interests in
Letters of Credit, such Lender shall own an interest equal to such Lender’s CAM
Percentage in the Specified Obligations under each of the Tranches (including
the principal, reimbursement, interest and fee obligations of each Credit Party
in respect of each such Tranche) and hold a participation interest in each
Letter of Credit equal to its CAM Percentage thereof.  Each Lender, each
Participant, each Credit Party and the Administrative Agent hereby consents and
agrees to the CAM Exchange.  Each Lender and each Credit Party hereby agrees
from time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by such
Lender to the Administrative Agent against delivery of any promissory notes so
executed and delivered; provided, however, that the failure of any Credit Party
to execute and deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange.  On the CAM Exchange Date, each Lender whose funded Exposures after
giving effect to the CAM Exchange shall exceed its funded Exposures before
giving effect thereto shall pay to the Administrative Agent the amount of such
excess in the applicable currency or currencies (or, if requested by the
Administrative Agent, in Dollars), and the Administrative Agent shall pay to
each of the Lenders, out of the amount so received by it, the amount by which
such Lender’s funded Exposures before giving effect to the CAM Exchange exceeds
such funded Exposures after giving effect to the CAM Exchange.  (b)  Each
Lender’s obligation to exchange its interests pursuant to the CAM Exchange shall
be absolute and unconditional and shall not be affected by any circumstance
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against any other Lender, any Credit
Party or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default, (iii) any adverse change in the condition (financial
or otherwise) of any member of the Consolidated Group or any other Person, (iv)
any breach of this Credit Agreement by any Credit Party, any Lender or any other
Person, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

          
 
111

--------------------------------------------------------------------------------

 
ARTICLE X


ADMINISTRATIVE AGENT
    10.01           Appointment and Authorization of Administrative Agent.
 

 (a)  Each of the Lenders and the L/C Issuers hereby irrevocably appoints (i)
Bank of America to act on its behalf as the Domestic Administrative Agent
hereunder and under the other Credit Documents and authorizes the Domestic
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Domestic Administrative Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto, and (ii) Nordea to act on its behalf as the Foreign Administrative
Agent hereunder and under the other Credit Documents and authorizes the Foreign
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Foreign Administrative Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and the Credit Parties
shall not have rights as a third party beneficiary of any of such provisions.
 (b)  Each Lender hereby irrevocably appoints, designates and authorizes (i) the
Domestic Collateral Agent to take such action on its behalf under the provisions
of this Credit Agreement and each Domestic Collateral Document and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of this Credit Agreement or any Domestic Collateral Document, together
with such powers as are reasonably incidental thereto and (ii) the Foreign
Collateral Agent to take such action on its behalf under the provisions of this
Credit Agreement and each Foreign Collateral Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Credit Agreement or any Foreign Collateral Document, together with such
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary contained elsewhere herein or in any Collateral Document, the
Collateral Agents shall not have any duties or responsibilities, except those
expressly set forth herein or therein, nor shall the Collateral Agents have or
be deemed to have any fiduciary relationship with any Lender or participant, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any Collateral Document
or otherwise exist against either Collateral Agent.  Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the Collateral Documents with reference to the applicable Collateral Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law.  Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.  Each
Collateral Agent shall act on behalf of the Lenders with respect to the
Collateral and the Collateral Documents, and each Collateral Agent shall have
all of the benefits and immunities (i) provided to the Administrative Agent
under the Credit Documents with respect to any acts taken or omissions suffered
by either Collateral Agent in connection with any Collateral or the Collateral
Documents as fully as if the term “Administrative Agent” as used in such Credit
Documents included the applicable Collateral Agent with respect to such acts or
omissions, and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agents.

 
10.02           Swiss and German Power of Attorney.  Each Foreign Lender hereby
authorizes and empowers the Foreign Collateral Agent with the right of
delegation and substitution and under relief from any restrictions (including
but not limited to restrictions of Section 181 German Civil Code) to execute on
its sole signature on behalf of such Foreign Lender any and all agreements, sub
powers-of-attorney to third persons or other instruments and take such actions,
make all statements and accept all declarations deemed necessary or useful in
order to effect any Collateral on behalf of such Foreign Lender.

 
112

--------------------------------------------------------------------------------

 
    10.03           Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with a Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
    10.04           Exculpatory Provisions.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Credit Documents.  Without limiting the generality of the foregoing,
the Administrative Agent:
 

 (a)  shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;  (b)  shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Credit Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Credit
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Credit Document or
applicable law; and  (c)  shall not, except as expressly set forth herein and in
the other Credit Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrowers or any of
their Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

 
    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or an L/C Issuer.
 
    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Credit Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
113

--------------------------------------------------------------------------------

 
    10.05           Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or an L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
   
    10.06           Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Credit Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
    10.07           Resignation of the Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuers and the Borrowers.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor, which shall be, in the case of the resignation of the
Domestic Administrative Agent, a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section).  The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
114

--------------------------------------------------------------------------------

 
    Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Domestic Collateral Agent,
Domestic L/C Issuer and Domestic Swingline Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Domestic Collateral Agent, Domestic L/C Issuer and
Domestic Swingline Lender, (ii) the retiring Domestic Collateral Agent, Domestic
L/C Issuer and Domestic Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (iii) the successor Domestic L/C Issuer shall issue letters of credit in
substitution for the Domestic Letters of Credit, if any, outstanding at the time
of such succession or make other arrangements satisfactory to the retiring
Domestic L/C Issuer to effectively assume the obligations of the retiring
Domestic L/C Issuer with respect to such Domestic Letters of Credit.
 
    10.08           Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and each L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Credit Agreement.  Each Lender and each L/C Issuer
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder.
 
    10.09           No Other Duties.  Anything herein to the contrary
notwithstanding, none of the Arrangers, book managers, syndication agent, U.S
Co-Agent or European Co-Agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.
 
    10.10           Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 

 (a)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuers and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.09 and 11.04) allowed in such judicial proceeding; and  (b)  to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and each L/C Issuer to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuers, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or an L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 
 
115

--------------------------------------------------------------------------------

 
 
    10.11           Collateral and Guaranty Matters.  The Lenders and the L/C
Issuers irrevocably authorize the Administrative Agent and the respective
Collateral Agent, at its option and in its discretion:
 

 (a)  to release any Lien on any property granted to or held by the applicable
Collateral Agent under any Credit Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations, (B) Obligations described in clause (b) of the
definition thereof, and (C) Obligations described in clause (c) of the
definition thereof) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made), (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Credit Document, or (iii) subject to Section 11.01,
if approved, authorized or ratified in writing by the Required Lenders;  (b)  to
subordinate any Lien on any property granted to or held by the applicable
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 8.01(j); and  (c) 
to release any Guarantor from its obligations under any Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder.
Upon request by the Administrative Agent or the applicable Collateral Agent at
any time, the Required Lenders will confirm in writing the authority of the
applicable Collateral Agent to release or subordinate its interest in particular
property and of the Administrative Agent to release any Guarantor from its
obligations hereunder pursuant to this Section 10.11.

 
    10.12           Swap Contracts and Treasury Management Agreements.  No
Lender or any Affiliate of a Lender that is party to any Swap Contract or any
Treasury Management Agreement permitted hereunder that obtains the benefits of
Section 9.03 or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Credit Document
or otherwise in respect of the Collateral (including the release or impairment
of any Collateral) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Credit Documents.  Notwithstanding
any other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Swap
Contracts and Treasury Management Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Lender or Affiliate of a Lender that is party to such Swap Contract or such
Treasury Management Agreement, as the case may be.
 
    10.13           Intercreditor Agreement.  Reference is made to the private
placement notes permitted under Section 8.03(c), and the liens permitted and the
intercreditor agreement contemplated under Section 8.01(b) in connection
therewith.  The Lenders hereby authorize and direct the Administrative Agent,
the Domestic Collateral Agent and the Foreign Collateral Agent to enter into any
such intercreditor agreement(s) as may be in form reasonably acceptable to the
Domestic Administrative Agent and the Required Lenders, on their behalf, and to
take such action, exercise such powers and perform such duties thereunder,
together with such powers as may be reasonably incidental thereto.

 
116

--------------------------------------------------------------------------------

 
ARTICLE XI


MISCELLANEOUS
 
    11.01           Amendments, Etc.  Except at expressly provided hereinbelow,
no amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Required Lenders (or by the Administrative Agent on
behalf of the Required Lenders upon receipt of a consent and direction letter
from the Required Lenders) and the applicable Borrowers and Credit Parties, as
the case may be, and acknowledged by the Domestic Administrative Agent, and each
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it is given; provided, however,
that:


 

 (a)  no such amendment, waiver or consent (however characterized) shall be
effective without the written consent of each Lender directly affected thereby
(whose consent shall be sufficient therefor without the consent of the Required
Lenders) to:    (i) extend or increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 9.02) (it being
understood and agreed that amendment or waiver of any condition precedent set
forth in Section 5.02 or of any Default or Event of Default shall not be
considered an extension or increase in Commitments for purposes hereof);    (ii)
waive non-payment or postpone any date fixed by this Credit Agreement or any
other Credit Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amount due to the Lenders (or any of them)
hereunder or under any other Credit Document;    (iii) reduce the principal of,
or the rate of interest specified herein on, any Loan or L/C Borrowing, or
(subject to clause (v) of the last proviso of this Section 11.01) any fees or
other amounts payable hereunder or under any other Credit Document; provided,
however, that only the consent of the Required Lenders shall be necessary (A) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest or Letter of Credit Fees at the Default Rate or (B) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or L/C Borrowing or to reduce any fee payable hereunder;    (iv) amend
Section 1.06 or the definition of “Alternative Currency”;    (v) change any
provision of this Section 11.01(a) or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder;    (vi) release all or
substantially all of the Guarantors from their obligations under the Credit
Documents (other than as provided herein or as appropriate in connection with
transactions permitted hereunder);    (vii) except in connection with a
Disposition permitted under Section 8.05 or as permitted by Section 7.14 and
10.11, release all or substantially all of the Collateral; or    (viii) change
Section 9.03 in a manner that would alter the pro rata sharing of amounts
required thereby without the written consent of each Lender directly affected
thereby;

        
 
117

--------------------------------------------------------------------------------

 
 

 (b)  unless also signed by the Required Domestic Revolving Lenders, no such
amendment, waiver or consent shall:    (i) waive any Default or Event of Default
for purposes of Section 5.02,    (ii) amend or waive any mandatory prepayment on
Domestic Revolving Obligations under Section 2.06(b) or the manner of
application thereof to the Domestic Revolving Obligations under Section 2.06(c),
or    (iii) amend or waive the provisions of Section 5.02 (Conditions to all
Credit Extensions), Section 7.12 (Joinder of Subsidiaries as Guarantors),
Article VIII (Negative Covenants), Article IX (Events of Default and Remedies),
this Section 11.01(b) or the definition of “Required Domestic Revolving
Lenders”;  (c)   unless also signed by the Required Foreign Revolving Lenders,
no such amendment, waiver or consent shall:    (i) waive any Default or Event of
Default for purposes of Section 5.02,    (ii) amend or waive any mandatory
prepayment on Foreign Revolving Obligations under Section 2.06(b) or the manner
of application thereof to the Foreign Revolving Obligations under
Section 2.06(c), or    (iii) amend or waive the provisions of Section 5.02
(Conditions to all Credit Extensions), Section 7.12 (Joinder of Subsidiaries as
Guarantors), Article VIII (Negative Covenants), Article IX (Events of Default
and Remedies), this Section 11.01(c) or the definition of “Required Foreign
Revolving Lenders”;  (d)  unless also consented to in writing by the affected
L/C Issuer, no such amendment, waiver or consent shall affect the rights or
duties of such L/C Issuer under this Credit Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it;  (e)  unless also
consented to in writing by the affected Swingline Lender, no such amendment,
waiver or consent shall affect the rights or duties of such Swingline Lender
under this Credit Agreement;  (f)  unless also consented to in writing by the
Domestic Administrative Agent or the Foreign Administrative Agent, respectively,
no such amendment, waiver or consent shall affect the rights or duties of the
Domestic Administrative Agent or the Foreign Administrative Agent, respectively,
under this Credit Agreement or any other Credit Document; and  (g) 
 unless also consented to in writing by the Domestic Collateral Agent or the
Foreign Collateral Agent, respectively, no such amendment, waiver or consent
shall affect the rights or duties of the Domestic Collateral Agent or the
Foreign Collateral Agent, respectively, under this Credit Agreement or any other
Credit Document;
 
provided however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder (any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (A) the Commitment of such Lender may not be increased or
extended without the consent of such Lender and (B) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender, (ii) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy or insolvency
reorganization plan that affects the Loans, (iii) each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code supersedes the
unanimous consent provisions set forth herein, (iv) the Required Lenders may
consent to allow a Credit Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and any such determination shall be binding
on all the Lenders, and (v) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.


Notwithstanding any provision herein to the contrary, this Credit Agreement may
be amended with the written consent of the Required Lenders, the Administrative
Agent and the Credit Parties (i) to add one or more additional revolving credit
or term loan facilities to this Credit Agreement and to permit the extensions of
credit and all related obligations and liabilities arising in connection
therewith from time to time outstanding to share ratably (or on a basis
subordinated to the existing facilities hereunder) in the benefits of this
Credit Agreement and the other Credit Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder.


    
 
118

--------------------------------------------------------------------------------

 
 
    11.02           Notices; Effectiveness; Electronic Communications.
 

 (a)   Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:    (i)  if to any Credit Party, the Administrative Agent, the L/C
Issuers or the Swingline Lenders, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 11.02 (as
may be updated from time to time); and    (ii)
 if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Credit
Parties).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

     
 
119

--------------------------------------------------------------------------------

 
 

 (b) 
Electronic Communications.  Notices and other communications to the Lenders and
the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or an L/C Issuer pursuant to Article II
if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrowers
each may, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 (c)  The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE CREDIT PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE CREDIT PARTY
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE CREDIT PARTY
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrowers or any other Credit Party, any Lender, an L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Borrower’s or any other
Credit Party’s or the Administrative Agent’s transmission of Credit Party
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrowers or
any other Credit Party, any Lender, an L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).  (d)  Change of Address, Etc.  Each of the Borrowers,
the Administrative Agent, each L/C Issuer and each Swingline Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agent, the L/C Issuers
and the Swingline Lenders.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Credit Party Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

        
 
120

--------------------------------------------------------------------------------

 
 

 (e)  Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swingline Loan
Notices) purportedly given by or on behalf of the Borrowers even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrowers shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrowers.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 
    11.03           No Waiver; Cumulative Remedies; Enforcement.  No failure by
any Lender, an L/C Issuer, a Swingline Lender or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Credit Document (including the imposition of the Default Rate)
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided and provided under each other Credit Document are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
 
    Notwithstanding anything to the contrary contained herein or in any other
Credit Document, the authority to enforce rights and remedies hereunder and
under the other Credit Documents against the Credit Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
L/C Issuers or the Swingline Lenders from exercising the rights and remedies
that inure to their benefit (solely in their capacity as L/C Issuer or Swingline
Lender, as the case may be) hereunder and under the other Credit Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
 
    11.04           Expenses; Indemnity; Damage Waiver.

 
121

--------------------------------------------------------------------------------

 
 

 (a)  Costs and Expenses.  The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, each Collateral
Agent and their respective Affiliates (including the reasonable fees, charges
and disbursements of separate counsel for the Administrative Agent and the
Collateral Agent), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Credit Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by L/C Issuers
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, each Collateral
Agent, any Lender or an L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, each Collateral
Agent, any Lender or an L/C Issuer), in connection with the enforcement or
protection of its rights (A) in connection with this Credit Agreement and the
other Credit Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.  (b) 
Indemnification by the Borrowers.  The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, each Collateral
Agent, each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrowers or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Credit Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Credit Agreement and the other Credit
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by an L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrowers or any of their
Subsidiaries, or any Environmental Liability related in any way to the Borrowers
or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Borrower or any other Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Credit Document, if a Borrower or other such Credit Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) arise from disputes solely among
Indemnified Parties, and in such event solely to the extent that the underlying
dispute does not (1) arise as a result of an action, inaction or representation
of, or information provided by or on behalf of, the Credit Parties or their
Subsidiaries or Affiliates, or (2) relate to any action of such Indemnified
Party in its capacity as Administrative Agent or Arranger.  (c)   Reimbursement
by Lenders.  To the extent that the Borrowers for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by them to the Administrative Agent (or any sub-agent thereof),
either Collateral Agent, an L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the applicable Collateral Agent, the applicable L/C Issuer
or such Related Party, as the case may be, such Lender’s pro rata
share (determined in each case as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the applicable Collateral Agent,
the applicable L/C Issuer in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the applicable Collateral Agent or the applicable L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).


        
 
122

--------------------------------------------------------------------------------

 
 

 (d)  Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof.  No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for such direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee or from a breach in bad faith of such Indemnitee's obligations
hereunder or under any Credit Document, in any case, as determined by a final
and nonappealable judgment of a court of competent jurisdiction.  (e) 
Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.  (f)   Survival.  The agreements in
this Section shall survive the resignation of the Administrative Agent, the L/C
Issuers and the Swingline Lenders, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other obligations hereunder or under any other Credit
Document.

 
    11.05           Payments Set Aside.  To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, an L/C Issuer or any
Lender, or the Administrative Agent, an L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, an L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent on
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuers under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Credit Agreement.
 
    11.06           Successors and Assigns.
 

 (a)  Successors and Assigns Generally.  The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that neither the Borrowers nor any other Credit Party
may assign or otherwise transfer any of their respective rights or obligations
hereunder without the prior written consent of the Domestic Administrative Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of subsection (b) of this Section, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this Credit
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Credit Agreement.

 
 
123

--------------------------------------------------------------------------------

 
 

 (b)  Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement and the other Credit Documents (including all or a portion of
its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:    (i) Minimum Amounts.  (A) In the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the related
Loans at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned
and (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Domestic Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5 million, in the case of an assignment
of revolving commitments (and the revolving loans relating thereto), and $1
million, in the case of an assignment of a term loan, unless (x) the revolving
commitments (and the revolving loans relating thereto) and term loan subject to
such assignment is the full amount of the assignor’s interest therein, as
applicable, or (y) each of the Domestic Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;    (ii) Proportionate Amounts.  Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Credit Agreement with respect to the
Loans or the Commitment assigned, except that this clause (ii) shall not apply
to a Swingline Lender’s rights and obligations in respect of Swingline Loans;  
 (iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

     (A) the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the Domestic Administrative Agent
within five (5)  Business Days after having received notice thereof;     (B) the
consent of the Domestic Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;


         
 
124

--------------------------------------------------------------------------------

 

     (C) the consent of the Foreign Administrative Agent, for and on behalf of
the Foreign Revolving Lenders, and its successors and assigns in such capacity,
(such consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of the Foreign Revolving Commitments (and the Foreign
Revolving Obligations relating thereto) if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;     (D)  (1) the consent of the Domestic L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Domestic Letters of Credit (whether or not then outstanding) and (2)
the consent of the Foreign L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Foreign
Letters of Credit (whether or not then outstanding); and     (E)  (1) the
consent of the Domestic Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Domestic Revolving Commitments (and the Domestic Revolving Obligations relating
thereto), and (2) the consent of the Foreign Swingline Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Foreign Revolving Commitments (and the Foreign Revolving
Obligations relating thereto).    (iv) Assignment and Assumption.  The parties
to each assignment shall execute and deliver to the Domestic Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee in the amount of $3,500 (other than an assignment from a Lender to one or
more of its Affiliates or pursuant to Section 11.13); provided, however, that
the Domestic Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment.  The
assignee, if it is, not a Lender, shall deliver to the Domestic Administrative
Agent an Administrative Questionnaire;     (v) No Assignment to Certain
Persons.  No such assignment shall be made (A) to the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B) or (C) to a
natural person; and    (vi)
Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Domestic Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the Domestic
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Domestic Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Revolving Commitment Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Credit Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Domestic Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Credit Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Credit Agreement, and the assigning Lender thereunder shall,
to the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Credit Agreement (and, in the case of
an Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment.  Upon request, the Borrowers (at their
expense) shall each execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 
125

--------------------------------------------------------------------------------

 


 

 (c)  Register.  The Domestic Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrowers, the Domestic Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary.  In addition, the
Domestic Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by any of the
Borrowers, the L/C Issuers and the Lenders at any reasonable time and from time
to time upon reasonable prior notice.  (d)   Participations.  Any Lender may at
any time, with the consent of the Borrowers so long as no Event of Default has
occurred and is continuing, sell participations to any Person (other than a
natural person, a Defaulting Lender or the Borrowers or any Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any  provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso of Section 11.01 that affects such Participant.  Subject to
subsection (e) of this Section, each of the Borrowers agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by Law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.12 as though it were a Lender.


      
 
126

--------------------------------------------------------------------------------

 
 

 (e)  Limitations on Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.  (f) 
Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.  (g)  Electronic Execution of Assignments.  The
words “execution”, “signed”, “signature”, and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.  (h)   Resignation as L/C Issuer or Swingline
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time either of Bank of America or Nordea assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America or
Nordea, as applicable, may, (i) upon thirty days’ notice to the Borrowers and
the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’ notice to the
Borrowers, resign as Swingline Lender.  In the event of any such resignation as
L/C Issuer or Swingline Lender, the Borrowers shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swingline Lender hereunder;
provided, however, that no failure by the Borrowers to appoint any such
successor shall affect the resignation of Bank of America or Nordea, as
applicable, as L/C Issuer or Swingline Lender, as the case may be.  If either of
Bank of America or Nordea resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If either of Bank of America
or Nordea resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(c).  Upon the
appointment of a successor L/C Issuer and/or Swingline Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swingline Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America or Nordea,
as applicable, to effectively assume the obligations of Bank of America or
Nordea, as applicable, with respect to such Letters of Credit.

  
 
127

--------------------------------------------------------------------------------

 
 
    11.07           Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agent, the Lenders and each L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Credit Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Credit Agreement or any Eligible Assignee invited to become a Lender pursuant to
Section 2.01(g), or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers and
their obligations, (g) with the consent of the Borrowers or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, each L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers.
 
    For purposes of this Section, “Information” means all information received
from the Credit Parties or their Subsidiaries or Affiliates relating to the
Credit Parties or their Subsidiaries or Affiliates or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or an L/C Issuer on a nonconfidential basis
prior to disclosure by the Credit Parties or their Subsidiaries or Affiliates,
provided that, in the case of information received from the Credit Parties or
their Subsidiaries or Affiliates after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
    Each of the Administrative Agent, the Lenders and the L/C Issuers
acknowledges that (a) the Information may include material non-public
information concerning the Credit Parties or their Subsidiaries or Affiliates,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including federal and
state securities Laws.
 
    11.08           Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of a Borrower or any other Credit Party against any and
all of the obligations of such Borrower or such Credit Party now or hereafter
existing under this Credit Agreement or any other Credit Document to such Lender
or such L/C Issuer, irrespective of whether or not such Lender or such L/C
Issuer shall have made any demand under this Credit Agreement or any other
Credit Document and although such obligations of the Borrowers or such Credit
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or such L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.  Each Lender and each L/C Issuer agrees to
notify the Borrowers and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 
128

--------------------------------------------------------------------------------

 
 
    11.09           Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
    11.10           Counterparts; Integration; Effectiveness.  This Credit
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Credit
Agreement and the other Credit Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 5.01, this Credit Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Domestic Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto.  Delivery of an executed counterpart of a signature page of this
Credit Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Credit
Agreement.
 
    11.11           Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Credit Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
    11.12           Severability.  If any provision of this Credit Agreement or
the other Credit Documents is held to be illegal, invalid or unenforceable, (a)
the legality, validity and enforceability of the remaining provisions of this
Credit Agreement and the other Credit Documents shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions.  The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this Section 11.12, if and to the extent that the enforceability of any
provisions in this Credit Agreement relating to Defaulting Lenders shall be
limited by Debtor Relief Laws, as determined in good faith by the Administrative
Agent, an L/C Issuer or a Swingline Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
 
    11.13           Replacement of Lenders.  If (i) any Lender requests
compensation under Section 3.04, (ii) any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (iii) any Lender gives a notice pursuant to
Section 3.02, (iv) a Lender that does not consent to a proposed change, waiver,
discharge or termination (a “Non-Consenting Lender”) with respect to any Credit
Document that has been approved by the Required Lenders, or (iv) any Lender is a
Defaulting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Domestic Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Credit Agreement and the
related Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 
129

--------------------------------------------------------------------------------

 
 

 (a)  the Borrowers shall have paid to the Domestic Administrative Agent the
assignment fee specified in Section 11.06(b)(iv);  (b)  such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and L/C Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Credit Documents (including any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts);  (c)  in the case of any such assignment resulting from a claim
for compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;  (d)  such assignment does not conflict with applicable
Laws; and  (e)  in the case of any such assignment resulting from a
Non-Consenting Lender’s failure to consent to a proposed change, waiver,
discharge or termination with respect to any Credit Document, the applicable
assignee consents to the proposed change, waiver, discharge or termination;
provided that the failure by such Non-Consenting Lender to execute and deliver
an Assignment and Assumption shall not impair the validity of the removal of
such Non-Consenting Lender and the mandatory assignment of such Non-Consenting
Lender’s Commitments and outstanding Loans and participations in L/C Obligations
and Swingline Loans pursuant to this Section 11.13 shall nevertheless be
effective without the execution by such Non-Consenting Lender of an Assignment
and Assumption.

 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
    11.14           Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR AN L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE BORROWERS OR ANY OTHER CREDIT
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 
130

--------------------------------------------------------------------------------

 
    (c)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
    (d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
    11.15           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
    11.16           USA PATRIOT Act Notice.  Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Credit Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of the Credit Parties and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Act.  The Credit Parties shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
 
    11.17           Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Credit Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of the Borrowers in respect of any such sum due from it
to the Administrative Agent or the Lenders hereunder or under the other Credit
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Credit Agreement (the “Agreement Currency”),
be discharged only to the extent that on the Business Day following receipt by
the Administrative Agent or such Lender, as the case may be, of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent or such Lender,
as the case may be, may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency.  If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent or any Lender from the Borrowers in the Agreement Currency,
the Borrowers agree, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
or any Lender in such currency, the Administrative Agent or such Lender, as the
case may be, agrees to return the amount of any excess to such Borrowers (or to
any other Person who may be entitled thereto under applicable law).

 
131

--------------------------------------------------------------------------------

 
 
    11.18           Termination.  Notwithstanding any other provision to the
contrary, upon termination of the commitments hereunder and payment in full of
all Obligations (other than (A) contingent indemnification obligations, (B)
Obligations described in clause (b) of the definition thereof, and (C)
Obligations described in clause (c) of the definition thereof) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable L/C Issuer shall have been made), the Collateral Documents and the
security interests created thereby shall terminate, all rights in the Collateral
shall revert to the applicable Credit Party and the Administrative Agent and the
applicable Collateral Agents, at the request and sole expense of the Borrowers,
will execute and deliver such documents as the Borrower shall reasonably request
to evidence such termination; provided that if an Event of Default shall have
occurred and is continuing, no such termination will be effective unless
arrangements satisfactory to the holders of the Obligations described in clauses
(b) and (c) of the definition of “Obligations” shall have been made, and will
not affect provisions which expressly survive termination.
 
    11.19           No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrowers and each other Credit Party acknowledge and agree, and
acknowledge their respective Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Credit Agreement provided by the
Administrative Agent and the Arrangers are arm’s-length commercial transactions
between the Borrowers, each other Credit Party and their respective Affiliates,
on the one hand, and the Administrative Agent and the Arrangers, on the other
hand, (B) each of the Borrowers and the other Credit Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Borrowers and each other Credit Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrowers, any other Credit Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arrangers has any obligation to the Borrowers, any
other Credit Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers, the
other Credit Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arrangers has any obligation to disclose any of
such interests to the Borrowers, any other Credit Party or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Borrowers and the other Credit Parties hereby waives and releases any claims
that it may have against the Administrative Agent and the Arrangers with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.
 
    11.20           Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
    11.21           Existing Credit Agreement.  On the date of this Credit
Agreement, the Existing Credit Agreement shall be amended and restated in its
entirety by this Credit Agreement, and the Existing Credit Agreement shall be
replaced hereby; provided that the Borrowers, the Administrative Agent and the
Lenders agree that on the date of the initial funding of Loans hereunder, the
loans and other Indebtedness of the Borrowers under the Existing Credit
Agreement shall be renewed, rearranged, modified and extended with the proceeds
of the initial funding and the “Commitments” of the lenders under the Existing
Credit Agreement shall be superseded by this Credit Agreement and
terminated.  This Credit Agreement is not in any way intended to constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence payment of all or any portion of such obligations and
liabilities.  The terms and conditions of this Credit Agreement and the
Administrative Agent’s, the Lenders’, the Swing Line Lenders’ and the L/C
Issuers’ rights and remedies under this Credit Agreement and the other Credit
Documents shall apply to all of the Indebtedness incurred under the Existing
Credit Agreement and in respect of the Existing Letters of Credit.  The
undersigned hereby waive (i) advance notice of such termination, and (ii)
advance notice of prepayment of amounts owed under the Existing Credit
Agreement.
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
132

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.
 
 



 DOMESTIC BORROWER: TEMPUR-PEDIC MANAGEMENT, INC, a Delaware Corporation        
   
By:
/s/ WILLIAM H. POCHE       Name: William H. Poche       Title: Treasurer        
 


                                                          


FOREIGN BORROWER:       DAN-FOAM ApS, a private limited liability company
existing under the laws of Denmark            
By:
/s/ DALE E. WILLIAMS       Name: Dale E. Williams       Title: Attorney in Fact
       

 

 DOMESTIC GUARANTORS:  
TEMPUR-PEDIC INTERNATIONAL INC.,a Delaware corporation
TEMPUR WORLD, LLC, a Delaware limited liability company
TEMPUR PRODUCTION USA, LLC,a Virginia limited liability company
TEMPUR-PEDIC SALES, INC.,a Delaware corporation
TEMPUR-PEDIC MANUFACTURING, INC.,a Delaware corporation
 
           
By:
/s/ WILLIAM H. POCHE      
Name: William H. Poche
      Title: Treasurer             DAWN SLEEP TECHNOLOGIES, INC, a Delaware
corporation  

 
By:
/s/ WILLIAM H. POCHE      
Name: William H. Poche
      Title: Treasurer        


  TEMPUR-PEDIC NORTH AMERICA, LLC, A Delaware limited liabilty company  

 
By:
/s/ WILLIAM H. POCHE      
Name: William H. Poche
      Title: Treasurer        

  TEMPUR-PEDIC TECHNOLOGIES, INC., a Delaware Corporation  

 
By:
/s/ WILLIAM H. POCHE      
Name: William H. Poche
Title: Treasurer
   


FOREIGN GUARANTOR:    

  TEMPUR DANMARK A/S, a stock company existing under the laws of Denmark  

 
By:
/s/ DALE E. WILLIAMS      
Name: Dale E. Williams
     Title: Attorney in Fact



 

 
133

--------------------------------------------------------------------------------

 
 
 

 ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Domestic Administrative Agent
and Domestic Collateral Agent          
By:
/s/ ROBERTO SALAZAR       Name: Roberto Salazar       Title: Vice President    
     


  NORDEA BANK DANMARK A/S, as Foreign Administrative Agent, and Foreign
Collateral Agent          
By:
/s/ MICHAEL HOMNES       Name: Michael Hornnes       Title: Legal Counsel      
 

 

 
By:
/s/ NIELS E. RASMUSSEN       Name: Niels E. Rasmussen       Title: Sr. Director
       


LENDERS: BANK OF AMERICA, N.A., as Domestic L/C Issuer, Domestic Swingline
Lender andas a Lender          
By:
/s/ THOMAS C. KILCREASE, JR.       Name: Thomas C. Kilcrease, Jr.      
Title: Senior Vice President        


  NORDEA BANK DANMARK A/S, as a Foreign L/C Issuer, Foreign Swingline Lender,
and as a Lender          
By:
/s/ NIELS E. RASMUSSEN       Name: Niels E. Rasmussen       Title: Sr. Director




 
By:
/s/ JANNIE BLOK JENSEN       Name: Jannie Block Jensen       Title: Relationship
Manager


  NORDEA BANK FINLAND PLC, NEW YORK AND CAYMAN ISLANDS BRANCHES, as a lender    
     
By:
/s/ HENRIK M. STEFFENSEN       Name: Henrik M. Steffensen       Title: Executive
Vice President


 
By:
/s/ MOGENS R. JENSEN       Name: Mogens R. Jensen       Title: Senior Vice
President




  WELLS FARGO BANK, NATIONAL ASSOCIATION, as  a Lender          
By:
/s/ BRYAN HULKER       Name: Bryan Hulker       Title: SVP


  JP MORGAN CHASE BANK, N.A., as a Lender          
By:
/s/ ROBERT S. SHEPPARD       Name: Robert S. Sheppard       Title: Vice
President


  FIFTH THIRD BANK, as a Lender          
By:
/s/ MARY-ALICHA WELDON       Name: Mary-Alicha Weldon       Title: Vice
President


  PNC BANK, NATIONAL ASSOCIATION, as a Lender          
By:
/s/ BRETT A. STILWELL       Name: Brett A. Stilwell       Title: Assistant Vice
President


  BRANCH BANKING & TRUST COMPANY, as a Lender          
By:
/s/ GREG R. BRANSTETTER       Name: Greg R. Branstetter       Title: SVP


 
134

--------------------------------------------------------------------------------

 

Schedule 2.01


LENDERS AND COMMITMENTS


Domestic Revolving Commitments


 
 
Lender
Domestic Revolving Commitment
Domestic Revolving Commitment Percentage
Bank of America, N.A.
$180,000,000
24.161073826%
Wells Fargo Bank, National Association
$180,000,000
24.161073826%
Nordea Bank Finland Plc, New York & Cayman Islands Branches
$125,000,000
16.778523490%
Fifth Third Bank
$100,000,000
13.422818792%
JPMorgan Chase Bank, N.A.
$100,000,000
13.422818792%
PNC Bank, National Association
$50,000,000
6.711409396%
Branch Banking & Trust Company
$10,000,000
1.342281879%
Totals:
$745,000,000
100.000000000%





Foreign Revolving Loan Commitments


 
 
Lender
Foreign Revolving Commitment
Foreign Revolving Commitment Percentage
Nordea Bank Danmark A/S
$25,000,000
100.0000000000%
Totals:
$25,000,000
100.000000000%




 
 

--------------------------------------------------------------------------------

 

